



Exhibit 10.1









AMENDED AND RESTATED
SERIES 2017-VFN NOTE PURCHASE AGREEMENT


Dated as of October 23, 2020


among


USCC RECEIVABLES FUNDING LLC,
as Transferor


USCC MASTER NOTE TRUST,
as Issuer,


USCC SERVICES, LLC,
as Servicer


UNITED STATES CELLULAR CORPORATION,
as Performance Guarantor


THE OWNERS PARTY HERETO,


THE MANAGING AGENTS PARTY HERETO,


and


ROYAL BANK OF CANADA,
as Administrative Agent


_____________________


USCC Master Note Trust
Series 2017-VFN Notes
______________________











--------------------------------------------------------------------------------

TABLE OF CONTENTS
ARTICLE I DEFINITIONS
SECTION 1.1    Definitions
SECTION 1.2    Other Definitional Provisions
ARTICLE II TERMS OF THE SERIES 2017-VFN NOTES
SECTION 2.1    Issuance of Series 2017-VFN Notes; Note Principal Balance
Increases; Note Principal Balance Reductions
SECTION 2.2    Reduction, Increase and Extension of Commitments
SECTION 2.3    Interest, Fees, Expenses, Payments, Etc.
SECTION 2.4    Requirements of Law
SECTION 2.5    Taxes
SECTION 2.6    Indemnification
SECTION 2.7    Expenses, Etc.
ARTICLE III CONDITIONS PRECEDENT
SECTION 3.1    Conditions to Purchase of Series 2017-VFN Notes
SECTION 3.2    Conditions to Note Principal Balance Increases
ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS
SECTION 4.1    Representations and Warranties of the Servicer, the Transferor
and the Issuer
SECTION 4.2    Additional Representations and Warranties of the Servicer
SECTION 4.3    Additional Representations and Warranties of the Transferor
SECTION 4.4    [Reserved]
SECTION 4.5    Representations and Warranties of the Conduit Purchasers and
Committed Purchasers
SECTION 4.6    Covenants of the Issuer and Transferor
SECTION 4.7    Covenants of the Servicer
SECTION 4.8    [Reserved]
SECTION 4.9    Additional Covenants of the Transferor and the Servicer
SECTION 4.10    Merger or Consolidation of, or Assumption, of the Obligations of
the Transferor or the Seller
ARTICLE V THE AGENTS
SECTION 5.1    Appointment
SECTION 5.2    Delegation of Duties
SECTION 5.3    Exculpatory Provisions
SECTION 5.4    Reliance by Agents
SECTION 5.5    Notices
SECTION 5.6    Non Reliance on Agents and Other Owners
SECTION 5.7    Indemnification
SECTION 5.8    Agents in their Individual Capacity
SECTION 5.9    Successor Agents.
SECTION 5.10    Funding Decision
ARTICLE VI TRANSFERS OF SERIES 2017VFN NOTES
SECTION 6.1    Transfers of Series 2017VFN Notes
ARTICLE VII MISCELLANEOUS
SECTION 7.1    Amendments and Waivers
SECTION 7.2    Notices
SECTION 7.3    Confidentiality
SECTION 7.4    No Waiver; Cumulative Remedies
SECTION 7.5    Successors and Assigns
SECTION 7.6    Successors to Servicer




--------------------------------------------------------------------------------

Table of Contents
(continued)
SECTION 7.7    Counterparts
SECTION 7.8    Severability
SECTION 7.9    Integration
SECTION 7.10    Governing Law
SECTION 7.11    WAIVER OF JURY TRIAL
SECTION 7.12    Jurisdiction; Consent to Service of Process
SECTION 7.13    Termination
SECTION 7.14    Limited Recourse; No Proceedings
SECTION 7.15    Survival of Representations and Warranties
SECTION 7.16    No Recourse
SECTION 7.17    RBC Roles
SECTION 7.18    USA PATRIOT Act
SECTION 7.19    Tax Characterization
SECTION 7.20    Accounting Treatment by Owners
SECTION 7.21    Collections
SECTION 7.22    Limitation of Liability; Waiver and Consent

EXHIBITS


EXHIBIT A    FORM OF TRANSFER SUPPLEMENT
EXHIBIT B    FORM OF FUNDING NOTICE
EXHIBIT C    FORM OF COMPLIANCE STATEMENT
EXHIBIT D    FORM OF INVESTMENT LETTER
EXHIBIT E    [RESERVED]
EXHIBIT F    FORM OF INTEREST RATE CAP AGREEMENT
EXHIBIT G    HEDGING REQUIREMENTS


ANNEX


ANNEX I    AGREED-UPON PROCEDURES


SCHEDULES


SCHEDULE I    CONDUIT PURCHASER, COMMITTED PURCHASER, MANAGING AGENTS AND
RELATED INFORMATION
SCHEDULE II    NOTICE INFORMATION
SCHEDULE III    ORGANIZATIONAL INFORMATION
SCHEDULE IV    LIST OF CLOSING deliverables




--------------------------------------------------------------------------------



THIS AMENDED AND RESTATED SERIES 2017-VFN NOTE PURCHASE AGREEMENT, dated as of
October 23, 2020, is by and among USCC RECEIVABLES FUNDING LLC, a Delaware
limited liability company (the “Transferor”), USCC MASTER NOTE TRUST, a Delaware
statutory trust (together with its successors and assigns, the “Issuer”), USCC
SERVICES, LLC, a Delaware limited liability company (“USCC SERVICES”), as the
servicer (in such capacity, the “Servicer”), UNITED STATES CELLULAR CORPORATION
(“USCC”), a Delaware corporation, as the performance guarantor under the
Performance Guaranty (in such capacity, the “Performance Guarantor”), the Owners
(as hereinafter defined) from time to time party hereto, the Managing Agents for
the Ownership Groups from time to time party hereto, and ROYAL BANK OF CANADA
(“RBC”), as administrative agent for the Owners (together with its successors in
such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the parties hereto have previously entered into that certain Series
2017-VFN Note Purchase Agreement, dated as of December 20, 2017, as amended by
that certain Omnibus Amendment No. 1 to Master Indenture, Series 2017-VFN
Indenture Supplement, Note Purchase Agreement, Receivables Purchase Agreement,
and Transfer and Servicing Agreement, dated as of September 30, 2019 (such
agreement, as amended, the “2017 Agreement”); and
WHEREAS, the parties hereto wish to amend and restate the 2017 Agreement in its
entirety to, among other things (i) reflect the Commitment of each of the
Ownership Groups pursuant to this Agreement, (ii) extend the Scheduled
Commitment Termination Date, and (iii) as otherwise specified herein.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1Definitions
. All capitalized terms used herein as defined terms and not defined herein
shall have the meanings given to them in Annex A to the Indenture or the
Series 2017-VFN Supplement, as applicable, each as in effect on the date of this
Agreement and as it may be amended or otherwise modified from time to time. Each
capitalized term defined herein shall relate only to the Series 2017-VFN Notes
and to no other Class of Notes issued pursuant to the Indenture.
“2017 Agreement” shall have the meaning specified in the recitals to this
Agreement.
“2020 Amendment Closing Date” shall have the meaning specified in Section 2A.1
of this Agreement.
“3MLIBOR” shall mean, with respect to any day during any Interest Period, a rate
determined at approximately 11:00 a.m. (London time) equal to the interest rate
per annum designated as 3MLIBOR for the related Managing Agent (or its
Affiliate) appearing on Reuters Screen LIBOR03 page on the Reuters Service (or
such other page as may replace the LIBOR03 page on that service or such other
service as may be nominated by ICE, in each case, for the purpose of displaying
London interbank offered rates of major banks) as the rate for U.S. dollar
deposits for a period comparable to 3-months and in an amount comparable to the
applicable portion of the Note Principal Balance to accrue interest by reference
to such interest rate. In the event no rate is so posted, “3MLIBOR” shall mean
the arithmetic average (rounded up to only four decimal places) of the rates per
annum offered to the principal London office of the related Managing Agent (or
if any Managing Agent does not maintain a London office, the principal London
office of an Affiliate of such Managing Agent) by three (3) London banks,
selected by the Managing Agent in good faith, for U.S. dollar deposits for a
period comparable to 3 month and in an amount comparable to the applicable
portion of the Note Principal Balance to accrue interest by reference to such
interest rate. If fewer than three (3) quotations are provided as requested, the
rate for that Interest Period will be the arithmetic mean of the three (3) rates
quoted by major banks selected by the related Managing Agent in good faith in
New York City for loans in U.S. dollars to leading European banks for a period
comparable to such Interest Period, such mean to be calculated by the Indenture
Trustee at approximately 11:00 a.m., New York City time, on that day. For the
avoidance of doubt, the Indenture Trustee shall have no obligation to determine
any alternative index if LIBOR is not available at the time any such calculation
is to be made. Notwithstanding anything to the contrary in this definition, if a
Benchmark Unavailability Period commences and “3MLIBOR” cannot be determined in
accordance with at least one of the procedures described above on any day during
such Benchmark Unavailability Period, then “3MLIBOR” on each such day shall be
the arithmetic average (rounded up to only four decimal places) of 3MLIBOR for
each of the three most recent dates of determination.
“Adjusted Commitment” shall mean with respect to any date of determination, with
respect to an Owner, such Owner’s Commitment, minus the aggregate outstanding
principal amount of its Support Advances to the Conduit Purchasers in its
related Ownership Group as of such date.
“Administrative Agent” shall have the meaning specified in the preamble to this
Agreement.
“Administrative Agent Fee Letter” shall mean the agreement, dated as of the
Original Closing Date, between the Transferor and the Administrative Agent,
setting forth certain fees payable by the Transferor to the Administrative
Agent.
“Advisors” shall have the meaning specified in Section 7.3(b) of this Agreement.
1

--------------------------------------------------------------------------------



“Agent” shall have the meaning specified in Section 5.1(a) of this Agreement.
“Agreement” shall mean this Amended and Restated Series 2017-VFN Note Purchase
Agreement, as further amended, restated, supplemented or otherwise modified from
time to time.
“Amortization Rate” shall mean 1.00% per annum.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Servicer, the Transferor or their respective
Subsidiaries from time to time concerning or relating to bribery or corruption,
including, without limitation, the Foreign Corrupt Practices Act of 1977, as
amended, and any applicable law or regulation implementing the OECD Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions.
“Assignee” and “Assignment” shall have the respective meanings specified in
Section 6.1(e) of this Agreement.
“Benchmark” shall mean, initially, 3MLIBOR or LIBOR, as applicable; provided,
that if a Benchmark Transition Event or an Early Opt-in Election, as applicable,
and its related Benchmark Replacement Date have occurred with respect to USD
LIBOR, then “Benchmark” means the applicable Benchmark Replacement to the extent
that such Benchmark Replacement has replaced such prior benchmark rate pursuant
to Section 2.8(a) of this Agreement.
“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
that has been selected by the Administrative Agent and the Transferor as the
replacement for the then-current Benchmark with the consent of the Managing
Agents (such consent not to be unreasonably withheld or delayed) giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement for USD LIBOR for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided, that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.
“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the then-current Benchmark with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Transferor
with the consent of the Managing Agents (such consent not to be unreasonably
withheld or delayed) giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of USD LIBOR with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of USD LIBOR with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.
“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Interest Period,” timing and frequency
of determining rates and making payments of interest and other administrative
matters) that the Administrative Agent and the Transferor decide may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent and the Transferor decide that adoption of any portion of
such market practice is not administratively feasible or if the Administrative
Agent determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to USD LIBOR:
(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
USD LIBOR permanently or indefinitely ceases to provide USD LIBOR; or
(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to USD LIBOR:
(1)a public statement or publication of information by or on behalf of the
administrator of USD LIBOR announcing that such administrator has ceased or will
cease to provide USD LIBOR permanently or indefinitely, provided, that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide USD LIBOR;
2

--------------------------------------------------------------------------------



(2)a public statement or publication of information by the regulatory supervisor
for the administrator of USD LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for USD LIBOR, a
resolution authority with jurisdiction over the administrator for USD LIBOR, or
a court or an entity with similar insolvency or resolution authority over the
administrator for USD LIBOR which states that the administrator of USD LIBOR has
ceased or will cease to provide USD LIBOR permanently or indefinitely, provided,
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide USD LIBOR; or
(3)a public statement or publication of information by the regulatory supervisor
for the administrator of USD LIBOR announcing that USD LIBOR is no longer
representative.
“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Series 2017-VFN Majority Holders, as applicable, and with consent
from the Transferor (such consent not to be unreasonably withheld or delayed) by
notice to the Transferor, the Administrative Agent (in the case of such notice
by the Series 2017-VFN Majority Holders) and the Series 2017-VFN Noteholders.
“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to USD
LIBOR, and solely to the extent that USD LIBOR has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the then-current Benchmark for all purposes hereunder in accordance
with Section 2.8 of this Agreement and (y) ending at the time that a Benchmark
Replacement has replaced the then-current Benchmark for all purposes hereunder
pursuant to Section 2.8 of this Agreement.
“Breakage Costs” shall mean (a) for any change in the basis for calculation of
interest on any Conduit Purchaser’s Percentage Interest of the Note Principal
Balance from the Commercial Paper Rate to the Liquidity Funding Rate, (b) for
any payment of principal of any Series 2017-VFN Note (i) on a date other than a
Payment Date or (ii) upon fewer than two (2) Business Days’ prior written notice
or (c) for any failure of the Issuer to borrow any Note Principal Balance
Increase on the date specified in the related Funding Notice, the loss, cost and
expense attributable to such event, including, in the case of clause (a), any
loss, cost or expense suffered by such Conduit Purchaser by reason of its
issuance of Commercial Paper Notes or its incurrence of other obligations
reasonably allocated by such Conduit Purchaser (or its related Managing Agent)
to funding or maintaining its interest in the applicable Series 2017-VFN Note,
and which, in the case of clauses (b) and (c), will be deemed to include an
amount determined by the applicable Owner to be equal to the excess of (x) the
amount of interest that such Owner would have received on the principal amount
of such payment or Note Principal Balance Increase for a period of two (2)
Business Days from the date of such payment or failure at the Note Rate, over
(y) the amount of income such Owner estimates it will receive on the investment
of an amount equal to the principal amount of such payment or Note Principal
Balance Increase for such two (2) Business Day period.
“Cap Counterparty” shall mean Royal Bank of Canada, as a party to the initial
Interest Rate Cap Agreement, and each other Eligible Cap Counterparty that
enters into an Eligible Interest Rate Cap relating to the Series 2017-VFN Notes.
“Closing” shall have the respective meanings specified in Section 2A.1 of this
Agreement.
“Collateral Agent” means, with respect to each Conduit Purchaser, the collateral
agent, if any, under the program documents governing the issuance of its
Commercial Paper Notes, together with its successors and assigns in such
capacity.
“Commercial Paper Notes” shall mean, with respect to a Conduit Purchaser, the
short term promissory notes issued by such Conduit Purchaser which are allocated
in whole or in part by such Conduit Purchaser (or its related Managing Agent) to
fund or maintain its interest in a Series 2017-VFN Note hereunder.
“Commercial Paper Rate” shall mean, for any Interest Period (or portion
thereof): (i) with respect to the Thunder Bay Owners, clause (A) of the
definition of the Thunder Bay Funding Rate; and (ii) with respect to any other
Owner that becomes a party to this Agreement from time to time, the amount
specified in the related joinder agreement or Transfer Supplement(s).
“Commitment” shall mean, with respect to an Ownership Group or Committed
Purchaser on any date, the amount specified for such Ownership Group or
Committed Purchaser on Schedule I hereto, as the same may be adjusted from time
to time pursuant to Section 2.2 of this Agreement or pursuant to Transfer
Supplement(s) executed by such Owner and its Assignee(s) and delivered pursuant
to Section 6.1 of this Agreement.
“Committed Percentage” shall mean, for each Committed Purchaser within any
Ownership Group, with respect to any date of determination, a fraction
(expressed as a percentage) having as its numerator the Commitment of such
Committed Purchaser as of such date and as its denominator the sum of the
Commitments of all Committed Purchasers within the related Ownership Group as of
such date.
3

--------------------------------------------------------------------------------



“Committed Purchaser” shall mean, with respect to each Ownership Group, each
financial institution identified as a “Committed Purchaser” for such Ownership
Group on Schedule I hereto or in the applicable Transfer Supplement with respect
to such Ownership Group pursuant to which such financial institution becomes a
“Committed Purchaser” party hereto.
“Conduit Purchaser” shall mean, with respect to each Ownership Group, each
multi-seller, asset-backed commercial paper conduit, if any, identified as a
“Conduit Purchaser” for such Ownership Group on Schedule I hereto or in the
applicable Transfer Supplement with respect to such Ownership Group pursuant to
which such multi-seller, asset-backed commercial paper conduit or RIC becomes a
“Conduit Purchaser” party hereto.
“Conduit Support Document” shall mean, with respect to any Conduit Purchaser,
any agreement entered into by the applicable Conduit Support Provider providing
for the issuance of one or more letters of credit for the account of such
Conduit Purchaser, the issuance of one or more surety bonds for which such
Conduit Purchaser is obligated to reimburse the applicable Conduit Support
Provider for any drawings thereunder, the sale by such Conduit Purchaser to any
Conduit Support Provider of a Series 2017-VFN Note (or any portion thereof)
and/or the making of loans and/or other extensions of credit to such Conduit
Purchaser in connection with such Conduit Purchaser’s securitization program
(whether for liquidity or credit enhancement support), together with any letter
of credit, surety bond or other instrument issued thereunder, including, without
limitation of the foregoing, a liquidity asset purchase agreement related to the
Series 2017-VFN Note.
“Conduit Support Provider” shall mean, with respect to any Conduit Purchaser,
any Person now or hereafter extending credit, or having a commitment to extend
credit to or for the account of, or to make purchases from, such Conduit
Purchaser or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with such Conduit
Purchaser’s securitization program.
“Conduit Trustee” means, with respect to each Conduit Purchaser, the trustee or
security trustee, if any, appointed under the program documents of such Conduit
Purchaser, for the benefit of the holders of its Commercial Paper Notes.
“Confidential Information” shall mean any and all materials and information
concerning USCC, the Transferor or the Issuer and their subsidiaries and
Affiliates, and their business, which information is non-public, confidential or
proprietary in nature, and shall include, without limitation, (i) information
transmitted in written, oral, magnetic or any other medium, (ii) all copies and
reproductions, in whole or in part, of such information and (iii) all summaries,
analyses, compilations, studies, notes or other records which contain, reflect,
or are generated from such information; provided, that Confidential Information
does not include, with respect to a Person, information that: (a) is or becomes
generally available to the public other than as a result of an action by the
Administrative Agent, the Managing Agents or any Owner or their representatives
or (b) becomes available to the Administrative Agent, any Managing Agent or any
Owner on a non-confidential basis from a person other than USCC and/or any one
or more of its subsidiaries or Affiliates who is not, to the knowledge of the
Administrative Agent, any Managing Agent or any Owner, otherwise bound by a
confidentiality agreement with USCC and/or any one or more of its subsidiaries
or Affiliates, or is not, to the knowledge of the Administrative Agent, any
Managing Agent or any Owner, otherwise prohibited from transmitting the
information to the Administrative Agent, any Managing Agent or any Owner.
“Day Count Fraction” shall mean, as to any Ownership Tranche for any Tranche
Period, a fraction (a) the numerator of which is the number of days in that
Tranche Period (or, if less, the number of days during that Tranche Period in
the related Interest Period during which that Ownership Tranche was outstanding,
including the first, but excluding the last, such day) and (b) the denominator
of which is 360 (unless the applicable funding rate for the related Ownership
Group is calculated using the Prime Rate or the Federal Funds Effective Rate, in
which case the denominator is the actual number of days in the related calendar
year).
“Default Rate” shall mean 2.00% per annum.
“Delayed Funding Amount” shall have the meaning specified in Section 2.1(h) of
this Agreement.
“Delayed Funding Date” shall mean, with respect to a Funding Notice, the
thirty-fifth (35th) day following the related Increase Date requested in such
Funding Notice (or if such day is not a Business Day, then the next succeeding
Business Day).
“Delayed Funding Notice” shall have the meaning specified in Section 2.1(g) of
this Agreement.
“Delayed Funding Ownership Group” shall mean each Ownership Group that is
identified on Schedule I hereto as a “Delayed Funding Ownership Group,” as the
same may be amended from time to time with the consent of the affected Ownership
Group and the Servicer.
“Early Opt-In Election” shall mean the occurrence of:
(1)(i) a determination by the Administrative Agent, in consultation with the
Transferor, or (ii) a notification by the Series 2017-VFN Majority Holders to
the Administrative Agent, in consultation with the Transferor, that the Series
2017-VFN Majority Holders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.8 of this Agreement are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace USD LIBOR, and
4

--------------------------------------------------------------------------------



(2)(i) the election by the Administrative Agent, in consultation with the
Transferor, or (ii) the election by the Series 2017-VFN Majority Holders, in
consultation with the Transferor, to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Series 2017-VFN Noteholders or by the
Series 2017-VFN Holders of written notice of such election to the Administrative
Agent with a copy to the Transferor.
“Eligible Cap Counterparty” shall mean (i) a Person with commercial paper or
short-term deposit ratings which are equal to “A-1” or higher by S&P and “P-1”
by Moody’s on such date, (ii) if a Person does not have a commercial paper or
short-term deposit rating on such date, such Person has unsecured debt
obligations which are rated at least “A-” by S&P and “A3” by Moody’s, and
(iii) in the case of either (i) or (ii), such Person is not on negative watch
for downgrade.
“Eligible Interest Rate Cap” shall mean an interest rate cap agreement in
substantively the form of Exhibit F attached hereto, entered into between the
Issuer and an Eligible Cap Counterparty for the benefit of the Owners, as the
same may be modified, supplemented, amended or amended and restated from time to
time in accordance with the terms thereof.
“ERISA Event” shall mean any one or more of the following: (a) any reportable
event, as defined in Section 4043 of ERISA, with respect to a Plan, as to which
the PBGC has not waived under PBGC Regulation Section 4043 the requirement of
Section 4043(a) of ERISA that it be notified of such event; (b) the filing of a
notice of intent to terminate any Plan, if such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, the filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan under Section 4041(c) of ERISA; (c) the institution of
proceedings, or the occurrence of an event or condition which would reasonably
be expected to constitute grounds for the institution of proceedings by the PBGC
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (d) the failure to make a required contribution
to any Plan that would result in the imposition of a lien or other encumbrance
or the provision of security under Section 430 of the Code or Section 303 or
4068 of ERISA, or the arising of such a lien or encumbrance; there being or
arising any “unpaid minimum required contribution” or “accumulated funding
deficiency” (as defined or otherwise set forth in Section 4971 of the Code or
Title I of ERISA), whether or not waived; or the filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code with respect
to any Plan or Multiemployer Plan, or that such filing may be made; or a
determination that any Plan is, or is expected to be, considered an at-risk plan
within the meaning of Section 430 of the Code or Section 303 of ERISA, or that
any Multiemployer Plan is, or is expected to be, considered a plan in endangered
or critical status within the meaning of Sections 431 and 432 of the Code or
Sections 304 and 305 of ERISA; (e) engaging in a non-exempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA with respect to a Plan; (f) the complete or partial withdrawal of any
member of the ERISA Group from a Multiemployer Plan, the insolvency under Title
IV of ERISA of any Multiemployer Plan; or the receipt by any member of the ERISA
Group, of any notice, or the receipt by any Multiemployer Plan from any member
of the ERISA Group of any notice, that a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA; (g) any member of the ERISA Group
incurring any liability under Title IV of ERISA with respect to any Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (h) any
member of the ERISA Group ceasing operations at a facility so as to become
subject to the provisions of Section 4068(a) of ERISA, withdrawing as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA or cease making contributions to any Plan subject to Section 4064(a) of
ERISA to which it made contributions; or (h) any member of the ERISA Group
incurring any liability under Section 4069 or 4212(c) of ERISA.
“ERISA Group” shall mean any entity, including the Issuer and the Performance
Guarantor, that is a member of any group of organizations (i) described in
Section 414(b) or (c) of the Code of which the Issuer or the Performance
Guarantor is a member, or (ii) solely for the purposes of Section 302 of ERISA
and Section 412 of the Code, described in Section 414(m) or (o) of the Code of
which the Issuer or the Performance Guarantor is a member.
“Eurodollar Rate” shall mean, with respect any Interest Period or portion
thereof, a rate per annum equal to the quotient (expressed as a percentage and
rounded upwards, if necessary, to the nearest 1/16 of 1%) (i) with respect to
the Ownership Group consisting of the TD Bank Owners, obtained by dividing
(x) 3MLIBOR (or the then-current Benchmark) for such Interest Period by (y) 100%
minus the LIBOR Reserve Percentage for such Interest Period, if any, or (ii) for
any other Ownership Groups, obtained by dividing (x) LIBOR (or the then-current
Benchmark) for such Interest Period by (y) 100% minus the LIBOR Reserve
Percentage for such Interest Period, if any.
“Excluded Taxes” shall have the meaning specified in Section 2.5(a) of this
Agreement.
“Existing Scheduled Commitment Termination” shall have the meaning specified in
Section 2.2(c) of this Agreement.
“Facility Limit” shall mean, on any date of determination, the sum of the
Commitments on such date.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code (or any amended or successor
version as described above), any intergovernmental agreement entered into in
connection with such sections of the Code and any legislation, law, regulation
or practice enacted or promulgated pursuant to such intergovernmental agreement.
5

--------------------------------------------------------------------------------



“Federal Funds Effective Rate” shall mean, on any day with respect to any
Ownership Group, the rate equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the related Managing Agent from three federal funds brokers of recognized
standing selected by such Managing Agent.
“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.
“Fee Letters” shall mean, collectively, each agreement between the Transferor
and a Managing Agent setting forth certain fees and expenses payable to such
Managing Agent (for the benefit of its respective related Owners) by the
Transferor in connection with the Series 2017-VFN Notes, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Funding Date” shall mean the Initial Addition Date and each Increase Date.
“Funding Notice” shall mean a notice substantially in the form of Exhibit B
hereto delivered by the Issuer to the Administrative Agent and each Managing
Agent pursuant to Section 2.1 of this Agreement.
“Governmental Actions” shall mean any and all consents, approvals, permits,
orders, authorizations, waivers, exceptions, variances, exemptions or licenses
of, or registrations, declarations or filings with, any Governmental Authority
required under any Governmental Rules.
“Governmental Rules” shall mean any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.
“Hedging Requirements” shall mean the requirements contained in Exhibit G.
“ICE” shall mean the ICE Benchmark Administration.
“Increase Date” shall mean each date on which the Issuer requests that the
Owners fund Note Principal Balance Increases to the Issuer pursuant to
Section 2.1(e) of this Agreement.
“Indemnified Amounts” shall have the meaning specified in Section 2.6(a) of this
Agreement.
“Indemnified Party” shall have the meaning specified in Section 2.6(a) of this
Agreement.
“Indenture” shall mean that certain Master Indenture, dated December 20, 2017,
by and among the Issuer and U.S. Bank National Association, as Indenture
Trustee, as amended, supplemented or otherwise modified from time to time.
“Indenture Trustee” shall have the meaning set forth in the Indenture.
“Initial Note Principal Balance” shall mean, with respect to a Series 2017-VFN
Note, the aggregate outstanding principal amount of such Series 2017-VFN Note on
the Original Closing Date after giving effect to any increase on such date, if
any.
“Inspection” shall have the meaning specified in Section 4.7(f) of this
Agreement.
“Investing Office” shall mean initially, the office of any Owner (if any)
designated as such in the Transfer Supplement by which it became a party to this
Agreement, and thereafter, such other office of such Owner or such Assignee as
may be designated in writing to the applicable Managing Agent, the
Administrative Agent, the Issuer, the Servicer and the Indenture Trustee by such
Owner or Assignee.
“Investment Letter” shall mean a letter executed by each Owner substantially in
the form of Exhibit D hereto.
6

--------------------------------------------------------------------------------



“LIBOR” shall mean, with respect to any day during any Interest Period, a rate
determined at approximately 11:00 a.m. (London time) two London Business Days
prior to the first day of such Interest Period, equal to the interest rate per
annum designated as LIBOR for the related Managing Agent (or its Affiliate)
appearing on Reuters Screen LIBOR01 page on the Reuters Service (or such other
page as may replace the LIBOR01 page on that service or such other service as
may be nominated by ICE, in each case, for the purpose of displaying London
interbank offered rates of major banks) as the rate for U.S. dollar deposits for
a period comparable to such Interest Period and in an amount comparable to the
applicable portion of the Note Principal Balance to accrue interest by reference
to such interest rate. In the event no rate is so posted, “LIBOR” shall mean the
arithmetic average (rounded up to only four decimal places) of the rates per
annum offered to the principal London office of the related Managing Agent (or
if any Managing Agent does not maintain a London office, the principal London
office of an Affiliate of such Managing Agent) by three (3) London banks,
selected by the Managing Agent in good faith, for U.S. dollar deposits for a
period comparable to such Interest Period and in an amount comparable to the
applicable portion of the Note Principal Balance to accrue interest by reference
to such interest rate. If fewer than three (3) quotations are provided as
requested, the rate for that Interest Period will be the arithmetic mean of the
three (3) rates quoted by major banks selected by the related Managing Agent in
good faith in New York City for loans in U.S. dollars to leading European banks
for a period comparable to such Interest Period, such mean to be calculated by
the Indenture Trustee at approximately 11:00 a.m., New York City time, on that
day. For the avoidance of doubt, the Indenture Trustee shall have no obligation
to determine any alternative index if LIBOR is not available at the time any
such calculation is to be made. Notwithstanding anything to the contrary in this
definition, if a Benchmark Unavailability Period commences and “LIBOR” cannot be
determined in accordance with at least one of the procedures described above on
any day during such Benchmark Unavailability Period, then “LIBOR” on each such
day shall be the arithmetic average (rounded up to only four decimal places) of
LIBOR for each of the three most recent dates of determination.
“LIBOR Reserve Percentage” shall mean, for any portion of the Note Principal
Balance to accrue interest by reference to the Eurodollar Rate (or the
correlative rate based on the then-current Benchmark) and any Interest Period
therefor, the maximum reserve percentage, if any, applicable to the related
Owner under Regulation D during such Interest Period (or if more than one
percentage shall be applicable, the daily average of such percentages for those
days in such Interest Period during which any such percentage shall be
applicable) for determining such Owner’s reserve requirement (including any
marginal, supplemental or emergency reserves) with respect to liabilities or
assets having a term comparable to such interest period consisting or included
in the computation of Eurocurrency Liabilities (as defined in Regulation D).
Without limiting the effect of the foregoing, but without duplicating the
provisions of Section 2.4, the LIBOR Reserve Percentage shall reflect any other
reserves required to be maintained by an Owner by reason of any Regulatory
Change, in which such relevant rule, guideline or directive was adopted, changed
or reinterpreted after the Original Closing Date, against (a) any category of
liabilities which includes deposits by reference to which LIBOR, 3MLIBOR or the
then-current Benchmark, as applicable, is to be determined or (b) any category
of extensions of credit or other assets which include credits or assets based on
LIBOR, 3MLIBOR or the then-current Benchmark, as applicable.
“Liquidity Funding Rate” shall mean for any applicable portion of the Note
Principal Balance and Interest Period and the applicable Managing Agent and its
related Ownership Group, an interest rate per annum equal to the greater of
(I) the sum of (A) the Federal Funds Effective Rate for each day in such
Interest Period plus (B) 0.50% plus (C) the Program Fee Rate, and (II) the
applicable Prime Rate plus the Program Fee Rate for each day in such Interest
Period.
“London Business Day” shall mean any business day on which dealings in deposits
in U.S. dollars are transacted in the London interbank market.
“Managing Agent” shall mean, with respect to any Ownership Group, the Person so
designated on Schedule I hereto or in the applicable Transfer Supplement with
respect to such Ownership Group.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
financial condition or operations of USCC, the Transferor, the Issuer, or the
Performance Guarantor, as applicable, together with its respective subsidiaries
(in each case taken as a whole), (ii) the ability of any of USCC, the
Transferor, the Issuer or the Performance Guarantor to perform its respective
obligations under any Transaction Document, (iii) the legality, validity or
enforceability of any Transaction Document, (iv) the rights or interests of the
Indenture Trustee or the Noteholders hereunder or with respect to the Collateral
or (v) the collectability of the Receivables generally or any material portion
thereof.
“Monthly Additional Interest” shall have the meaning specified in
Section 2.3(a).
“Monthly Interest” shall have the meaning specified in Section 2.3(a).
“Monthly Interest Shortfall” shall have the meaning specified in Section 2.3(a).
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding five years contributed to by any member of the
ERISA Group on behalf of its employees and which is covered by Title IV of
ERISA.
“Non-Delaying Ownership Group” shall have the meaning specified in
Section 2.1(h) of this Agreement.
“Non-Renewing Ownership Group” shall have the meaning specified in
Section 2.2(d) of this Agreement.
7

--------------------------------------------------------------------------------



“Note Principal Balance” shall have the meaning specified in the Series 2017-VFN
Supplement.
“Note Principal Balance Increase” shall mean any increase in the Note Principal
Balance of any Series 2017-VFN Note pursuant to Section 2.1 of this Agreement.
“Note Principal Balance Reduction” shall mean any reduction of the Note
Principal Balance of any Series 2017-VFN Note pursuant to Section 2.1(i) of this
Agreement.
“Note Rate” shall mean, with respect to each Owner, any Series 2017-VFN Note and
any Interest Period or portion thereof, a rate of interest equal to the Thunder
Bay Funding Rate (with respect to Thunder Bay) or the TD Bank Funding Rate (with
respect to TD Bank, as applicable, or the applicable rate of interest specified
in the related joinder agreement or Transfer Supplement(s) to which any other
Owner becomes a party to this Agreement.
“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.
“Original Closing Date” shall mean December 20, 2017.
“Owner Trustee” shall mean Wilmington Trust, National Association, a national
banking association, not in its individual capacity, but solely as owner trustee
of the Issuer.
“Owner’s Percentage” shall mean, at any time with respect to any Owner in an
Ownership Group, the percentage equivalent of a fraction, the numerator of which
is the principal amount of a Series 2017-VFN Note that such Owner is committed
to fund at such time and the denominator of which is the Commitment of such
Ownership Group at such time.
“Owners” shall mean the Managing Agents, the Conduit Purchasers, the Committed
Purchasers, the Conduit Support Providers and all other owners by assignment or
otherwise of all or any portion of a Series 2017-VFN Note (or any interest
therein).
“Ownership Group” shall mean each separate group identified from time to time on
Schedule I hereto consisting of a Managing Agent, one or more Conduit Purchasers
administered by such Managing Agent (if applicable), one or more related
Committed Purchasers and each other related Owner. The Managing Agent, Conduit
Purchasers, Committed Purchasers and the other Owners identified on Schedule I
as belonging to the same Ownership Group, together with all other owners by
assignment or otherwise of all or any portion of a Series 2017-VFN Note (or any
interest therein), shall be deemed to be “related” hereunder.
“Ownership Group Share” shall mean, for an Ownership Group at any time of
determination, a fraction (expressed as a percentage) having the Commitment for
such Ownership Group as its numerator and the VFN Maximum Principal Amount as
its denominator; provided, however, that if any Owner fails to fund any amount
as required hereunder, “Ownership Group Share” shall mean, for an Ownership
Group, for purposes of making all distributions hereunder, a fraction (expressed
as a percentage) having the portion of the Note Principal Balance of the
Series 2017-VFN Note funded by the Owners of such Ownership Group as its
numerator and the Note Principal Balance as its denominator.
“Ownership Tranche” shall mean each of the ownership tranches into which the
Series 2017-VFN Notes may be divided from time to time, which shall be identical
in all respects, except for their respective Commitments and principal amounts
funded in respect of such tranches, and certain matters relating to the rate and
payment of interest applicable to each Ownership Tranche. The initial allocation
of Series 2017-VFN Notes among Ownership Tranches and any modifications thereto
shall be made as provided in Sections 2.1(a) and 2.2, as applicable, of this
Agreement.
“Participant” shall have the meaning specified in Section 6.1(d) of this
Agreement.
“Participation” shall have the meaning specified in Section 6.1(d) of the
Agreement.
“Percentage Interest” shall mean, for an Owner with respect to any date of
determination, the percentage equivalent of (a) the sum of (i) the portion of
the Initial Note Principal Balance (if any) funded by such Owner, plus (ii) the
aggregate amount of Note Principal Balance Increases (if any) funded by such
Owner after the Original Closing Date but prior to such day pursuant to
Section 2.1 of this Agreement, plus (iii) any portion of the Note Principal
Balance acquired by such Owner as an Assignee from another Owner pursuant to a
Transfer Supplement executed and delivered pursuant to Section 6.1 of this
Agreement, minus (iv) the aggregate amount of principal payments received by
such Owner in respect of its interest in a Series 2017-VFN Note prior to such
day, minus (v) any portion of the Note Principal Balance assigned by such Owner
to an Assignee pursuant to a Transfer Supplement executed and delivered pursuant
to Section 6.1 of this Agreement, divided by (b) the Note Principal Balance on
such day.
“Performance Guarantor” shall have the meaning specified in the preamble to this
Agreement.
8

--------------------------------------------------------------------------------



“Permitted Transferee” shall mean each initial Owner, each Managing Agent (in
its individual capacity), the Administrative Agent (in its individual capacity),
any asset backed commercial paper conduit whose Commercial Paper Notes are rated
in the highest available short-term rating from at least two (2) Rating
Agencies, that is administered by the Administrative Agent, a Managing Agent or
any Affiliate thereof, any Support Party, any Collateral Agent or Conduit
Trustee for any Conduit Purchaser’s commercial paper program to secure
obligations of such Conduit Purchaser, and any other Person who has been
consented to as a potential Transferee by the Issuer (which consent shall not be
unreasonably withheld, delayed or conditioned); provided, that after an
Amortization Event or an Event of Default occurs and is continuing, a “Permitted
Transferee” shall mean any Person, and the consent of the Issuer shall not be
required for any transferee.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and is either
(a) maintained or contributed to by any member of the ERISA Group for any of its
employees or (b) maintained pursuant to a collective bargaining agreement or any
other arrangement under which more than one employer makes contributions and to
which any member of the ERISA Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.
“Prime Rate” shall mean, for any day, the rate of interest publicly announced
from time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City.
“Program Fee Rate” shall mean, with respect to any Ownership Group, any
Series 2017-VFN Note and any Interest Period, the rate specified as the Program
Fee Rate in the applicable Fee Letter for such Ownership Group.
“Purchased Assets” shall have the meaning specified in the Receivables Purchase
Agreement.
“RBC” shall have the meaning specified in the preamble to this Agreement.
“RBC Roles” shall have the meaning specified in Section 7.17 of this Agreement.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System.
“Regulatory Change” shall mean (i) the adoption after the date hereof of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy or liquidity coverage), or any change
therein, by any governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) issued
after the date hereof by any such authority, central bank or comparable agency,
or (iii) the compliance, whether commenced prior to or after the date hereof, by
any Owner, Participant or Support Party with the requirements of (a) the final
rule titled Risk-Based Capital Guidelines; Capital Adequacy Guidelines; Capital
Maintenance: Regulatory Capital; Impact of Modifications to Generally Accepted
Accounting Principles; Consolidation of Asset-Backed Commercial Paper Programs;
and Other Related Issues, adopted by the United States bank regulatory agencies
on December 15, 2009 (the “FAS 166/167 Capital Guidelines”), or (b) the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or (c) any existing
or future rules, regulations, guidance, interpretations or directives from the
U.S. bank regulatory agencies relating to the FAS 166/167 Capital Guidelines or
the Dodd-Frank Wall Street Reform and Consumer Protection Act (whether or not
having the force of law), or (d) the rules, guidelines and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case relating to the international
regulatory framework for banking capital and liquidity measurements, standards
and monitoring known collectively as “Basel III”, regardless of the date when
enacted, adopted, issued or implemented.
“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Restricted Person” shall have the meaning specified in Section 7.14(c) of this
Agreement.
“RIC” shall mean a receivables investment company or asset-backed commercial
paper conduit administered by a Managing Agent or an Affiliate thereof which
obtains funding from the issuance of Commercial Paper Notes or other notes.
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions, including, without limitation, as of the
date hereof, Cuba, Crimea (Ukraine), Iran, Sudan, Syria and North Korea.
“Sanctioned Person” shall mean, at any time, (a) any Person currently the
subject or the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b)(i) an agency of the government
of a Sanctioned Country, (ii) an organization controlled by a Sanctioned
Country, or (iii) any Person operating, organized or resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC, or
(c) any Person controlled by any such Person.
9

--------------------------------------------------------------------------------



“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the U.S. government,
including those administered by OFAC, the U.S. State Department, the U.S.
Department of Commerce or the U.S. Department of the Treasury, (b) by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or (c) by other relevant sanctions authorities to the extent
compliance with the sanctions imposed by such other authorities would not entail
a violation of applicable law.
“Scheduled Commitment Termination Date” shall mean December 15, 2022, as such
date may be extended from time to time pursuant to Section 2.2(c).
“Seller’s Interest Retention Requirements” shall mean the Transferor’s
obligations pursuant to Section 4.04 of the Transfer and Servicing Agreement and
the Performance Guarantor’s representations and warranties under Section 4(k) of
the Performance Guaranty.
“Series 2017-VFN Controlling Holders” shall mean with respect to the
Series 2017-VFN Notes and at any time of determination, the Holders of 100% of
the Outstanding Amount of Series 2017-VFN Notes.
“Series 2017-VFN Majority Holders” shall mean with respect to the
Series 2017-VFN Notes and at any time of determination, the Holders in the
aggregate of at least 50% of the Outstanding Amount of Series 2017-VFN Notes.
“Series 2017-VFN Supplement” shall mean that certain Amended and Restated
Series 2017-VFN Indenture Supplement, dated as of October 23, 2020, by and among
the Issuer, the Servicer and the Indenture Trustee, as amended, restated,
supplemented or otherwise modified from time to time.
“Servicer” shall have the meaning specified in the preamble to this Agreement.
“Specified Tax Changes” shall have the meaning specified in Section 2.5(a) of
this Agreement.
“Supplemental Advance Notice” shall have the meaning specified in Section 2.1(h)
of this Agreement.
“Support Advances” shall mean any loans or advances, or any participation or
other interest, funded or held by a Support Party pursuant to a Support Facility
(but excluding any such loans or advances made to fund the applicable Conduit
Purchaser’s obligations to pay interest, fees or other similar amounts relating
to the funding of its making or maintaining its interest in a Series 2017-VFN
Note).
“Support Facility” shall mean any liquidity or credit support agreement in favor
a Conduit Purchaser which relates to this Agreement, the Series 2017-VFN Note
held by the Ownership Group of which such Conduit Purchaser is a member and the
other Transaction Documents (including any agreement to purchase an assignment
of or participation in, or to extend a liquidity loan with respect to, such
Conduit Purchaser’s interest in such Series 2017-VFN Note).
“Support Party” shall mean any bank, insurance company or other financial
institution extending or having a commitment or option to extend funds to or for
the account of a Conduit Purchaser (including by agreement to purchase an
assignment of, or participation in, the Series 2017-VFN Note held by the
Ownership Group of which such Conduit Purchaser is a member) under a Support
Facility. Each Committed Purchaser shall be deemed to be a Support Party for the
Conduit Purchaser(s) in the related Ownership Group.
“Taxes” shall have the meaning specified in Section 2.5(a) of this Agreement.
“TD Bank” shall mean The Toronto-Dominion Bank, a Schedule I bank organized
under the federal laws of Canada.
“TD Bank Funding Rate” shall mean with respect to any Interest Period the sum of
(i) the weighted average daily Eurodollar Rate (or the correlative rate based on
the then-current Benchmark) for deposits in U.S. dollars as reported on the
related Reuters Screen or on any successor or substitute page of such service,
or any successor or substitute for such service, for the purpose of displaying
offered rates of leading banks for London interbank deposits in U.S. dollars on
each day during the Interest Period, or if such day is not a Business Day, then
the immediately preceding Business Day in each case, changing when and as such
rate changes; and (ii) the Program Fee Rate; provided, however, that during the
Amortization Period, the TD Bank Funding Rate shall be the rate determined
pursuant to the paragraph above plus the Amortization Rate; provided further,
that if an Event of Default has occurred and is continuing, then the TD Bank
Funding Rate shall be the rate determined pursuant to the first sentence of this
definition above plus the sum of (1) the Amortization Rate and (2) the Default
Rate. Notwithstanding anything in this definition to the contrary, in no event
shall the Eurodollar Rate (or the correlative rate based on the then-current
Benchmark) be less than zero for purposes of this Agreement or any other
Transaction Document.
“TD Bank Managing Agent” shall mean the Managing Agent for the TD Bank Owners
identified on the signature pages hereto, together with its successors and
assigns.
10

--------------------------------------------------------------------------------



“TD Bank Note” shall mean the Series 2017-VFN Note representing the Ownership
Tranche of the Series 2017-VFN Notes funded from time to time by the TD Bank
Managing Agent for the benefit of the applicable TD Bank Owners pursuant to this
Agreement.
“TD Bank Owners” shall mean the TD Bank Managing Agent, TD Bank, each assignee
of TD Bank which is a RIC and any assignee thereof chosen by the TD Bank
Managing Agent with the consent of the Transferor, which consent shall not be
unreasonably withheld.
“Termination Date” shall mean the earliest to occur of (i) the Scheduled
Commitment Termination Date, (ii) the date on which an Amortization Event occurs
with respect to Series 2017-VFN and (iii) the date on which an Event of Default
occurs (or, to the extent required, is declared).
“Thunder Bay” shall mean Thunder Bay Funding, LLC, a Delaware limited liability
company, together with its successors and assigns.
“Thunder Bay Funding Rate” shall mean:
(A) with respect to any Interest Period, to the extent any Thunder Bay Purchaser
(or a RIC which is an assignee of Thunder Bay) is funding the Thunder Bay
Tranche during such Interest Period through the issuance of commercial paper,
the sum of (i)(x) unless the Thunder Bay Managing Agent has determined that the
Thunder Bay Pooled CP Rate shall be applicable, a rate per annum equal to the
rate per annum calculated by the Thunder Bay Managing Agent to reflect Thunder
Bay’s (or such RIC’s) cost of funding such Ownership Tranche, taking into
account the weighted daily average interest rate payable in respect of such
commercial paper notes during such period (determined in the case of discount
commercial paper notes by converting the discount to an interest bearing
equivalent rate per annum), applicable placement fees and commissions, and such
other costs and expenses as the Thunder Bay Managing Agent in good faith deems
appropriate, or (y) to the extent the Thunder Bay Managing Agent has determined
that the Thunder Bay Pooled CP Rate shall be applicable, the Thunder Bay Pooled
CP Rate and (ii) the Program Fee Rate; provided, however, that if any component
of the rate determined pursuant to this clause (A) is a discount rate, in
calculating the “Thunder Bay Funding Rate” for such Interest Period the Thunder
Bay Managing Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
or
(B) to the extent that Thunder Bay or any other Owner that is a member of its
related Ownership Group is funding or maintaining any Series 2017-VFN Notes (or
portion thereof) other than through the issuance of Commercial Paper Notes, a
rate equal to the Liquidity Funding Rate for such Interest Period or portion
thereof;
provided, however, that during the Amortization Period, the Thunder Bay Funding
Rate shall be the rate determined pursuant to clause (A) or clause (B) above, as
applicable, plus the Amortization Rate; provided further, that if an Event of
Default has occurred and is continuing, then the Thunder Bay Funding Rate shall
be the rate determined pursuant to clause (A) or clause (B) above, as
applicable, plus the sum of (1) the Amortization Rate and (2) the Default Rate.
“Thunder Bay Liquidity Asset Purchase Agreement” shall mean the liquidity asset
purchase agreement dated as of the date hereof among Thunder Bay, the Thunder
Bay Managing Agent and each of the Thunder Bay Purchasers signatory thereto, as
the same may from time to time be amended, restated, supplemented or otherwise
modified.
“Thunder Bay Managing Agent” shall mean the Managing Agent for the Thunder Bay
Owners identified on the signature pages hereto, together with its successors
and assigns.
“Thunder Bay Note” shall mean the Series 2017-VFN Note representing the
Ownership Tranche of the Series 2017-VFN Notes funded from time to time by the
Thunder Bay Managing Agent for the benefit of the applicable Thunder Bay Owners
pursuant to this Agreement.
“Thunder Bay Owners” shall mean the Thunder Bay Managing Agent, Thunder Bay,
each assignee of Thunder Bay which is a RIC and the Thunder Bay Purchasers and
any assignee thereof chosen by the Thunder Bay Managing Agent with the consent
of the Transferor, which consent shall not be unreasonably withheld.
11

--------------------------------------------------------------------------------



“Thunder Bay Pooled CP Rate” shall mean, for any day during any Interest Period,
the per annum rate equivalent to the weighted average of the per annum rates
paid or payable by Thunder Bay from time to time as interest on or otherwise (by
means of interest rate hedges or otherwise taking into consideration any
incremental carrying costs associated with short-term promissory notes issued by
Thunder Bay maturing on dates other than those certain dates on which Thunder
Bay is to receive funds) in respect of the promissory notes issued by Thunder
Bay that are allocated, in whole or in part, by the Managing Agent (on behalf of
Thunder Bay) to fund or maintain any Series 2017-VFN Notes during such period,
as determined by the Managing Agent (on behalf of Thunder Bay) and reported to
the Transferor, which rates shall reflect and give effect to (1) the commissions
of placement agents and dealers in respect of such promissory notes, to the
extent such commissions are allocated, in whole or in part, to such promissory
notes by the Managing Agent (on behalf of Thunder Bay) and (2) other borrowings
by Thunder Bay, including, without limitation, borrowings to fund small or odd
dollar amounts that are not easily accommodated in the commercial paper market;
provided, however, that if any component of such rate is a discount rate, in
calculating the Thunder Bay Pooled CP Rate, the Managing Agent shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.
“Thunder Bay Purchasers” shall mean each of the purchasers party to the Thunder
Bay Liquidity Asset Purchase Agreement and any other Conduit Support Provider
related to Thunder Bay.
“Thunder Bay Tranche” shall mean the Ownership Tranche funded from time to time
by the Thunder Bay Managing Agent for the benefit of the applicable Thunder Bay
Owners pursuant to this Agreement.
“Tranche Invested Amount” shall mean, at any time as to any Series 2017-VFN Note
and any Ownership Tranche, that portion of the Note Principal Balance allocated
to the Series 2017-VFN Note representing that Ownership Tranche.
“Tranche Period” shall mean a specified period during which an Ownership Tranche
will accrue interest by reference to a component of a Note Rate, including the
Eurodollar Rate (or the correlative rate based on the then-current Benchmark),
the Prime Rate or a Federal Funds Effective Rate.
“Transaction” shall have the meaning specified in Section 7.3(b) of this
Agreement.
“Transfer” shall have the meaning specified in Section 6.1(c) of this Agreement.
“Transfer Supplement” shall have the meaning specified in Section 6.1(e) of this
Agreement.
“Transferee” shall have the meaning specified in Section 6.1(c) of this
Agreement.
“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
“Upfront Fee” with respect to any Ownership Group, shall have the meaning
specified in the applicable Fee Letter.
“USD LIBOR” shall mean the London interbank offered rate for U.S. dollars.
“USCC” shall have the meaning specified in the preamble to this Agreement.
“USCC Services” shall have the meaning specified in the preamble to this
Agreement.
“VFN Maximum Principal Amount” shall mean, with respect to any date of
determination, the Facility Limit on such date.
“VFN Maximum Principal Amount Increase Notice” shall have the meaning specified
in Section 2.2(b).
“VFN Non-Use Fee” shall have the meaning specified in Section 2.3(c).
“VFN Non-Use Fee Rate” shall mean, with respect to any Ownership Group, any
Series 2017-VFN Note and any Interest Period, the per annum rate specified as
such in the applicable Fee Letter for such Ownership Group.
“Volcker Rule” shall have the meaning specified in Section 4.1(i) of this
Agreement.
“written” or “in writing” (and other variations thereof) shall mean any form of
written communication or a communication by means of facsimile or electronic
mail.
SECTION 1.2Other Definitional Provisions.
(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings as set forth herein when used in any certificate or
other document made or delivered pursuant hereto.
12

--------------------------------------------------------------------------------



(b)The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section, subsection and Exhibit
references are to this Agreement, unless otherwise specified. The words
“including” and “include” shall be deemed to be followed by the words “without
limitation.”
ARTICLE II
TERMS OF THE SERIES 2017-VFN NOTES


SECTION 2.1Issuance of Series 2017-VFN Notes; Note Principal Balance Increases;
Note Principal Balance Reductions.
(a)On the terms and subject to the conditions set forth in the 2017 Agreement,
the Series 2017-VFN Supplement and the other Transaction Documents, and in
reliance on the covenants, representations, warranties and agreements set forth
herein and therein, as applicable, the Issuer has offered to each Managing
Agent, on behalf of its respective Ownership Group, and each Managing Agent, on
behalf of its respective Ownership Group, has funded a variable funding loan
evidenced by the Series 2017-VFN Notes.
(b)[Reserved].
(c)[Reserved].
(d)[Reserved].
(e)Subject to the terms and conditions set forth in this Agreement and the
Transaction Documents, on any Business Day during the Revolving Period, the
Issuer may in its discretion request a Note Principal Balance Increase from the
Owners by delivering to each Managing Agent and the Administrative Agent, a
Funding Notice by 12:00 p.m. New York City time at least three (3) Business Days
prior to the applicable requested Increase Date, provided, that as of the
applicable Funding Date, each of the following conditions is satisfied:
(i)after giving effect to such Note Principal Balance Increase, (A) the Note
Principal Balance shall not exceed the VFN Maximum Principal Amount at such
time; (B) the Ownership Group Share of the Note Principal Balance funded by each
Ownership Group shall not exceed its respective Commitment; and (C) the portion
of the Note Principal Balance funded by any Committed Purchaser shall not exceed
its Adjusted Commitment;
(ii)the Funding Notice shall (x) specify: (A) the proposed date of such Note
Principal Balance Increase, which date shall be a Business Day occurring no
earlier than the third (3rd) Business Day after the date of such Funding Notice,
(B) the amount of such Note Principal Balance Increase (which shall be in a
minimum aggregate amount of $1,000,000 or an integral multiple of $100,000 in
excess thereof, and (C) the bank account to which the funds from such Note
Principal Balance Increase should be sent and (y) have been received by the
Managing Agents and the Administrative Agent not later than 12:00 p.m. on the
third (3rd) Business Day prior to the proposed date of the requested Note
Principal Balance Increases;
(iii)there shall be no more than two (2) requests for Note Principal Balance
Increases by the Issuer during any calendar week; and
(iv)each funding of a Note Principal Balance Increase hereunder shall be funded
by the Ownership Groups ratably in accordance with the Ownership Group Shares of
the amount of the requested Note Principal Balance Increase.
(f)Subject to the terms and conditions set forth in this Agreement (including
Section 3.2 hereof) and the other Transaction Documents, on each Funding Date,
the Conduit Purchasers in each Ownership Group, acting through the related
Managing Agent, may (but are not committed to) at the request of the Issuer
pursuant to a Funding Notice, fund such Ownership Group’s Ownership Group Share
of any requested Note Principal Balance Increase in amounts to be allocated
among such Conduit Purchasers by the related Managing Agent. If any Conduit
Purchaser chooses at any time not to fund its portion of such Ownership Group’s
Ownership Group Share of any Note Principal Balance Increase when requested by
the Issuer, on the applicable Funding Date, the related Committed Purchasers,
acting through the related Managing Agent, shall, subject to the conditions set
forth in Section 3.2 hereof, fund their respective Committed Percentages of such
Note Principal Balance Increase. Each funding of an Ownership Group’s Ownership
Group Share of Note Principal Balance Increase shall be paid by the related
Owners to an account designated by the related Managing Agent. Each funding of a
Note Principal Balance Increase by the Owners hereunder shall represent an
increase in the Note Principal Balance by an equal amount. Each Managing Agent
shall provide prompt notice to the Issuer and each other Managing Agent if any
Conduit Purchaser in its Ownership Group elects not to fund its Ownership
Group’s Ownership Group Share of any requested Note Principal Balance Increase.
13

--------------------------------------------------------------------------------



(g)Amounts due in respect of each Note Principal Balance Increase shall be
transmitted by the respective Managing Agents for payment not later than 1:00
p.m. New York City time on the applicable Increase Date by wire transfer of
immediately available funds to the Transferor’s account maintained at Wells
Fargo Bank, N.A. (ABA #121000248) (or such other account as may from time to
time be specified by the Issuer in a notice to the applicable Managing Agent);
provided, however, that notwithstanding anything to the contrary herein, at any
time after the Issuer delivers a Funding Notice pursuant to this Section 2.1, a
Managing Agent that is part of a Delayed Funding Ownership Group may notify the
Issuer in writing, not later than 10:00 a.m. New York City time on the Business
Day immediately preceding the proposed Increase Date (a “Delayed Funding
Notice”), of its intention to fund all or any portion of the amount of the
related Note Principal Balance Increase on a date that is on or before the
Delayed Funding Date with respect to such Funding Notice rather than on the
requested Increase Date. In the event a Managing Agent delivers the notice
described in the preceding sentence, the Issuer may at any time without penalty
revoke, in whole or in part, the Note Principal Balance Increase set forth in
the related Funding Notice.
(h)In the event that one or more Delayed Funding Ownership Groups timely
delivers a Delayed Funding Notice with respect to any portion of the amount of
the Note Principal Balance Increase requested on the proposed Increase Date (a
“Delayed Funding Amount”), the Issuer shall promptly notify the Managing Agents
of each other Ownership Group that has not given timely notice of a Delayed
Funding Amount (each, a “Non-Delaying Ownership Group”) that the amount of its
Note Principal Balance Increase on the related Increase Date is being increased
to accommodate a Delayed Funding Amount, which notice shall specify the amount
of such increase (such notice, a “Supplemental Advance Notice”). Each such
Non-Delaying Ownership Group shall increase the amount of its respective Note
Principal Balance Increase to be made by it on the related Increase Date by the
amount specified in the Supplemental Advance Notice, which amounts shall be
allocated among each Non-Delaying Ownership Group pro rata based on its
respective unused Commitment, up to the Delayed Funding Amount, but not in
excess of the unused portion of its respective Commitment. Notwithstanding any
other provision to the contrary in any Transaction Documents (including, without
limitation, Section 2.1(i) of this Agreement), in the event there is any Note
Principal Balance Reduction or other repayment of principal prior to the funding
of a Delayed Funding Amount by a Delayed Funding Ownership Group, the amount of
such repayment shall be allocated first to the Non-Delaying Ownership Groups
that increased the amount funded by them pro rata on the basis of the amount
funded by such Non-Delaying Ownership Groups until such amount is repaid in
full, and then pro rata among all Ownership Groups to reduce the Note Principal
Balance of the Series 2017-VFN Note held by each Ownership Group, and the amount
requested under the applicable Funding Notice and the Delayed Funding Amount for
each Delayed Funding Ownership Group shall be deemed to be reduced by the amount
of such payment, pro rata on the basis of their respective Delayed Funding
Amounts. Upon the funding of any Delayed Funding Amount by a Delayed Funding
Ownership Group, such amount shall be allocated and paid by the Issuer to the
applicable Non-Delaying Ownership Groups on the Delayed Funding Date on the
basis of the amount of the Delayed Funding Amount funded by such Non-Delaying
Ownership Groups that remains unpaid (after giving effect to any Note Principal
Balance Reductions or other payments of principal during such delayed funding
period), until such amount is repaid in full.
(i)Subject to the terms and conditions set forth herein and in the other
Transaction Documents, on any Business Day during the Revolving Period, the
Issuer shall have the right to reduce the Note Principal Balance (each such
reduction, a “Note Principal Balance Reduction”) by at least $250,000 or an
integral multiple of $50,000 in excess thereof; provided, that (i) on such
Business Day and immediately after giving effect thereto, no Default, Event of
Default, Amortization Event, Potential Amortization Event, Servicer Default or
Potential Servicer Default shall exist; (ii) the Issuer shall give prior written
notice to the Managing Agents, the Administrative Agent and the Indenture
Trustee in respect of such Note Principal Balance Reduction at least three (3)
Business Days prior to the date of such proposed Note Principal Balance
Reduction; (iii) such Note Principal Balance Reduction shall be applied to
reduce the Note Principal Balance of the Series 2017-VFN Note held by each
Ownership Group ratably in accordance with its Ownership Group Share and
(iv) the Issuer shall pay to the Managing Agents (for the account of the Owners
in the related Ownership Group), the amount of any Breakage Costs incurred by
the Owners in connection with such Note Principal Balance Reduction in
accordance with Section 2.6(e) of this Agreement.
(j)On the Termination Date, the Commitments of all Owners shall automatically,
without further action on the part of any Person, terminate.
SECTION 2.2Reduction, Increase and Extension of Commitments.
(a)The Issuer may at any time, upon at least thirty (30) days’ prior written
notice to each Managing Agent and the Administrative Agent, with a copy to the
Indenture Trustee, reduce in part the VFN Maximum Principal Amount or the unused
Commitment (but not below the related outstanding Note Principal Balance of the
Series 2017-VFN Note for any Ownership Group at such time); provided, however,
that each partial reduction shall (i) be in an amount equal to $10,000,000 or
any integral multiples of $1,000,000 in excess thereof and (ii) reduce each
Commitment hereunder ratably in accordance with the respective Ownership Group’s
Ownership Group Share of such reduction to the VFN Maximum Principal Amount.
Notwithstanding the preceding sentence, the Issuer may at any time terminate in
whole the VFN Maximum Principal Amount and the Facility Limit, upon (1) at least
ten (10) Business Days’ prior written notice to each Managing Agent and the
Administrative Agent, with a copy to the Indenture Trustee, which notice shall
specify the proposed payment date of such termination; and (2) payment in full
of (A) the Note Principal Balance of the Series 2017-VFN Notes, (B) any accrued
and unpaid Monthly Interest, Breakage Costs, Additional Amounts and VFN Non-Use
Fees due to the Series 2017-VFN Noteholders through the date of termination, and
(C) payment in full of any other amounts payable to the Series 2017-VFN
Noteholders pursuant to this Agreement or the other Transaction Documents.
14

--------------------------------------------------------------------------------



(b)The Issuer may, from time to time upon at least thirty (30) days’ prior
written notice to each Managing Agent and the Administrative Agent (or such
shorter period as shall be approved by the Administrative Agent and the Managing
Agents of the Ownership Groups increasing their commitments), request an
increase to the VFN Maximum Principal Amount. Each such notice shall be in a
form reasonably acceptable to the Administrative Agent (each a “VFN Maximum
Principal Amount Increase Notice”) and shall specify (i) the proposed date such
increase shall become effective, (ii) the proposed amount of such increase,
which amount shall be at least $25,000,000 or an integral multiple of $5,000,000
in excess thereof; (iii) the identity of the Ownership Group(s) (and members
thereof) whose Commitment(s) will be increased in connection therewith; (iv) the
identity of all Owners in such Ownership Group and the amount of their
respective Commitments after giving effect to such increase in the VFN Maximum
Principal Amount; and (v) a recalculation of the Ownership Group Shares which
will become effective upon such increase in the VFN Maximum Principal Amount. No
such increase shall become effective unless and until (A) the Commitments of the
Owners in one or more existing Ownership Groups have been increased by the
amount of such increase in the VFN Maximum Principal Amount (or a portion
thereof, if such increase is accomplished by a combination of means pursuant to
clause (D) below), as evidenced by an agreement in writing executed by the
Issuer, the Servicer, the Committed Purchasers and the Managing Agents for such
increasing Ownership Groups, (B) one or more additional Ownership Groups have
become parties to this Agreement by executing a joinder agreement in form and
substance reasonably acceptable to the Series 2017-VFN Controlling Holders and
the Issuer, which new Ownership Groups have Commitments equal to the amount of
such increase in the VFN Maximum Principal Amount (or a portion thereof, if such
increase is accomplished by a combination of means pursuant to clause (D)
below), (C) the available commitments of the Conduit Support Providers hereunder
or under the applicable Conduit Support Documents of the applicable Conduit
Purchasers are increased as necessary to maintain the then-current ratings of
such Conduit Purchaser’s Commercial Paper Notes, or (D) a combination of the
foregoing. Notwithstanding anything to the contrary set forth herein, nothing
contained in this Agreement shall constitute a commitment or obligation on the
part of any Owner to increase its Commitment hereunder.
(c)The Issuer may, at any time during the period which is no more than
sixty (60) days or less than forty-five (45) days immediately preceding the
Scheduled Commitment Termination Date (as such Scheduled Commitment Termination
Date may have previously been extended pursuant to this Section 2.2), request
that the then-applicable Scheduled Commitment Termination Date (the “Existing
Scheduled Commitment Termination Date”) be extended for an additional period of
up to 364 days. Any such request shall be in writing and delivered to each
Managing Agent, and shall be subject to the following conditions: (a) none of
the Owners shall have any obligation to extend the Existing Scheduled Commitment
Termination Date at any time, and (b) any such extension shall be effective with
respect to any Ownership Group only upon the written agreement of the Managing
Agent, each Committed Purchaser in such Ownership Group, the Issuer and the
Servicer. Each Managing Agent will (on behalf of the related Committed
Purchasers) respond to any such request by providing a response to the Issuer,
the Servicer and each other Managing Agent not later than fifteen (15) days
prior to the Existing Scheduled Commitment Termination Date, provided, that a
failure by any Managing Agent to respond on or before the fifteenth (15th) day
prior to the Existing Scheduled Commitment Termination Date shall be deemed to
be a rejection of the requested extension. On the fifteenth (15th) day prior to
the Existing Scheduled Commitment Termination Date, the Issuer will notify each
Managing Agent in writing which Ownership Groups, if any, have elected to extend
the Existing Scheduled Commitment Termination Date for an additional period.
Notwithstanding the foregoing, no agreement to an extension with respect to any
Conduit Purchaser shall be effective unless the available commitments of the
Conduit Support Providers under the applicable Conduit Support Documents and the
credit and/or liquidity coverage committed under the program-wide credit and/or
liquidity facilities for the commercial paper program of their respective
Conduit Purchaser will continue to be in effect after such extension in the
aggregate amounts, and for the period of time, necessary to maintain the
then-current ratings of the respective Conduit Purchaser’s Commercial Paper
Notes.
(d)If the Issuer requests the Managing Agents to extend the Scheduled Commitment
Termination Date pursuant to Section 2.2(c), and some but less than all of the
Managing Agents consent to such extension, then the Issuer may arrange for an
assignment to one or more financial institutions of all the rights and
obligations hereunder of each such non-renewing Managing Agent in accordance
with the terms hereof; provided, however, that any such assignment must result
in the payment in full of all amounts then payable to each such non-renewing
Managing Agent and each member of its related Ownership Group (each, a
“Non-Renewing Ownership Group”). Any such assignment shall become effective on
the Existing Scheduled Commitment Termination Date. Each Managing Agent for a
Non-Renewing Ownership Group, and each member of such Non-Renewing Ownership
Group, shall cooperate fully with the Issuer in effectuating any such
assignment.
(e)If the Issuer requests the Managing Agents to extend the Scheduled Commitment
Termination Date pursuant to Section 2.2(c), and some but less than all of the
Managing Agents consent to such renewal, and if none or less than all the
Commitments of the Managing Agents for the Non-Renewing Ownership Groups are
assigned as provided hereunder, then:
(i)the extended Scheduled Commitment Termination Date shall be effective with
respect to the renewing Ownership Groups only;
(ii)the Commitments of all Non-Renewing Ownership Groups shall expire on the
Existing Scheduled Commitment Termination Date;
(iii)this Agreement and the Commitments of the renewing Ownership Groups shall
remain in effect in accordance with their terms notwithstanding the expiration
of the Commitments of the Non-Renewing Ownership Groups; and
15

--------------------------------------------------------------------------------



(iv)an Amortization Period shall commence with respect to the portion of the
Series 2017-VFN Notes allocated to any Non-Renewing Ownership Group and
Available Funds shall be applied in respect thereof as provided in
Section 4.2(e) of the Series 2017-VFN Supplement.
When the principal amount of the Ownership Tranche of any Non-Renewing Ownership
Group has been reduced to zero and all accrued interest allocable thereto and
all other amounts owing to such Ownership Group hereunder shall have been paid
in full, then the members of such Ownership Group shall cease to be parties to
this Agreement for any purpose.
(f)If the Issuer requests the Managing Agents to extend the Scheduled Commitment
Termination Date and none of the Managing Agents consent to such renewal, then:
(i)the original Scheduled Commitment Termination Date shall remain in effect;
and
(ii)the Amortization Period shall commence as of the Existing Scheduled
Commitment Termination Date.
SECTION 2.3Interest, Fees, Expenses, Payments, Etc.
(a)Each Owner’s Percentage Interest of the Note Principal Balance of its
Ownership Group’s Series 2017-VFN Note shall bear interest for each Interest
Period at a rate per annum equal to the Note Rate applicable to such Owner. The
amount of monthly interest (“Monthly Interest”) distributable with respect to
the Series 2017-VFN Notes on any Payment Date, shall be an amount equal to the
aggregate sum for each Owner during the related Interest Period of (i) the
product of (x) the Note Rate for such Ownership Group, (y) the average daily
Note Principal Balance of the related Ownership Group during the preceding
Interest Period and (z) a fraction, the numerator of which is the actual number
of days elapsed in the related Interest Period and the denominator of which is
360 and (ii) the total accrued and unpaid VFN Non-Use Fee for the related
Ownership Tranche for the preceding Interest Period; provided, however, that
when calculating the Note Rate for any Ownership Group by reference to LIBOR (or
the then-current Benchmark), in the event LIBOR (or the then-current Benchmark)
would be a rate less than zero percent per annum, such rate shall be rounded up
to zero percent per annum. On the Determination Date preceding each Payment
Date, the Servicer shall determine the excess, if any (the “Monthly Interest
Shortfall”), of (x) the aggregate Monthly Interest for the Interest Period
applicable to such Payment Date over (y) the amount which will be available to
be distributed to Series 2017-VFN Noteholders on such Payment Date in respect
thereof pursuant to the Series 2017-VFN Supplement. If the Monthly Interest
Shortfall with respect to any Payment Date is greater than zero, an additional
amount (“Monthly Additional Interest”) equal to the product of (i) the Note Rate
for the Interest Period commencing on the related Payment Date (or, for
subsequent Interest Periods, the Note Rate for such subsequent Interest Period),
(ii) such Monthly Interest Shortfall (or the portion thereof which has not been
paid to Series 2017-VFN Noteholders) and (iii) a fraction, the numerator of
which is the amount of days elapsed in such Interest Period (or in a subsequent
Interest Period) until such amount is paid, and the denominator of which is 360,
shall be payable as provided in the Series 2017-VFN Supplement with respect to
the Series 2017-VFN Notes on each Payment Date following such Payment Date to
and including the date on which such Monthly Interest Shortfall is paid to
Series 2017-VFN Noteholders. Notwithstanding anything to the contrary herein or
in the Series 2017-VFN Supplement, Monthly Additional Interest shall be payable
or distributed to Series 2017-VFN Noteholders only to the extent permitted by
applicable law.
(b)The Note Principal Balance of each Series 2017-VFN Note shall be paid as
provided in the Series 2017-VFN Supplement. Monthly Interest for each Interest
Period shall be due and payable on each Payment Date as provided in the
Series 2017-VFN Supplement. Each Managing Agent shall allocate payments in
reduction of the Note Principal Balance of the Series 2017-VFN Note held by it
to the Owners in the related Ownership Group pro rata based on their respective
Percentage Interests. Each Managing Agent shall allocate payments of interest in
respect of the Note Principal Balance of the Series 2017-VFN Note held by it to
Owners in the related Ownership Group based upon the respective amounts of
interest due and payable to them (calculated at the applicable Note Rate),
determined as provided in this Section 2.3.
(c)On the 2020 Amendment Closing Date, the Transferor shall pay to each Managing
Agent, for the account of the Owners in the related Ownership Group, the Upfront
Fee. On each Payment Date, the Issuer shall pay to each Managing Agent (as a
portion of the Monthly Interest payable on such Payment Date), for the account
of the Owners in the related Ownership Group, a fee equal to the product of
(i) the VFN Non-Use Fee Rate applicable to the immediately preceding Interest
Period (or portion thereof) and (ii) an amount equal to the excess (if any) of
(A) the daily weighted average Commitment for such Ownership Group as in effect
from time to time during the immediately preceding Interest Period (or portion
thereof) over (B) the daily weighted average Note Principal Balance of the
Series 2017-VFN Note held by such Ownership Group during the immediately
preceding Interest Period (or portion thereof) (the “VFN Non-Use Fee”).
(d)Any interest, fees or other amounts due and payable hereunder (without regard
to any limitations set forth herein on the sources from which such amount may be
paid) which are not paid on the due date thereof (including Monthly Interest
payable pursuant to clause (b) and fees payable pursuant to clause (c)) shall
accrue interest (after as well as before judgment) at the applicable Note Rate
from time to time in effect from and including the due date thereof to but
excluding the date such amount is actually paid.
16

--------------------------------------------------------------------------------



(e)Unless otherwise specified in this Agreement, interest calculated by
reference to the Commercial Paper Rate or the Eurodollar Rate (or the
correlative rate based on the then-current Benchmark) shall be calculated on the
basis of a 360-day year for the actual days elapsed. Interest calculated by
reference to the Prime Rate or the Federal Funds Effective Rate shall be
calculated on the basis of a 365 or 366 day year, as applicable, for the actual
days elapsed. Periodic fees or other periodic amounts payable hereunder shall be
calculated, unless otherwise specified in this Agreement or the applicable Fee
Letter, on the basis of a 360 day year and for the actual days elapsed.
(f)All payments to be made hereunder or under the Indenture, whether on account
of principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 12:00 p.m., New York City time, on the
due date thereof to the Administrative Agent or the applicable Managing Agent,
as the case may be, at its account specified by the Administrative Agent or such
Managing Agent on Schedule I hereto or otherwise specified from time to time, in
U.S. dollars and in immediately available funds. Payments received by such
Managing Agent after 12:00 p.m., New York City time, shall be deemed to have
been made on the next Business Day, unless otherwise agreed to by such Managing
Agent. Notwithstanding anything herein to the contrary, if any payment due
hereunder becomes due and payable on a day other than a Business Day, the
payment date thereof shall be extended to the next succeeding Business Day and
interest shall accrue thereon at the applicable rate during such extension. To
the extent that (i) the Issuer, the Indenture Trustee or the Servicer makes a
payment to the Administrative Agent or a Managing Agent or Owner or (ii) the
Administrative Agent or a Managing Agent or Owner receives or is deemed to have
received any payment or proceeds for application to an obligation, which payment
or proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy or insolvency law, state or
federal law, common law, or for equitable cause, then, to the extent such
payment or proceeds are set aside, the obligation or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received or deemed received by the
Administrative Agent or such Managing Agent or Owner, as the case may be.
(g)At or before 4:00 p.m., New York City time, on the second Business Day
following the last day of each Interest Period (the “Note Rate Determination
Date”), each Managing Agent shall notify the Servicer, the Administrative Agent,
the Indenture Trustee and the Issuer of (i) the Note Rate for such Managing
Agent’s related Ownership Group for the related Interest Period (or portion
thereof), and (ii) if applicable, the date on which the Liquidity Funding Rate
became applicable to the Percentage Interest of the Note Principal Balance or a
portion thereof held by an Owner in the related Ownership Group. Such
notification may be based on such Managing Agent’s determination of the Note
Rate (and each component thereof) for such immediately preceding Interest
Period.
SECTION 2.4Requirements of Law.
(a)In the event that any Owner shall have reasonably determined that any
Regulatory Change shall result in (i) any fee, expense or increased cost charged
to, incurred or otherwise suffered by such Owner, (ii) the imposition or
modification of any reserve, special deposit, compulsory loan or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit by, or any other
acquisition of funds by, such Owner, (iii) a reduction in the rate of return on
such Owner’s capital or reduction in the amount of any sum received or
receivable by such Owner or (iv) an internal capital charge or other imputed
cost determined by such Owner to be allocable to the Issuer or the transactions
contemplated in this Agreement in connection therewith, and the result of any of
the foregoing is to increase the cost to such Owner, by an amount which such
Owner in good faith deems to be material, of maintaining its Commitment or its
interest in the Series 2017-VFN Notes or to reduce any amount receivable in
respect thereof, then, in any such case, after submission by such Owner to the
Managing Agent for its Ownership Group, if applicable, of a written request
therefor and the submission by such Managing Agent to the Issuer, the
Administrative Agent and the Servicer of such written request therefor, the
Issuer shall pay, in accordance with the priorities set forth in the
Series 2017-VFN Supplement, to such Managing Agent for the account of such
Owner, any additional amounts necessary to compensate such Owner for such
increased cost or reduced amount receivable, to the extent not already reflected
in the applicable interest rate, from the Payment Date following receipt by the
Issuer of such request for compensation under this Section 2.4(a) of this
Agreement, if such request is received by the Issuer at least five Business Days
prior to such Payment Date, and otherwise from the following Payment Date, until
payment in full thereof (after as well as before judgment).
(b)In the event that any Owner shall have reasonably determined that any
Regulatory Change has or would have the effect of reducing the rate of return on
such Owner’s capital or on the capital of any Person controlling any Owner as a
consequence of its obligations hereunder or its maintenance of its Commitment or
its interest in the Series 2017-VFN Notes to a level below that which such
Owner, or such Person could have achieved but for such Regulatory Change (taking
into consideration such Owner’s or such Person’s policies with respect to
capital adequacy) by an amount in good faith deemed by such Owner or such Person
to be material, then, from time to time, after submission by such Owner to the
Managing Agent for its Ownership Group, if applicable, of a written request
therefore and submission by such Managing Agent to the Issuer, the
Administrative Agent and the Servicer of such written request therefor, the
Issuer shall pay to such Managing Agent for the account of such Owner such
additional amount or amounts as will compensate such Owner or such Person, as
applicable, for such reduction, from the Payment Date following receipt by the
Issuer of such request for compensation under this Section 2.4(b), if such
request is received by the Issuer at least five (5) Business Days prior to such
Payment Date, and otherwise from the following Payment Date, until payment in
full thereof (after as well as before judgment). Nothing in this Section 2.4(b)
shall be deemed to require the Issuer to pay any amount to an Owner to the
extent such Owner has been compensated therefor under another provision of this
Agreement or to the extent such amount is already reflected in the applicable
interest rate.
17

--------------------------------------------------------------------------------



(c)Each Owner claiming increased amounts described in Section 2.4(a) or 2.4(b)
of this Agreement will prepare and, if applicable, furnish to the Managing Agent
for its Ownership Group (together with its request for compensation), a
certificate prepared in good faith setting forth the basis and the calculation
of the amount (in reasonable detail) of each request by such Owner for any such
increased amounts or reductions referred to in Section 2.4(a) or 2.4(b) hereof.
Any such certificate shall be conclusive absent manifest error, and such
Managing Agent shall deliver a copy thereof to the Issuer, the Administrative
Agent and the Servicer. Any failure on the part of any Owner to demand
compensation for any amount pursuant to Section 2.4(a) or 2.4(b) hereof with
respect to any period shall not constitute a waiver of such Owner’s right to
demand compensation with respect to such period.
SECTION 2.5Taxes.
(a)All payments made to the Owners, the Managing Agents or the Administrative
Agent under this Agreement and the Indenture (including all amounts payable with
respect to the Series 2017-VFN Notes) shall, to the extent allowed by law, be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (collectively,
“Taxes”), excluding (i) income taxes (including branch profit taxes, minimum
taxes and taxes computed under alternative methods, at least one of which is
based on or measured by net income), franchise taxes (imposed in lieu of income
taxes), or any other taxes based on or measured by the net income of such Owner,
Participant, Managing Agent or the Administrative Agent (as the case may be) or
the gross receipts or income of such Owner, Participant, Managing Agent or the
Administrative Agent, as the case may be; (ii) any Taxes that would not have
been imposed but for the failure of such Owner, Participant, Managing Agent or
the Administrative Agent, as applicable, to provide and keep current (to the
extent legally able) any certification or other documentation required to
qualify for an exemption from, or reduced rate of, any such Taxes or required by
this Agreement to be furnished by such Owner, Participant, Managing Agent or the
Administrative Agent, as applicable; (iii) any Taxes imposed as a result of a
change by any Owner or Participant of its Investing Office (other than changes
required by law); and (iv) any U.S. federal withholding Taxes imposed under
FATCA (all such excluded taxes being hereinafter called “Excluded Taxes”). If,
as a result of any change in law, treaty or regulation or in the interpretation
or administration thereof by any governmental or regulatory agency or body
charged with the administration or interpretation thereof, or the adoption of
any law, treaty or regulation, any Taxes, other than Excluded Taxes (all such
changes being hereinafter called “Specified Tax Changes”), are required to be
withheld from any amounts payable to an Owner or Managing Agent or the
Administrative Agent hereunder or under the Indenture, then, after submission by
any Owner to the Managing Agent for its Ownership Group (in the case of an
amount payable to an Owner) and by any Managing Agent or the Administrative
Agent to the Issuer and the Servicer of a written request therefor, the amounts
so payable to such Owner or Managing Agent or the Administrative Agent, as
applicable, shall be increased by the Issuer, and the Issuer shall pay, in
accordance with the priorities set forth in the Series 2017-VFN Supplement, to
the applicable Managing Agent for the account of such Owner or for its own
account or to the Administrative Agent, as applicable, the amount of such
increase to the extent necessary to yield to such Owner or Managing Agent or the
Administrative Agent, as applicable (after payment of all such Taxes) interest
or any such other amounts payable hereunder or thereunder at the rates or in the
amounts specified in this Agreement and the Indenture; provided, however, that
the amounts so payable to such Owner or Managing Agent or the Administrative
Agent shall not be increased pursuant to this Section 2.5(a) if such requirement
to withhold results from the failure of such Person to comply with
Section 2.5(c) hereof. Whenever any Taxes are payable on or with respect to
amounts distributed to an Owner or Managing Agent or the Administrative Agent,
as promptly as possible thereafter the Servicer shall send to the Managing
Agent, on behalf of such Owner, or to such Managing Agent or the Administrative
Agent, as applicable, a certified copy of an original official receipt showing
payment thereof. If the Issuer fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the Managing Agent, on behalf
of itself or such Owner, or to such Managing Agent or the Administrative Agent,
as applicable, the required receipts or other required documentary evidence, the
Issuer shall promptly pay to such Managing Agent on behalf of such Owner or to
such Managing Agent or the Administrative Agent for its own account, as
applicable, any incremental taxes, interest or penalties that may become payable
by such Owner or Managing Agent or the Administrative Agent, as applicable, as a
result of any such failure.
(b)An Owner claiming increased amounts under Section 2.5(a) hereof for Taxes
paid or payable by such Owner will furnish to the applicable Managing Agent a
certificate prepared in good faith setting forth the basis and amount of each
request by such Owner for such Taxes, and such Managing Agent shall deliver a
copy thereof to the Issuer, the Administrative Agent and the Servicer. A
Managing Agent or the Administrative Agent claiming increased amounts under
Section 2.5(a) hereof for its own account for Taxes paid or payable by such
Managing Agent or the Administrative Agent, as applicable, will furnish to the
Issuer and the Servicer a certificate prepared in good faith setting forth the
basis and amount of each request by the Managing Agent or the Administrative
Agent for such Taxes. Any such certificate of an Owner or Managing Agent or the
Administrative Agent shall be conclusive absent manifest error. Failure on the
part of any Owner or Managing Agent or the Administrative Agent to demand
additional amounts pursuant to Section 2.5(a) of this Agreement with respect to
any period shall not constitute a waiver of the right of such Owner or Managing
Agent or the Administrative Agent, as the case may be, to demand compensation
with respect to such period. All such amounts shall be due and payable to such
Managing Agent on behalf of such Owner or to such Managing Agent or the
Administrative Agent for its own account, as the case may be, on the Payment
Date following receipt by the Issuer of such certificate, if such certificate is
received by the Issuer at least five (5) Business Days prior to the
Determination Date related to such Payment Date and otherwise shall be due and
payable on the following Payment Date (or, if earlier, on the Series 2017-VFN
Stated Maturity Date).
18

--------------------------------------------------------------------------------



(c)Each Owner and each Participant holding an interest in Series 2017-VFN Notes
agrees that prior to the date on which the first interest or fee payment
hereunder is due thereto, it will deliver to the Issuer, the Servicer, the
Indenture Trustee, the applicable Managing Agent and the Administrative Agent
(i) (x) if such Owner or Participant is not a “United States person” as defined
in Section 7701(a)(30) of the Code, two duly completed copies of the U.S.
Internal Revenue Service Form W8ECI, Form W8BEN claiming treaty benefits, Form
W8BEN-E, Form W8IMY or Form W8EXP, or successor applicable forms required to
evidence that the Owner or Participant is entitled to receive payments under
this Agreement and with respect to the Series 2017-VFN Notes without deduction
or withholding of any United States federal income taxes, or (y) if such Owner
or Participant is a “United States person,” a duly completed U.S. Internal
Revenue Service Form W9 or successor applicable or required forms, and
(ii) such other forms and information as may be required to confirm the
availability of any applicable exemption from United States federal, state or
local withholding and backup withholding taxes. Each Owner or Participant
holding an interest in Series 2017-VFN Notes also agrees to deliver to the
Issuer, the Servicer, the Indenture Trustee, the applicable Managing Agent and
the Administrative Agent two further copies of such Form W8ECI, Form W8BEN,
Form W8BEN-E, Form W8IMY or Form W8EXP or Form W9, as applicable, or such
successor applicable forms or other manner of certification, as the case may be,
on or before the date that any such form expires or becomes obsolete or after
the occurrence of any event requiring a change in the most recent form
previously delivered by it hereunder, and such extensions or renewals thereof as
may reasonably be requested by the Servicer, the Indenture Trustee, the Issuer,
a Managing Agent or the Administrative Agent, unless in any such case, solely as
a result of a change in treaty, law or regulation occurring prior to the date on
which any such delivery would otherwise be required, the Owner is no longer
eligible to deliver the thenapplicable form set forth above and so advises the
Servicer, the Indenture Trustee, the Issuer, the applicable Managing Agent and
the Administrative Agent.
(d)If a payment made to a recipient hereunder would be subject to U.S. federal
withholding tax imposed by FATCA if such recipient were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such recipient shall
deliver to the Issuer, the Servicer, the Indenture Trustee, the applicable
Managing Agent and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by such persons such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Issuer, the Servicer, the Indenture Trustee, the applicable
Managing Agent and the Administrative Agent as may be necessary for such persons
to comply with their obligations under FATCA and to determine that such
recipient has complied with such recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.
SECTION 2.6Indemnification.
(a)The Issuer hereby agrees, subject to the terms of the Series 2017-VFN
Supplement, to indemnify (and pay to) the Administrative Agent, each Managing
Agent, each Conduit Trustee, each Collateral Agent and each Owner, and their
respective officers, directors, employees, stockholders, members, agents,
representatives, assignees, successors, and affiliates (each an “Indemnified
Party”) from and against any and all damages, losses, claims, liabilities,
costs, expenses and for all other amounts payable, including reasonable
accountants’ and attorneys’ fees (which attorneys may be employees of the
applicable Indemnified Party or its assigns) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them, excluding (x) Indemnified Amounts to the
extent a final judgment of a court of competent jurisdiction holds that such
Indemnified Amounts resulted from gross negligence or willful misconduct on the
part of the Indemnified Party seeking indemnification; (y) Indemnified Amounts
to the extent the same includes losses in respect of Receivables that are
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor; or (z) Excluded Taxes relating to an
Indemnified Amount solely in respect of Taxes, arising out of or as a result any
of the following:
(i)the failure of any Receivable reported by the Issuer as an Eligible
Receivable to be an Eligible Receivable at the time of transfer to the Issuer;
(ii)any representation or warranty made or deemed made by the Issuer (or any
officers of the Issuer) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by any such
Person pursuant hereto or thereto, which shall have been false or incorrect when
made or deemed made;
(iii)the failure by the Issuer to comply with any applicable Requirement of Law
with respect to any Contract or Receivable;
(iv)any failure of the Issuer to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
(v)any products liability, personal injury or damage suit or other similar claim
arising out of or in connection with products or services that are the subject
of any Contract or any Receivable;
(vi)any dispute, defense, claim or offset (other than the bankruptcy of an
Obligor, unless the basis for any avoidance action, or any diminution in the
claim related to any Receivable, during any bankruptcy proceeding relates to any
action or omission on the part of the Issuer) of the Obligor to the payment of
any Receivable (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms);
19

--------------------------------------------------------------------------------



(vii)the commingling of Collections of Receivables at any time with other funds;
(viii)any investigation, litigation or proceeding related to or arising from
this Agreement or the other Transaction Documents, the transactions contemplated
hereby and thereby, the transfer of the Receivables to the Issuer, or any other
investigation, litigation or proceeding relating to the Issuer in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
(ix)any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune at the time of the transfer
of such Receivable from the applicable Originator to the Seller, from the Seller
to the Transferor, and from the Transferor to the Issuer, from civil and
commercial law and suit;
(x)any failure to vest and maintain vested in the Issuer, legal and equitable
title to, and ownership of, the Receivables (and the Related Rights relating
thereto), the Trust Assets and the Collections, free and clear of any Lien;
(xi)the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to the Lien of the Indenture
Trustee in the Collateral;
(xii)the failure of the Transferor to receive reasonably equivalent value for
the Receivables and Related Rights that it transfers to the Issuer;
(xiii)any action or omission by the Issuer that reduces or impairs the rights of
the Issuer or its assigns with respect to any Receivable or the ability to
collect the principal balance of such Receivable;
(xiv)any transfer under the Receivables Sale Agreement, the Receivables Purchase
Agreement or the Transfer and Servicing Agreement being found to be void by a
court of competent jurisdiction;
(xv)the failure by the Issuer to pay when due any taxes owed by it, including,
without limitation, sales, excise or personal property taxes;
(xvi)any attempt by any Person to void any transfer hereunder based on the acts
or omissions of the Issuer; or
(xvii)the failure of the principal balance of any Receivable to equal the amount
reported or represented by the Issuer as the principal balance of such
Receivable.
(b)The Servicer shall indemnify and hold harmless each Indemnified Party against
Indemnified Amounts, as incurred (payable promptly upon written request), for or
on account of or arising from or in connection with, or otherwise with respect
to, any breach of any representation, warranty, covenant, agreement or other
obligation of the Servicer set forth in this Agreement, the Transfer and
Servicing Agreement or any other Transaction Document to which the Servicer is a
party, or any breach of any representation or warranty set forth in any
certificate or report of the Servicer delivered pursuant hereto or thereto;
provided, however, that (i) the Servicer shall not be so required to indemnify
any such Indemnified Party or otherwise be liable to any such Indemnified Party
hereunder for any Indemnified Amounts incurred for or on account of or arising
from or in connection with or otherwise with respect to any breach of a covenant
set forth in the Transfer and Servicing Agreement a remedy for the breach of
which is provided in Sections 2.05 of the Transfer and Servicing Agreement and
(ii) the Servicer shall not be required to indemnify any Indemnified Party for
(x) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification; (y) Indemnified Amounts to the extent the same includes losses
in respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or (z) Excluded
Taxes.
(c)Subject to paragraph (d) below, in order for an Indemnified Party to be
entitled to any indemnification provided for under this Agreement in respect of,
arising out of or involving a claim made by any Person against the Indemnified
Party, such Indemnified Party must notify the Issuer or the Servicer, as
applicable, of the claim made by a third party promptly after receipt by such
Indemnified Party of written notice of such claim. Thereafter, the Indemnified
Party shall deliver to the Issuer or the Servicer, as applicable, within a
reasonable time after the Indemnified Party’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnified Party
relating to such claim.
20

--------------------------------------------------------------------------------



(d)If any action or proceeding (including, without limitation, any governmental
proceeding) is brought or asserted against any Indemnified Party in respect of
which indemnity may be sought against the Issuer or the Servicer, as applicable,
the Indemnified Party shall promptly notify the Issuer or the Servicer, as
applicable, of the commencement of such action or proceeding; provided, however,
that failure to notify the Issuer or the Servicer, as applicable, will not
relieve the Issuer or the Servicer, as applicable, of any liability or
obligation hereunder except to the extent it is materially prejudiced by such
failure. Upon receipt of such notice, the Issuer or the Servicer, as applicable,
may assume the defense of such action or proceeding, including the employment of
counsel satisfactory to the Indemnified Parties in their reasonable judgment and
the payment of all related expenses; provided that the Issuer or the Servicer,
as applicable, admits in writing its liability to indemnify the Indemnified
Party with respect to all elements of such claim in full. Each Indemnified Party
shall have the right to employ separate counsel in any such action or proceeding
and to participate in (but not control) the defense thereof, but the fees and
expenses of such counsel shall be at its own expense unless (a) the Issuer or
the Servicer, as applicable, shall have failed to assume or continue the defense
of such action or proceeding, (b) the named parties to any such action or
proceeding (including any impleaded parties) include both such Indemnified Party
and the Issuer or the Servicer, as applicable, or another person or entity that
may be entitled to indemnification from the Issuer or the Servicer, as
applicable (by virtue of this Agreement or otherwise), and such Indemnified
Party shall have been advised by counsel that there may be one or more legal
defenses available to such Indemnified Party which are different from or
additional to those available to the Issuer or the Servicer, as applicable, or
such other party or shall otherwise have reasonably determined the
co-representation would present such counsel with a conflict of interest, or
(c) the Issuer or the Servicer, as applicable, and the Indemnified Parties shall
have mutually agreed to the retention of separate counsel. Anything contained in
this Agreement to the contrary notwithstanding, neither the Issuer nor the
Servicer shall be required or entitled to assume the defense of any part of a
third party claim that specifically seeks an order, injunction or other
equitable relief or relief for other than money damages against an Indemnified
Party.
(e)In the event that for any reason, (i) the basis for calculation of interest
on any Conduit Purchaser’s Percentage Interest of the Note Principal Balance
shall change from the Commercial Paper Rate to the Liquidity Funding Rate,
(ii) any Owner receives any repayment of its share of the Note Principal Balance
(x) that is on a date other than a Payment Date or (y) upon fewer than three (3)
Business Days’ prior written notice, or (iii) the Issuer shall fail to borrow
any Note Principal Balance Increase on the date specified in the related Funding
Notice, then, in any such case the Issuer agrees to indemnify each affected
Owner against, and to promptly pay directly to such Owner, subject to the terms
of the Series 2017-VFN Supplement, the amount equal to the Breakage Costs with
respect thereto. A statement setting forth in reasonable detail the calculations
of any additional amounts payable pursuant to this Section, submitted by an
Owner or Managing Agent or by the Administrative Agent, as the case may be, to
the Issuer and the Servicer shall be conclusive absent manifest error.
SECTION 2.7Expenses, Etc.
(a)The Issuer agrees to pay to the Administrative Agent, each Managing Agent and
each Owner, all reasonable costs and expenses, including, without limitation,
the reasonable fees and out of pocket expenses of counsel, incurred by any of
them in connection with (i) the preparation, execution, and delivery of this
Agreement and each other Transaction Document, (ii) any amendments of, or
waivers or consents under, this Agreement or the Transaction Documents, and
(iii) the enforcement of this Agreement or any of the Transaction Documents, and
the other documents delivered thereunder or in connection therewith.
(b)The Issuer agrees to pay any and all reasonable fees and expenses (including,
without limitation, rating agency fees and expenses and fees and expenses of
counsel) incurred by any Conduit Purchaser or Committed Purchaser in connection
with an investment in the Series 2017-VFN Notes and any and all stamp, transfer
and other similar taxes (other than Excluded Taxes and Taxes covered by
Section 2.5 hereof) and governmental fees payable in connection with the
execution, delivery, filing and recording of any of the Transaction Documents
and each related Support Facility, and agrees to hold each Owner and Managing
Agent and the Administrative Agent harmless from and against any liabilities
with respect to or resulting from any delay in paying or any omission to pay
such taxes and fees.
SECTION 2.8Successor USD LIBOR.
(a)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Transaction Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent, the
Series 2017-VFN Noteholders and the Transferor may amend this Agreement to
replace USD LIBOR with a Benchmark Replacement. Any such amendment with respect
to a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Series 2017-VFN Noteholders and the Transferor so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from the Series 2017-VFN Majority Holders. Any such amendment
with respect to an Early Opt-in Election will become effective on the date the
Series 2017-VFN Majority Holders have delivered to the Administrative Agent
written notice that such Series 2017-VFN Majority Holders accept such amendment.
No replacement of USD LIBOR with a Benchmark Replacement pursuant to this
Section 2.8 will occur prior to the applicable Benchmark Transition Start Date
(b)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
21

--------------------------------------------------------------------------------



(c)Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify the Transferor and the Series 2017-VFN Noteholders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or the Series 2017-VFN Noteholders pursuant to this Section 2.8, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.8.
(d)Benchmark Unavailability Period. Upon the Transferor’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Transferor may revoke
any Funding Notice for which the related Increase Date has not occurred.
(e)Indenture Trustee and Paying Agent Obligations and Liabilities.
(i)Neither the Indenture Trustee nor Paying Agent shall be under any obligation
(1) to monitor, determine or verify the unavailability or cessation of LIBOR,
3MLIBOR, USD LIBOR (or other applicable Benchmark), or whether or when there has
occurred, or to give notice to any other transaction party of the occurrence of
any Benchmark Transition Event, Benchmark Transition Start Date, Benchmark
Unavailability Period or Benchmark Replacement Date, (2) to select, determine or
designate any Benchmark Replacement, Unadjusted Benchmark Replacement, Early
Opt-In Election, or other successor or replacement benchmark index, or whether
any conditions to the designation of such a rate have been satisfied, or (3) to
select, determine or designate any Benchmark Replacement Adjustment, or other
modifier to any replacement or successor index, or (4) to determine whether or
what Benchmark Replacement Conforming Changes are necessary or advisable, if
any, in connection with any of the foregoing.”
(ii)Neither the Trustee nor Paying Agent shall be liable for any inability,
failure or delay on its part to perform any of its duties set forth in this
Agreement as a result of the unavailability of LIBOR, 3MLIBOR, USD LIBOR (or
other applicable Benchmark) and absence of a designated replacement Benchmark,
including as a result of any inability, delay, error or inaccuracy on the part
of any other transaction party, including without limitation the Administrative
Agent, in providing any direction, instruction, notice or information required
or contemplated by the terms of this Agreement and reasonably required for the
performance of such duties.
(iii)The Indenture Trustee and Paying Agent shall not have any liability for
(x) the selection of major London banks or major New York banks whose quotations
may be requested and used for purposes of calculating LIBOR, 3MLIBOR, USD LIBOR
or for the failure or unwillingness of any major London banks or major New York
banks to provide a quotation or (y) any quotations received from such London
banks or New York banks, as applicable. For the avoidance of doubt, if the rate
appearing on the Reuters Screen LIBOR01 is unavailable, neither the Paying Agent
nor the Indenture Trustee shall be under any duty or obligation to take any
action in each case whether or not quotations are provided by such London banks
or New York banks, as applicable.
22

--------------------------------------------------------------------------------



ARTICLE IIA
CLOSING


Section 2A.1Closing. The closing (the “Closing”) of the transactions described
in Section 2A.2 hereof shall take place at 11:00 a.m. at the offices of Sidley
Austin LLP, One South Dearborn, Chicago, Illinois 60603 on October 23, 2020, or
if the conditions to closing set forth in Article III of this Agreement shall
not have been satisfied or waived by such date, as soon as practicable after
such conditions shall have been satisfied or waived, or at such other time, date
and place as the parties shall agree upon (the date of the Closing being
referred to herein as the “2020 Amendment Closing Date”).
Section 2A.2    Transactions to be Effected at the Closing. At the Closing, upon
the satisfaction of the conditions precedent described in Article III hereof,
the following transactions shall be effected:
(a)The Commitment under each of the TD Bank Note and the Thunder Bay Note shall
be equal to the applicable amount specified on Schedule I hereto.
(b)On the 2020 Amendment Closing Date, after giving effect to the transactions
contemplated in this Article IIA, each of the Series 2017-VFN Notes shall have
the respective Ownership Group Commitments, Ownership Group Percentages and
Tranche Invested Amounts specified on Schedule I hereto.
(c)On the terms and subject to the conditions set forth in this Agreement, the
Series 2017-VFN Supplement and the other Transaction Documents, upon the request
of the Transferor following the 2020 Amendment Closing Date (i) the TD Bank
Managing Agent will surrender to the Indenture Trustee for cancellation the TD
Bank Note existing prior to the date hereof in exchange for a new TD Bank Note
to be issued in an amount equal to the Ownership Group Commitment for its
related Ownership Group equal to the applicable amount specified on Schedule I
hereto and (ii) the Thunder Bay Managing Agent will surrender to the Indenture
Trustee for cancellation the Thunder Bay Note existing prior to the date hereof
in exchange for a new Thunder Bay Note to be issued in an amount equal to the
Ownership Group Commitment for its related Ownership Group equal to the
applicable amount specified on Schedule I hereto.


(d)Upon delivery to the Indenture Trustee for cancellation of the TD Bank Note
and the Thunder Bay Note referenced in clauses (c)(i) and c(ii) above,
respectively, the Transferor shall cause to be issued and delivered (A) the new
TD Bank Note to the TD Bank Managing Agent and (B) the new Thunder Bay Note to
the Thunder Bay Managing Agent, each authenticated in accordance with the
Indenture and with an Ownership Group Commitment equal to the applicable amount
specified on Schedule I hereto.
23

--------------------------------------------------------------------------------



ARTICLE III
CONDITIONS PRECEDENT


SECTION 3.1Conditions to 2020 Amendment Closing Date. On or prior to the 2020
Amendment Closing Date, each of the following conditions shall have been
satisfied (any or all of which may be waived by the Managing Agents in their
sole and absolute discretion):


(a)Documents. The Managing Agents shall have received on or before the date
hereof each of the items listed on Schedule IV hereto, each (unless otherwise
indicated) dated the date hereof, duly executed by the parties thereto and in
form and substance reasonably satisfactory to the Managing Agents.
(b)Performance by USCC, the Transferor, the Issuer, the Performance Guarantor,
the Originators and the Indenture Trustee. All of the conditions precedent set
forth in the Indenture have been satisfied and all of the terms, covenants,
agreements and conditions set forth in this Agreement, the Indenture, each other
Transaction Document to be complied with and performed by USCC, the Transferor,
the Issuer, the Servicer, the Performance Guarantor, the Originators or the
Indenture Trustee, as the case may be, by the date hereof have been complied
with or otherwise waived by the Managing Agents.
(c)Representations and Warranties. Each of the representations and warranties of
USCC, the Transferor, the Issuer, the Servicer, the Performance Guarantor, each
Originator and the Indenture Trustee made in this Agreement, the Indenture and
each other Transaction Document, as applicable, are true and correct in all
material respects as of the date hereof as though made as of such time (except
to the extent that they expressly relate to an earlier or later time).
(d)Officer’s Certificate. The Administrative Agent and each Managing Agent shall
have received an Officer’s Certificate from the Servicer and the Transferor in
form and substance reasonably satisfactory to the Administrative Agent and each
Managing Agent and their respective counsel, dated as of the 2020 Amendment
Closing Date, certifying as to the satisfaction of the conditions set forth in
Section 3.1(b) and Section 3.1(c) hereof.
(e)Financing Statements; Search Reports. The Administrative Agent and each
Managing Agent shall have received evidence satisfactory to it that financing
statements, as may be necessary or, in the opinion of the Administrative Agent,
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the transfers (including grants of security interests) under the
Transaction Documents have been delivered and, if appropriate, have been duly
filed or recorded and that all filing fees, taxes or other amounts required to
be paid in connection therewith have been paid, including:
(i)Evidence satisfactory to the Administrative Agent and each Managing Agent of
all UCC financing statements, assignments and amendments filed on or reasonably
near the Original Closing Date in the offices of the Secretary of State of the
applicable states and in the appropriate office or offices; and
(ii)Certified copies of requests for information (Form UCC-11) (or a similar
search report certified by parties acceptable to the Managing Agents and their
counsel) dated a date reasonably near the 2020 Amendment Closing Date and
listing all effective financing statements which name any Originator, the
Transferor, USCC and the Issuer, as seller, assignor or debtor, as applicable,
and which are filed in all jurisdictions in which the filings were or will be
made, together with copies of such financing statements.
(f)Ratings. To the extent applicable, the Administrative Agent and each Managing
Agent shall have received evidence that each Conduit Purchaser’s Commercial
Paper Notes shall continue to be rated at least (i) “A1” by Standard & Poor’s
and “P1” by Moody’s, or (ii) the required rating applicable for the related
Conduit Purchaser with respect to any other Rating Agency that is rating such
Conduit Purchaser’s Commercial Paper Notes, in each case as a result of entering
into the transactions contemplated by this Agreement, including after giving
effect to any funding to occur hereunder on the 2020 Amendment Closing Date, if
applicable.
(g)No Actions or Proceedings. No action, suit, proceeding or investigation by or
before any Governmental Authority shall have been instituted to restrain or
prohibit the consummation of, or to invalidate, the transactions contemplated by
the Transaction Documents and the documents related thereto in any material
respect.
(h)Approvals and Consents. All Governmental Actions of all Governmental
Authorities required with respect to the transactions contemplated by the
Transaction Documents and the other documents related thereto shall have been
obtained or made.
(i)Transferor Amount. The Administrative Agent and each Managing Agent shall
have received evidence that the “Transferor Amount” is greater than or equal to
the “Minimum Transferor Amount.”
(j)Asset Base. The Administrative Agent and each Managing Agent shall have
received evidence that no Asset Base Deficiency exists as of two (2) Business
Days prior to the 2020 Amendment Closing Date.
24

--------------------------------------------------------------------------------



(k)Corporate Documents. The Administrative Agent and each Managing Agent shall
have received copies, each of which shall be in form and substance satisfactory
to the Administrative Agent and each Managing Agent, of the (i) certificate of
formation or certificate of incorporation, limited liability company agreement
or by-laws, and good standing certificate of the Transferor, the Servicer and
the Performance Guarantor, as applicable, (ii) certified copy of the certificate
of trust of the Issuer and the Trust Agreement, (iii) Board of Directors’
resolutions of the Transferor, the Servicer and the Performance Guarantor with
respect to the Transaction Documents to which such Person is a party, and
(iv) incumbency certificate of the Transferor, the Servicer and the Performance
Guarantor, in each case as certified by appropriate corporate authorities, if
applicable.
(l)Opinions of Counsel. Counsel to each of the Transferor, the Issuer, the
Servicer, the Originators and the Performance Guarantor shall have delivered to
the Administrative Agent and each Managing Agent opinions of counsel reasonably
satisfactory in form and substance to the Administrative Agent and its counsel,
dated as of the 2020 Amendment Closing Date, with respect to corporate matters,
legality, validity and enforceability of the Transaction Documents, no conflict
of law, and non-contravention of charter documents, addressed to the
Administrative Agent and each Managing Agent.
(m)Opinions of Counsel to the Trustees. Counsel to the Indenture Trustee shall
have delivered to the Administrative Agent and each Managing Agent an opinion of
counsel reasonably satisfactory in form and substance to the Administrative
Agent and its counsel, dated as of the 2020 Amendment Closing Date, with respect
to such matters as the Administrative Agent may reasonably request.
(n)No Amortization Events, etc. No Default, Event of Default, Amortization
Event, Potential Amortization Event, Servicer Default or Potential Servicer
Default shall have occurred and be continuing (in each case, before and after
giving effect to the purchase).
(o)Fees. All fees required to be paid to the Administrative Agent, the Managing
Agents or the Owners on or prior to the date hereof in accordance with this
Agreement, the Fee Letters and each other Transaction Document shall have been
paid in full in accordance with the terms thereof.
(p)Other Documents. The Administrative Agent and each Managing Agent shall have
received such additional documents, instruments, certificates or letters as the
Administrative Agent or such Managing Agent may reasonably request.
SECTION 3.2Conditions to Note Principal Balance Increases
. The following shall be conditions precedent to the obligation of any Owner to
fund its share of any Note Principal Balance Increase on any Funding Date:
(a)each Managing Agent shall have timely received a properly completed Funding
Notice;
(b)all conditions precedent to such Note Principal Balance Increase on such
Funding Date set forth in the Indenture or any other Transaction Document shall
have been satisfied;
(c)after giving effect to the issuance of the Series 2017-VFN Notes or the
funding of such Note Principal Balance Increase on such Funding Date, as
applicable, all representations and warranties of USCC, the Transferor, the
Issuer, the Performance Guarantor, the Servicer and each Originator, as
applicable, contained herein or in the other Transaction Documents or otherwise
made in writing pursuant to any of the provisions hereof or thereof shall be
true and correct in all material respects with the same force and effect as
though such representations and warranties had been made on and as of such date
(other than representations and warranties which specifically relate to an
earlier date, which shall be true and correct in all material respects as of
such earlier date);
(d)USCC, the Transferor, the Issuer, the Performance Guarantor, the Servicer and
each Originator shall be in compliance in all material respects with all of
their respective covenants contained in the Transaction Documents to be
performed on or prior to such date;
(e)the Transferor or the Servicer shall have delivered to the Managing Agents an
executed Contract Additions Report relating to the applicable Transferred Assets
and Related Rights;
(f)the Transferor and the Servicer shall have taken any actions necessary or
advisable to maintain the Indenture Trustee’s perfected security interest in the
Transferred Assets for the benefit of the Owners;
(g)no Asset Base Deficiency, Default, Event of Default, Amortization Event,
Potential Amortization Event, Servicer Default or Potential Servicer Default
shall have occurred and be continuing (in each case, before and after giving
effect to such Note Principal Balance Increase);
(h)immediately after giving effect to such Note Principal Balance Increase:
(1)the Note Principal Balance shall not exceed the VFN Maximum Principal Amount;
and
25

--------------------------------------------------------------------------------



(2)the Transferor Amount is greater than the Minimum Transferor Amount; and
(3)the Administrative Agent and each Managing Agent shall have received evidence
that USCC, as sponsor, satisfies the Seller’s Interest Retention Requirements
(either directly or through one or more “Wholly-Owned Subsidiaries” (as defined
in and permitted by Regulation RR);
(i)the Scheduled Commitment Termination Date shall not have occurred;
(j)with respect to a Conduit Purchaser, such Conduit Purchaser has agreed to
participate in such Note Principal Balance Increase;
(k)the Managing Agents shall have received a Monthly Report, computed after
giving effect to the Note Principal Balance Increase on such Funding Date;
(l)no event has occurred and is continuing that would have a Material Adverse
Effect; and
(m)the Servicer shall have delivered each Monthly Report, certificate or report
required to be delivered by it pursuant to this Agreement, the Transfer and
Servicing Agreement and each other Transaction Document to which it is a party.


26

--------------------------------------------------------------------------------



ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS


SECTION 4.1Representations and Warranties of the Servicer, the Transferor and
the Issuer. Each of the Servicer, the Transferor and the Issuer represents and
warrants (each with respect to itself only) to the Owners, the Managing Agents
and the Administrative Agent that as of the Original Closing Date, as of the
2020 Amendment Closing Date, and as of each Funding Date:
(a)Organization, Qualification and Good Standing. It is a duly organized and
validly existing corporation, statutory trust or limited liability company in
good standing under the laws of the State of Delaware, with the power and
authority under its organizational documents and under the laws of Delaware to
own its assets and to conduct its business in which it is currently engaged. It
is duly qualified to do business as a foreign company and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify could reasonably be expected to have a material adverse
effect on the business, properties, assets, or condition (financial or
otherwise) of it or its ability to perform its duties under this Agreement and
the other Transaction Documents to which it is a party.
(b)Due Authorization; Binding Obligation. It has the power and authority to
make, execute, deliver and perform this Agreement and the other Transaction
Documents to which it is a party and all of the transactions contemplated under
this Agreement and the other Transaction Documents to which it is a party, and
has taken all necessary corporate, limited liability company or trust action, as
applicable, to authorize the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party. This
Agreement and the other Transaction Documents to which it is a party have been
duly executed and delivered by it and constitute the legal, valid and binding
obligation of such party, enforceable in accordance with their terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally, any applicable
law imposing limitations upon, or otherwise affecting, the availability or
enforcement of rights to indemnification hereunder, and by the availability of
equitable remedies.
(c)No Conflict. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party, and the performance by it of the
transactions contemplated by this Agreement and the other Transaction Documents
to which it is a party and the fulfillment of the terms hereof and thereof by
it, including the issuance, sale, assignment and conveyance of the
Series 2017-VFN Notes, will not conflict with or violate any provision of any
existing law or regulation or any order or decree of any court or the
certificate of formation, certificate of trust or limited liability company
agreement of such party, or constitute (with or without notice or lapse of time
or both) a default under or material breach of any mortgage, indenture,
contract, deed of trust, instrument or other agreement to which it is a party or
by which it or any of its properties may be bound, nor result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or other instrument, nor violate any law or, to the
best of such party’s knowledge, any order, rule or regulation applicable to such
party of any Governmental Authority having jurisdiction over it or its
properties (other than violations of such laws, regulations, orders, decrees,
mortgages, indentures, contracts and other agreements which do not affect the
legality, validity or enforceability of any of such agreements or the
Receivables and which, individually or in the aggregate, would not have a
material adverse effect on such party or the transactions contemplated by, or
its ability to perform its obligations under, this Agreement or the other
Transaction Documents to which it is a party).
(d)No Proceedings. There are no proceedings or investigations, pending or, to
the best knowledge of such party, threatened against it before any court,
arbitrator or Governmental Authority (i) asserting the invalidity of this
Agreement and the other Transaction Documents to which it is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement and the other Transaction Documents to which it is a party,
(iii) seeking any determination or ruling that, in the reasonable judgment of
such party, would materially and adversely affect the performance by it of its
obligations under this Agreement and the other Transaction Documents to which it
is a party, (iv) seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Agreement and the other
Transaction Documents to which it is a party, which, in each case, if adversely
determined would be reasonably likely to result in a Material Adverse Effect, or
(v) seeking to materially and adversely affect the income or franchise tax
attributes of it under the United States federal or any state income or
franchise tax systems. It is not in default with respect to any order, judgment
or decree of any court, arbitrator or Governmental Authority, except to the
extent that any such default does not have a Material Adverse Effect.
(e)All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by such party in connection with the execution and
delivery by it of this Agreement and the other Transaction Documents to which it
is a party and the performance of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party by such
party have been duly obtained, effected or given and are in full force and
effect, except for those which the failure to obtain would not have a material
adverse effect on this Agreement, the other Transaction Documents or the
transactions contemplated thereby or on the ability of such party to perform its
obligations under this Agreement or the other Transaction Documents to which it
is a party.
(f)Licensing. It is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction in order to originate, acquire, own,
hold or service the Receivables, as applicable, except where the failure to be
so licensed would not have a Material Adverse Effect.
27

--------------------------------------------------------------------------------



(g)Compliance with Requirements of Law. It (i) shall duly satisfy all
obligations on its part to be fulfilled under or in connection with each
Receivable, and (ii) in the case of the Servicer, it (A) will maintain in effect
all qualifications required under Requirements of Law in order to service
properly each Receivable, and (B) will comply in all material respects with all
other Requirements of Law in connection with servicing each Receivable, except
where the failure to so comply would not have a Material Adverse Effect.
(h)Protection of Rights. It shall take no action in violation of this Agreement
which, nor omit to take in violation of this Agreement any action the omission
of which, would substantially impair the rights of the Owners, the Issuer or the
Indenture Trustee in any Receivable.
(i)Investment Company Act. (i) Each of the Transferor and the Issuer is not
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended (the “Investment Company Act”); (ii) the Issuer
satisfies the requirements to rely on the exemption from the definition of
“investment company” provided by the exclusion provided by Section 3(c)(5) under
the Investment Company Act, although there may be additional exclusions or
exemptions available to the Issuer; and (iii) the interests under the
Transaction Documents will not cause the Owners, the Managing Agents or the
Administrative Agent to have an “ownership interest” in a “covered fund” for
purposes of regulations adopted under Section 13 of the Bank Holding Company Act
of 1956 (commonly referred to as the “Volcker Rule”).
(j)Legal Name; Location. Its sole jurisdiction of organization is the State of
Delaware and such jurisdiction has not changed within four months prior to the
date of this Agreement. Its principal place of business and chief executive
office and its federal employer identification number and Delaware
organizational identification number is set forth on Schedule III hereto. It has
not, and has not used at any time during the past five years, any prior legal
names, trade names, fictitious names, assumed names or “doing business as” names
except as set forth on Schedule III hereto.
(k)Accuracy of Information. All certificates, reports, statements, documents and
other information furnished by it to the Indenture Trustee, the Administrative
Agent, the Managing Agents or any Noteholder pursuant to any provision of this
Agreement or any other Transaction Document, or in connection with or pursuant
to any amendment or modification of, or waiver under, this Agreement or any
other Transaction Document, shall, at the time the same are so furnished, be
complete and correct in all material respects on the date the same are
furnished.
(l)Solvency. No Insolvency Event with respect to it has occurred and no transfer
of the Receivables and the Related Rights has been made in contemplation of the
occurrence thereof. It (i) is not “insolvent” (as such term is defined in
§101(32)(A) of the Bankruptcy Code, (ii) is able to pay its debts as they come
due; and (iii) does not have unreasonably small capital for the business in
which it is engaged or for any business or transaction in which it is about to
engage.
(m)Use of Proceeds. No proceeds of a funding hereunder will be used by the
Transferor for a purpose that violates or would be inconsistent with Regulations
T, U or X promulgated by the Board of Governors of the Federal Reserve System
from time to time.
(n)Taxes. It has filed all United States federal income tax returns (if any) and
all other tax returns which are required to be filed by it and has paid all
material taxes, assessments or governmental charges of any kind that are due and
payable by it pursuant to such returns or pursuant to any assessment received by
it; provided, that it may contest in good faith any such taxes, assessments and
other charges and, in such event, may permit the taxes, assessments or other
charges so contested to remain unpaid during any period, including appeals, when
it is in good faith contesting the same, so long as (i) adequate reserves have
been established in accordance with GAAP, (ii) enforcement of the contested tax,
assessment or other charge is effectively stayed for the entire duration of such
contest if such enforcement could reasonably be expected to have a material
adverse effect on its financial condition or operations or its ability to
perform its obligations under the Transaction Documents to which it is a party,
and (iii) any tax, assessment or other charge determined to be due, together
with any interest or penalties thereon, is promptly paid as required after final
resolution of such contest. The charges, accruals and reserves on its books in
respect of taxes and other governmental charges are, in its opinion, adequate.
The Transferor is exclusively resident for tax purposes in the United States
and, for the purposes of this Agreement and the other Transaction Documents to
which it is a party, will not act through any branch or permanent establishment
located outside of the United States.
(o)ERISA. With respect to the Transferor and the Issuer only, such entity does
not maintain or contribute to any Plan or Multiemployer Plan, nor has it
maintained or contributed to any Plan or Multiemployer Plan within the preceding
five years and its assets do not constitute the “plan assets” of any “benefit
plan investor” each within the meaning of Section 3(42) of ERISA and the U.S.
Department of Labor regulations set forth at 29 C.F.R. Section 2510.3-101 as
modified by Section 3(42) of ERISA.
(p)No Amortization Event, Event of Default or Servicer Default. No Default,
Event of Default, Amortization Event, Potential Amortization Event, Servicer
Default or Potential Servicer Default.
(q)Eligibility. As of the 2020 Amendment Closing Date, the Initial Addition Date
and as of each date on which the Asset Base is calculated, each Receivable
included in such calculation as an Eligible Receivable is an Eligible Receivable
on such date.
28

--------------------------------------------------------------------------------



(r)Commodity Futures Trading Act. It is not a “commodity pool” such that an
Owner would be a “commodity pool operator” with respect thereto or a “commodity
pool” by reason of its ownership of the Series 2017-VFN Notes.
(s)Transaction Documents. Each of its representations and warranties in the
Indenture and the other Transaction Documents to which it is a party is true and
correct in all material respects.
(t)Compliance with Credit and Collection Policies. It has complied in all
material respects with the Credit and Collection Policies with regard to each
Contract and the related Receivables and Related Rights. It has not made any
change to such Credit and Collection Policies, other than as permitted under
Section 4.7(u) hereof.
(u)Separateness. Each of the Seller and USCC is, and all times since its
organization has been, operated in such a manner that it would not be
substantively consolidated with the Transferor and such that the separate
existence of the Transferor would not be disregarded in the event of a
bankruptcy or insolvency of the Seller or USCC.
(v)[Reserved].
(w)Anti-Corruption Laws and Sanctions. It has implemented and maintains in
effect policies and procedures designed to ensure compliance by it and its
Subsidiaries, directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and it, each of its respective Subsidiaries, its
respective officers and employees, and to its knowledge, its respective
directors and agents, is in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of it, any of its Subsidiaries or any
director, officer, employee, agent or affiliate of it or any of its Subsidiaries
that will act in any capacity in connection with or benefit from the facility
established hereby, is a Sanctioned Person. No Note Principal Balance Increase,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.
(x)Anti-Money Laundering. It is acting on its own behalf with respect to all
matters associated with this Agreement. It undertakes to provide the Indenture
Trustee and each Owner, upon its reasonable request, with all information and
documents which the Indenture Trustee or such Owner requires in order to comply
with its obligations under all applicable anti-money laundering laws.
(y)Authentication of Contract Additions Reports and Receivables Schedules. The
Transferor represents, warrants and agrees that transmission of each Contract
Additions Report and each Receivables Schedule consisting of, including or
accompanied by an electronic file (which may be a PDF or the insertion of the
relevant language and names in a Word, Excel or other electronic document) and
transmitted either (a) from an email address of a representative of the Seller,
the Servicer or the Transferor or (b) through a virtual data room acceptable to
the Administrative Agent, shall be evidence of its present intent to adopt or
accept such record as the authentication of a security agreement for purposes of
Sections 9-102 and 9-203 of the UCC.
SECTION 4.2Additional Representations and Warranties of the Servicer. The
Servicer, in its capacity as Servicer, represents and warrants to the Owners,
the Managing Agents and the Administrative Agent that as of the Original Closing
Date, as of the 2020 Amendment Closing Date, and as of each Funding Date:
(a)Material Adverse Effect. Since the immediately preceding Funding Date (and in
the case of the 2020 Amendment Closing Date, since June 30, 2020), no event has
occurred that would have a Material Adverse Effect.
(b)Compliance with Credit and Collection Policies. It has complied in all
material respects with the Credit and Collection Policies with regard to each
Contract and the related Receivables and Related Rights. It has not made any
change to such Credit and Collection Policies, other than as permitted under
Section 4.7(u) hereof.
(c)Anti-Corruption Laws and Sanctions. It has implemented and maintains in
effect policies and procedures designed to ensure compliance by it and its
Subsidiaries, directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and it, each of its respective Subsidiaries, its
respective officers and employees, and to its knowledge, its respective
directors and agents, is in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of it, any of its Subsidiaries or any
director, officer, employee, agent or affiliate of it or any of its Subsidiaries
that will act in any capacity in connection with or benefit from the facility
established hereby, is a Sanctioned Person. No Note Principal Balance Increase,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.
(d)Authority. It is duly qualified to do business and is in good standing (or is
exempt from such requirements) in each State of the United States where the
nature of its business requires it to be so qualified and the failure to be so
qualified and in good standing would have a Material Adverse Effect on the
interests of the Owners.
(e)ERISA. (i) Each member of the ERISA Group has fulfilled its obligations under
the minimum funding standards of ERISA and the Code with respect to each Plan
and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan, and (ii) no ERISA
Event has occurred.
29

--------------------------------------------------------------------------------



SECTION 4.3Additional Representations and Warranties of the Transferor. The
Transferor represents and warrants to the Owners, the Managing Agents and the
Administrative Agent that as of the Original Closing Date, as of the 2020
Amendment Closing Date, and as of each Funding Date:
(a)Issuer Existence and Authorization. The Issuer has been duly created and is
validly existing under the laws of the State of Delaware, and the Transferor has
authorized the Issuer to issue the Series 2017-VFN Notes.
(b)Investment Letter. Assuming the continuing accuracy of the representations
set forth in the Investment Letter(s) delivered pursuant to this Agreement, the
sale of any Series 2017-VFN Notes pursuant to the terms of this Agreement, the
Indenture and the Series 2017-VFN Supplement will not require registration of
such Series 2017-VFN Notes under the Securities Act.
(c)Series 2017-VFN Notes. The Series 2017-VFN Notes have been duly and validly
authorized, and, when executed and authenticated in accordance with the terms of
the Indenture and the Series 2017-VFN Supplement, and delivered to and paid for
in accordance with this Agreement, will be duly and validly issued and
outstanding and will be entitled to the benefits of the Indenture and the
Series 2017-VFN Supplement.
(d)Ownership of the Equity Certificate. The Transferor owns of record the Equity
Certificate free and clear of all Liens, warrants, options and rights to
purchase.
SECTION 4.4[Reserved].
SECTION 4.5Representations and Warranties of the Conduit Purchasers and
Committed Purchasers. Each Conduit Purchaser and Committed Purchaser (each with
respect to itself only) hereby makes the following representations and
warranties to the Issuer, the Transferor and the Performance Guarantor.
(a)Qualified Institutional Buyer. It is a “qualified institutional buyer” as
defined in Rule 144A of the Securities Act of 1933, as amended.
SECTION 4.6Covenants of the Issuer and Transferor. Each of the Issuer and the
Transferor severally covenants and agrees, in each case as to itself
individually or in such respective capacities, each with respect to itself only,
through the Series 2017-VFN Stated Maturity Date, that:
(a)Compliance with Covenants. It will perform and observe for the benefit of the
Owners each of the covenants and agreements required to be performed or observed
by it in this Agreement and in the Transaction Documents to which it is a party.
(b)Maintain Existence. It will preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its formation, and qualify and
remain qualified in good standing as a foreign trust or limited liability
company in each jurisdiction where its business is conducted, and will obtain
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business requires such authority.
(c)Compliance with Requirements of Law. It shall comply in all material respects
with all Requirements of Law and preserve and maintain its existence, rights,
franchises, qualifications, and privileges except to the extent that the failure
so to comply with such applicable Requirements of Law or the failure so to
preserve and maintain such existence, rights, franchises, qualifications and
privileges would not materially adversely affect the collectibility of the
Receivables, its ability to conduct its business or its ability to perform its
obligations under the Transaction Documents in all material respects.
(d)Ownership. It shall take all necessary action to (i) vest legal and equitable
title to the Receivables, Related Rights and Collections on such Receivables
irrevocably in the Issuer, free and clear of any Liens (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Issuer’s interest in such Receivables, Related
Rights and Collections on such Receivables and such other action to perfect,
protect or more fully evidence the interest of Issuer therein as the
Administrative Agent or the Indenture Trustee, acting at the written direction
of the Requisite Global Majority, may reasonably request), and (ii) cooperate
(as the Indenture Trustee, acting at the written direction of the Requisite
Global Majority, or the Administrative Agent may reasonably request) in the
establishment and maintenance, in favor of the Indenture Trustee (for the
benefit of the Owners), of a valid and perfected first priority perfected
security interest in the Collateral to the full extent contemplated herein and
within the Indenture, free and clear of any Liens (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Indenture Trustee’s security interest in the
Collateral and such other action to perfect, protect or more fully evidence the
interest of the Indenture Trustee (for the benefit of the Owners) as the
Indenture Trustee, acting at the written direction of the Requisite Global
Majority, or the Administrative Agent may reasonably request.
30

--------------------------------------------------------------------------------



(e)Furnish Certain Information; Further Assurances. It will furnish (or cause to
be furnished) to each Managing Agent: (i) promptly after the execution thereof,
copies of all amendments of and waivers with respect to the Transaction
Documents; (ii) copies of all financial statements that the Transferor or the
Issuer furnished (or required to be furnished) pursuant to the Transaction
Documents concurrently therewith; (iii) a copy of each material certificate,
report, statement, notice or other communication furnished (or required to be
furnished) by or on behalf of the Transferor or the Issuer pursuant to the
Transaction Documents concurrently therewith; (iv) a copy of each material
notice, demand or other communication furnished (or required to be furnished) by
or on behalf of the Transferor or the Issuer pursuant to the Transaction
Documents concurrently therewith; and (v) such other information, documents,
records or reports respecting the Trust Assets, the related Obligors, the
Transferor or the Issuer which is in the possession or under the control of the
Transferor or the Issuer, as applicable, as any such Managing Agent may from
time to time reasonably request.
(f)No Liens. Except for the conveyances under the Transaction Documents, it will
not sell, pledge, assign (by operation of law or otherwise) or transfer to any
other Person, or otherwise dispose of, or grant, create, incur, assume or suffer
to exist any Lien on, any Receivable, Related Rights or Collections on such
Receivables, whether now existing or hereafter created, or any interest therein,
or assign any right to receive income in respect thereof, or take any other
action inconsistent with the Issuer’s ownership of, the Receivables, Related
Rights and Collections on such Receivables, except to the extent arising under
any Transaction Document, and it shall defend the right, title and interest of
the Issuer and the Indenture Trustee in, to and under the Receivables, the
Related Rights and the Collections on such Receivables, whether now existing or
hereafter created, against all claims of third parties claiming through or under
USCC or its assigns.
(g)Name Change, Offices and Records. It will not make any change to its name
(within the meaning of Section 9-507 of any applicable enactment of the UCC),
type or jurisdiction of organization or location of its books and records
unless, at least thirty (30) days prior to the effective date of any such name
change, change in type or jurisdiction of organization, or change in location of
its books and records it notifies the Issuer, the Indenture Trustee, the
Servicer and the Administrative Agent thereof and (except with respect to a
change of location of books and records) delivers to the Indenture Trustee
(i) such financing statements (Forms UCC-1 and UCC-3) which the Indenture
Trustee (or its assigns), acting at the written direction of the Requisite
Global Majority, or the Administrative Agent may reasonably request to reflect
such name change, or change in type or jurisdiction of organization, (ii) if the
Administrative Agent shall so request, an opinion of counsel, in form and
substance reasonably satisfactory to such Person, as to the perfection and
priority of the Issuer’s ownership interest in, and the Indenture Trustee’s
security interest in the Receivables, Related Rights and Collections on such
Receivables and (iii) such other documents, agreements and instruments that the
Indenture Trustee, acting at the written direction of the Requisite Global
Majority, or the Administrative Agent may reasonably request in connection
therewith.
(h)Protection of Noteholders’ Rights. It will take no action, nor omit to take
any action, which could reasonably be expected to materially impair the rights
of the Administrative Agent, the Managing Agents, the Owners and the Noteholders
in the Receivables and the Related Rights granted pursuant to the Indenture, or
materially adversely affect the collectability of the Trust Assets, or
reschedule, revise or defer payments due on any Receivable, or amend, modify or
waive in any material respect any term or condition relating to payments due on
any Receivable, or modify the terms of any Receivable in a manner that would
result in the dilution of such Receivable or that would otherwise prevent such
Receivable from being an Eligible Receivable, except (i) in accordance with the
Credit and Collection Policies (ii) as ordered by a court of competent
jurisdiction or other Governmental Authority, (iii) such Receivable is deemed
not to be an Eligible Receivable and such event does not result in an Asset Base
Deficiency, (iv) with the prior consent of the Administrative Agent and each
Managing Agent or (v) pursuant to Requirements of Law.
(i)Inspection. It shall cooperate with USCC, the Administrative Agent and each
Managing Agent in connection with any Inspection pursuant to Section 4.7(f);
provided, that any such inspection of the Transferor or the Issuer shall occur
at the same time as any Inspection of USCC pursuant to Section 4.7(f).
(j)Fulfillment of Obligations. It will (i) duly observe and perform, or cause to
be observed or performed, all material obligations and undertakings on its part
to be observed and performed under this Agreement, the Transaction Documents and
the Receivables, (ii) subject to the terms hereof and the Credit and Collection
Policies, duly observe and perform all material provisions, covenants and other
promises required to be observed by it under the Receivables, and (iii) pay when
due (or contest in good faith) any taxes, including without limitation any sales
tax, excise tax or other similar tax or charge, payable by the Transferor in
connection with the Receivables and their creation and satisfaction.
(k)Enforcement. It will take all action necessary and appropriate to enforce its
rights and claims under the Transaction Documents.
(l)Notices. It will notify each Managing Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, such written notice shall be accompanied by a statement of
the chief financial officer or chief accounting officer of the Transferor
describing the steps, if any, being taken with respect thereto:
(i)any Asset Base Deficiency, Default, Event of Default, Amortization Event,
Potential Amortization Event, Servicer Default or Potential Servicer Default,
but in any event within five (5) days;
31

--------------------------------------------------------------------------------



(ii)the institution of any litigation, investigation, arbitration proceeding or
governmental proceeding against the Issuer or the Transferor which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, or the entry of any judgment or decree or the institution of any
litigation, investigation, arbitration proceeding or governmental proceeding
against the Issuer or the Transferor which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, but in any event
within ten (10) Business Days;
(iii)any Lien made or asserted against any Receivable, Related Right or other
Collateral other than conveyances under the Receivables Purchase Agreement, the
Transfer and Servicing Agreement and the Indenture; and
(iv)any Material Adverse Effect.
(m)Transfer of Equity Certificate. The Transferor shall not transfer any Equity
Certificate issued pursuant to the Trust Agreement and held by it to any other
Person.
(n)Eligible Interest Rate Caps. The Transferor shall at all times maintain in
full force and effect the Eligible Interest Rate Caps or any other hedging
agreements in accordance with the Hedging Requirements specified on Exhibit G
hereto.
(o)Statement for and Treatment of Sales. The Transferor shall not treat any
transfer of Receivables, Related Rights and Collections on such Receivables by
USCC to the Transferor under the Receivables Purchase Agreement in any manner
other than as a sale for all purposes (other than tax purposes).
(p)Compliance and Separateness.
(i)During the term of this Agreement, the Transferor will, subject to the terms
of this Agreement, keep in full force and effect its existence, rights and
franchises as a limited liability company under the laws of the jurisdiction of
its formation and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement and the other
Transaction Documents to which it is a party, and each other instrument or
agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated thereby.
(ii)Except as otherwise provided in the Transaction Documents, during the term
of this Agreement the Transferor will observe the following applicable legal
requirements for the recognition of the Transferor as a legal entity separate
and apart from its Affiliates, and the Transferor shall:
(1)    maintain books and records separate from any other person or entity;
(2)    maintain its own deposit, securities and other account or accounts,
separate from any other person or entity, with financial institutions;
(3)    ensure that, to the extent it jointly contracts with any of its members
or Affiliates to do business with vendors or service providers or to share
overhead expenses, the costs incurred in so doing shall be allocated fairly
among such entities, and each such entity shall bear its fair share of such
costs. To the extent that the Transferor contracts or does business with vendors
or service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing shall be fairly
allocated to or among such entities for whose benefit the goods and services are
provided, and each such entity shall bear its fair share of such costs;
(4)    conduct its affairs strictly in accordance with its limited liability
company agreement and observe all necessary, appropriate and customary company
formalities;
(5)    ensure that its board of directors shall at all times include at least
one Independent Director;
(6)    not commingle its assets with those of any other person or entity;
(7)    conduct its business (i) in its own name and not that of an Affiliate,
and (ii) to the extent it maintains office space, from an office separate from
that of the member (but which may be located in the same facility as and leased
from the member) at which will be maintained its own separate limited liability
company books and records;
(8)    other than as contemplated herein, in the Receivables Purchase Agreement
or in one of the Transaction Documents and related documentation, pay its own
liabilities and expenses only out of its own funds;
(9)    observe all formalities required under the Delaware Limited Liability
Company Act;
32

--------------------------------------------------------------------------------



(10)    not guarantee or become obligated for the debts of any other person or
entity;
(11)    ensure that no Affiliate of the Transferor shall advance funds to the
Transferor, and no Affiliate of the Transferor will otherwise guaranty debts of
the Transferor;
(12)    not hold out its credit as being available to satisfy the obligation of
any other person or entity;
(13)    not acquire the obligations or securities of its Affiliates;
(14)    not make loans to any other person or entity or buy or hold evidence of
indebtedness issued by any other person or entity;
(15)    other than as contemplated herein, in the Receivables Purchase Agreement
or in one of the Transaction Documents and related documentation, not pledge its
assets for the benefit of any other person or entity;
(16)    hold itself out as a separate entity from its Affiliates and not conduct
any business in the name of any of its Affiliates;
(17)    correct any known misunderstanding regarding its separate identity;
(18)    ensure that decisions with respect to its business and daily operations
shall be independently made by the Transferor (although the officer making any
particular decision may also be an officer or director of an Affiliate of the
Transferor) and shall not be dictated by an Affiliate of the Transferor;
(19)    other than organizational expenses and as expressly provided herein, pay
all expenses, indebtedness and other obligations incurred by it using its own
funds;
(20)    not identify itself as a division of any other person or entity;
(21)    conduct business with its Affiliates on an arm’s-length basis on terms
no more favorable to either party than the terms that would be found in a
similar transaction involving unrelated third parties;
(22)    not engage in any business or activity of any kind, or enter into any
transaction, indenture, mortgage, instrument, agreement, contract, lease or
other undertaking which is not directly related to the transactions contemplated
and authorized by this Agreement or the other Transaction Documents; and
(23)    comply with the limitations on its business and activities as set forth
in its certificate of formation and shall not incur indebtedness other than
pursuant to or as expressly permitted by the Transaction Documents.
SECTION 4.7Covenants of the Servicer. The Servicer covenants and agrees through
the Series 2017-VFN Stated Maturity Date, that:
(a)Compliance with Covenants. The Servicer will perform and observe for the
benefit of the Owners each of the covenants and agreements required to be
performed or observed by it in the Transaction Documents to which it is a party.
(b)Furnish Certain Information. The Servicer will furnish (or cause to be
furnished) to each Managing Agent: (i) promptly after the execution thereof,
copies of all amendments of and waivers with respect to the Transaction
Documents; (ii) copies of all financial statements, compliance certificates and
other financial reports that the Servicer, the Seller, any Originator or the
Servicer furnished (or required to be furnished) pursuant to the Transaction
Documents concurrently therewith; (iii) a copy of each certificate, report,
statement, notice or other communication furnished (or required to be furnished)
by or on behalf of the Servicer, the Seller, any Originator, the Transferor, the
Issuer or the Servicer to the Issuer, the Servicer, the Administrative Agent or
the Indenture Trustee pursuant to the Transaction Documents concurrently
therewith; (iv) a copy of each material notice, demand or other communication
furnished (or required to be furnished) by or on behalf of the Servicer, the
Seller, any Originator, the Transferor, the Issuer, the Servicer or the
Indenture Trustee pursuant to the Transaction Documents concurrently therewith;
and (v) such other information, documents, records or reports respecting the
Trust Assets, the Obligors, the Servicer, the Seller, any Originator or the
Servicer, or the condition or operations, financial or otherwise, of the
Servicer, the Seller and the Originators, which is in the possession or under
the control of the Servicer, as any such Managing Agent may from time to time
reasonably request.
33

--------------------------------------------------------------------------------



(c)Reporting. The Servicer will maintain a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Indenture Trustee and each Managing Agent at least ten (10) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policies, a copy of the Credit and Collection Policies then in
effect and a notice (i) indicating such change or amendment, and (ii) if such
proposed change or amendment would be reasonably likely to materially adversely
affect the collectability of the Receivables (or any Related Rights), or
materially decrease the credit quality of any newly created Receivables,
requesting the consent of the Administrative Agent and the Managing Agents
thereto pursuant to Section 4.7(u).
(d)Notices. The Servicer will notify each Managing Agent in writing of any of
the following promptly upon learning of the occurrence thereof, describing the
same and, if applicable, such written notice shall be accompanied by a statement
of the chief financial officer or chief accounting officer of the Servicer
describing the steps, if any, being taken with respect thereto:
(i)any Asset Base Deficiency, Default, Event of Default, Amortization Event,
Potential Amortization Event, Servicer Default or Potential Servicer Default,
and in any event within five (5) days;
(ii)the institution of any litigation, investigation, arbitration proceeding or
governmental proceeding against the Servicer, the Seller, any Originator or any
of their respective subsidiaries which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or the entry of any
judgment or decree or the institution of any litigation, investigation,
arbitration proceeding or governmental proceeding against the Servicer, the
Seller, any Originator or any of their respective subsidiaries which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and in any event within ten (10) Business Days;
(iii)any Lien made or asserted against any Receivable, Related Rights or other
Collateral, other than conveyances under the Receivables Purchase Agreement, the
Transfer and Servicing Agreement and the Indenture;
(iv)the decision to appoint a new director or manager of the Transferor as the
“Independent Director” for purposes of this Agreement, such notice to be issued
not less than ten (10) days prior to the effective date of such appointment and
to certify that the designated Person satisfies the criteria set forth in the
definition herein of “Independent Director”; and
(v)any Material Adverse Effect or any event which would be reasonably likely to
have a Material Adverse Effect.
(e)Compliance with Requirements of Law. The Servicer shall duly satisfy all
obligations on its part to be fulfilled under or in connection with the Trust
Assets and the related Receivables, shall maintain in effect all material
qualifications required under applicable Requirements of Law in order to
properly service the Trust Assets and the related Receivables and shall comply
in all material respects with all other applicable Requirements of Law in
connection with servicing the Trust Assets and the related Receivables.
(f)Inspections. The Servicer shall furnish to each Managing Agent from time to
time such information with respect to it and the Trust Assets as such Managing
Agent may reasonably request. The Servicer will, and will cause each of USCC,
the Transferor, the Issuer and the Seller to, from time to time at the sole cost
and expense of the Servicer, and during regular business hours upon reasonable
prior notice, permit the Administrative Agent and the Managing Agents (or their
respective agents or representatives), not more than twice per calendar year
unless an Asset Base Deficiency, Default, Event of Default, Amortization Event,
Potential Amortization Event, Servicer Default or Potential Servicer Default has
occurred and is continuing, to visit and inspect any of its properties (or the
properties of the Seller or any Originator), to examine and make abstracts from
any of its books and records (including, without limitation, computer files and
records) in the possession or under the control of the Seller, any Originator,
the Servicer, the Transferor or the Issuer relating to the Trust Assets and the
related Receivables, Contracts and Obligors, and to discuss its affairs,
finances and accounts with its officers, directors, employees and independent
public accountants (such visit, inspection and examination, collectively, an
“Inspection”). From and after the occurrence of an Asset Base Deficiency,
Default, Event of Default, Amortization Event, Potential Amortization Event,
Servicer Default or Potential Servicer Default, the Administrative Agent shall
be entitled to conduct an unlimited number of Inspections at the expense of the
Servicer. Nothing in this Section 4.7(f) shall derogate from the obligation of
the Administrative Agent or the Servicer, the Seller or any Originator to
observe any applicable Requirement of Law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer, the Seller or any
Originator to provide access as provided in this Section 4.7(f) as a result of
such obligation shall not constitute a breach of this Section 4.7(f).
(g)Maintenance of Records and Books. The Servicer shall, and shall cause the
Seller and each Originator to (if applicable), maintain and implement
administrative and operating procedures (including the ability to recreate
records evidencing the Receivables (and the Related Rights) in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, computer records and other information, reasonably necessary or advisable
for the collection of all the Trust Assets. Such documents, books and computer
records shall reflect all facts giving rise to the Receivables (and the Related
Rights), all payments and credits with respect thereto, and such documents,
books and computer records shall identify the Trust Assets clearly and
unambiguously to reflect that the Trust Assets are owned by the Issuer and
pledged to the Indenture Trustee. The Servicer will give the Administrative
Agent and each Managing Agent prompt notice of any material change in the
administrative and operating procedures referred to in the previous sentence, to
the extent such change is likely to have a Material Adverse Effect.
34

--------------------------------------------------------------------------------



(h)Compliance with Credit and Collection Policies. The Servicer will, and will
cause the Seller and each Originator to (as applicable), timely and fully
(i) perform and comply in all material respects with all provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Trust Assets, and (ii) comply in all material respects with the Credit and
Collection Policies in regard to the Trust Assets and the related Contracts.
(i)Ownership. The Servicer shall, and shall cause the Seller and each Originator
to (as applicable), take all necessary action to (i) vest legal and equitable
title to the Receivables, Related Rights and Collections on such Receivables
irrevocably in the Issuer, free and clear of any Liens (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Issuer’s interest in such Receivables, Related
Rights and Collections on such Receivables and such other action to perfect,
protect or more fully evidence the interest of Issuer therein as the
Administrative Agent or the Indenture Trustee, acting at the written direction
of the Requisite Global Majority, may reasonably request), and (ii) cooperate
(as the Indenture Trustee, acting at the written direction of the Requisite
Global Majority, or the Administrative Agent may reasonably request) in the
establishment and maintenance, in favor of the Indenture Trustee (for the
benefit of the Owners), of a valid and perfected first priority perfected
security interest in the Collateral to the full extent contemplated herein and
within the Indenture, free and clear of any Liens (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Indenture Trustee’s security interest in the
Collateral and such other action to perfect, protect or more fully evidence the
interest of the Indenture Trustee (for the benefit of the Owners) as the
Indenture Trustee, acting at the written direction of the Requisite Global
Majority, or the Administrative Agent may reasonably request).
(j)Collections. The Servicer shall instruct all Obligors on the Receivables to
remit all payments with respect to the Trust Assets directly to the Servicer.
The Servicer will not instruct any Obligor to make payments in respect of the
Receivables or the other Trust Assets to any Person, address or location other
than to the Servicer. The Servicer shall not make any change in its instructions
to Obligors regarding payments to be made to it (other than changes with respect
to the mailing addresses for remittances) unless the Managing Agents shall have
received, at least ten (10) Business Days before the proposed effective date
therefore, written notice of such change. In the event that any payment relating
to the Trust Assets is remitted directly to the Seller or any Originator, the
Servicer will, and will cause the Seller or such Originator to, cause such
payments to be remitted directly to an account specified by the Servicer within
two (2) Business Days following receipt thereof without deposit into any
intervening account and, at all times prior to such remittance, the Servicer or
the Seller or the applicable Originator will hold or will cause such payment to
be held in trust for the exclusive benefit of the Indenture Trustee and the
Noteholders.
(k)Protection of Noteholders’ Rights. The Servicer shall, and shall cause the
Seller and each Originator to, take no action, nor omit to take any action,
which could reasonably be expected to materially impair the rights of the
Noteholders in the Receivables or materially adversely affect the collectability
of the Trust Assets.
(l)[Reserved].
(m)ERISA Reporting and Covenant.
(i)Promptly upon becoming aware of the occurrence of any ERISA Event which
together with all other ERISA Events occurring within the prior twelve (12)
months could reasonably be expected to involve a payment of money by or an
aggregate liability of any member of the ERISA Group or any combination of such
entities in excess of $10,000,000, the Servicer shall give the Administrative
Agent and each Managing Agent a written notice specifying the nature thereof,
what action the Servicer or any member of the ERISA Group has taken and, when
known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto.
(ii)Promptly upon receipt thereof, the Servicer shall furnish to the
Administrative Agent and each Managing Agent copies of (x) all notices received
by any member of the ERISA Group of the PBGC’s intent to terminate any Plan or
to have a trustee appointed to administer any Plan; (y) all notices received by
any member of the ERISA Group from the sponsor of a Multiemployer Plan pursuant
to Section 4202 of ERISA involving an aggregate withdrawal liability of such
member of any other member or members of the ERISA Group in excess of
$10,000,000; and (z) all funding waiver requests filed by any member of the
ERISA Group with the Internal Revenue Service with respect to any Plan.
(iii)The Servicer shall not permit any event or condition which is described in
the definition of ERISA Event to occur or exist with respect to any Plan or
Multiemployer Plan if such event or condition, together with all other events or
conditions described in the definition of ERISA Event occurring within the prior
twelve (12) months, involves the payment of money by or an incurrence of
liability of the Servicer or any member of the ERISA Group in an aggregate
amount that would have a Material Adverse Effect on the Servicer or the Issuer
(n)Taxes. The Servicer will, or will cause USCC to, file all tax returns and
reports required by law to be filed by it (or the Seller) and will promptly pay
all material taxes and governmental charges at any time owing by it, except any
such taxes which are not yet delinquent or are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP have been set aside on its books.
35

--------------------------------------------------------------------------------



(o)Separate Existence. The Servicer will take all reasonable steps (including,
without limitation, all steps necessary or that the Administrative Agent may
from time to time reasonably request) to maintain the Seller’s, the Transferor’s
and the Issuer’s identity as a separate legal entity from it and to make it
manifest to third parties that each of the Transferor and the Issuer is an
entity with assets and liabilities distinct from those of it and each of its
other Affiliates.
(p)Further Assurances. Subject to Section 4.7(b), the Servicer shall, or shall
cause the Seller or any Originator to, furnish the Administrative Agent, any
Managing Agent or the Indenture Trustee from time to time such statements and
schedules further identifying and describing the Trust Assets and such other
reports or other information reasonably related to this Agreement in connection
with the Trust Assets as the Administrative Agent, such Managing Agent or the
Indenture Trustee, acting at the written direction of the Requisite Global
Majority, may reasonably request, all in reasonable detail.
(q)Independent Accountants’ Reports and Servicing Reviews. In the event that any
report, compliance statement or attestation, including the reports of the
independent accountants, prepared pursuant to the Transaction Documents
discloses or identifies any material weakness, deficiency or other adverse
occurrence relating to the performance of any Originator’s, the Seller’s, the
Servicer’s or the Transferor’s obligations pursuant to the Transaction
Documents, then the Servicer shall, and shall cause the applicable Originator,
the Seller or the Transferor to, as applicable, use commercially reasonable
efforts as promptly as reasonably possible to remedy, cure or correct the issues
giving rise to such disclosure.
(r)No Liens. Except for the conveyances under the Transaction Documents, the
Servicer, the Seller and the Originators will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on, any Receivable, the Related Rights or Collections on such
Receivables, whether now existing or hereafter created, or any interest therein,
and the Servicer shall (and shall cause the Seller and the Originators to)
defend the right, title and interest of the Issuer and the Indenture Trustee in,
to and under the Receivables, the Related Rights and the Collections on such
Receivables, whether now existing or hereafter created, against all claims of
third parties claiming through or under USCC, the Seller, any Originator or
their respective assigns.
(s)Name Change, Offices and Records. USCC will not, and shall cause the Seller
and the Originators not to, make any change to its name (within the meaning of
Section 9-507 of any applicable enactment of the UCC), type or jurisdiction of
organization or location of its books and records unless, at least thirty (30)
days prior to the effective date of any such name change, change in type or
jurisdiction of organization, or change in location of its books and records
USCC notifies the Issuer, the Indenture Trustee and the Administrative Agent
thereof and (except with respect to a change of location of books and records)
delivers to the Indenture Trustee (i) such financing statements (Forms UCC-1 and
UCC-3) which the Indenture Trustee (or its assigns), acting at the written
direction of the Requisite Global Majority, or the Administrative Agent may
reasonably request to reflect such name change, or change in type or
jurisdiction of organization, (ii) if the Administrative Agent shall so request,
an opinion of counsel, in form and substance reasonably satisfactory to such
Person, as to the perfection and priority of the Issuer’s ownership interest in,
and the Indenture Trustee’s security interest in the Receivables, Related Rights
and Collections on such Receivables and (iii) such other documents, agreements
and instruments that the Indenture Trustee, acting at the written direction of
the Requisite Global Majority, or the Administrative Agent may reasonably
request in connection therewith.
(t)Third Party Reviews; Reports. In addition to the reports prepared pursuant to
Section 3.04 and Section 3.05 of the Transfer and Servicing Agreement, (i) If a
Default, Event of Default, Amortization Event, Potential Amortization Event,
Servicer Default or Potential Servicer Default is not continuing, then once per
year (A) on or prior to September 30 (beginning September 30, 2021), or (B) on
or prior to such other date as the Administrative Agent, each Managing Agent and
the Transferor may mutually agree, or (ii) if a Default, Event of Default,
Amortization Event, Potential Amortization Event, Servicer Default or Potential
Servicer Default has occurred and is continuing, then at such frequency and on
such dates as the Administrative Agent may request, but not more frequently than
once per calendar quarter, the Administrative Agent and each Managing Agent
shall receive a written report delivered by an independent accounting firm
reasonably acceptable to the Administrative Agent and each Managing Agent
addressing such procedures and scope identified on Annex I hereto, or otherwise
addressing such additional procedures and scope reasonably requested by the
Administrative Agent and the Managing Agents from time to time and consented to
by the Transferor (which consent shall not be unreasonably withheld). The
procedures performed and written report prepared with respect thereto shall be
at the expense of the Servicer and shall be in form and substance satisfactory
to the Administrative Agent and each Managing Agent.
(u)Modifications to Credit and Collection Policies. The Servicer will not, and
shall cause the Seller and each Originator not to, without the prior written
consent of the Administrative Agent and each of the Managing Agents, make any
change in, or amendment to, the Credit and Collection Policies or the Contracts
(or any form of Contract) if such proposed change or amendment would be
reasonably likely to materially adversely affect the collectability of the
Receivables (or any Related Rights), materially decrease the credit quality of
any newly originated Receivables or have a Material Adverse Effect on the
Series 2017-VFN Noteholders. At least ten (10) days prior notice of the
effectiveness of any change in, or amendment to, the Contracts or the Credit and
Collection Policies that would be reasonably likely to materially adversely
affect the collectability of the Receivables (or any Related Rights) or
materially decrease the credit quality of any newly created Receivables or have
a Material Adverse Effect on the Series 2017-VFN Noteholders, the Servicer shall
furnish to the Administrative Agent and the Managing Agents a notice indicating
such proposed change or amendment, together with a request for the consent of
the Administrative Agent and the Managing Agents thereto. Not later than one
week following any other change in, or amendment to, the Contracts or the Credit
and Collection Policies, the Servicer shall furnish to the Administrative Agent
and the Managing Agents a copy of the Contracts or the Credit and Collection
Policies, as applicable, then in effect, together with a notice indicating such
change or amendment.
36

--------------------------------------------------------------------------------



(v)Extension or Amendment of Receivables. The Servicer will not, and will cause
the Seller and the Originators not to, extend, rescind, cancel, amend or
otherwise modify the terms of any Receivable (or any Related Rights), including
rescheduling, revising or deferring payments due on any Receivable, except in
each case as would not individually or in the aggregate materially adversely
affect the Administrative Agent, the Managing Agents, the Owners or the
Noteholders, or in accordance with the Credit and Collection Policies and the
Transfer and Servicing Agreement, or as ordered by a court of competent
jurisdiction or other Governmental Authority, or with the prior consent of the
Administrative Agent and each Managing Agent, or pursuant to Requirements of
Law.
(w)Limitation on Transactions with the Transferor and the Issuer. The Servicer
will not, and shall cause the Seller and the Originators not to, enter into, or
be a party to any transaction with the Transferor or the Issuer, except for
(i) the transactions contemplated by this Agreement and the other Transaction
Documents; and (ii) to the extent not otherwise prohibited under the Transaction
Documents, other transactions in the nature of employment contracts and
directors’ fees, upon fair and reasonable terms materially no less favorable to
the Transferor or the Issuer than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate.
(x)Accounting. The Servicer will not, and will not permit any Affiliate to,
account for or treat (whether in financial statements or otherwise) the
transactions contemplated by the Receivables Purchase Agreement and the Transfer
and Servicing Agreement in any manner other than the sales and contributions of
the Purchased Assets by the Seller to the Transferor, and the transfers of the
Transferred Assets by the Transferor to the Issuer, or in any other respect
account for or treat the transactions contemplated hereby in any manner other
than as sales of such Purchased Assets to the Transferor and transfers of such
Transferred Assets to the Issuer, except to the extent that such transactions
are not recognized on account of consolidated financial reporting in accordance
with GAAP.
(y)Receivables Schedules. The Servicer shall deliver (or cause to be delivered)
to the Administrative Agent the initial Receivables Schedule delivered to the
Indenture Trustee on the Initial Addition Date and each updated or supplemented
Receivables Schedule and Contract Additions Report delivered to the Indenture
Trustee pursuant to the Transaction Documents on each Determination Date or
Addition Date, as applicable (which delivery may occur in electronic format).
(z)Maintain Existence. The Servicer will, and will cause the Seller and each
Originator to, preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing as a corporation in each jurisdiction where its
business is conducted, and will maintain all requisite authority to conduct its
business in each jurisdiction in which its business requires such authority.
(aa)Fulfillment of Obligations. The Servicer will, and will cause the Seller and
each Originator to, (i) duly observe and perform, or cause to be observed or
performed, all material obligations and undertakings on its part to be observed
and performed under this Agreement, the Transaction Documents and the
Receivables, (ii) subject to the terms hereof and the Credit and Collection
Policies, duly observe and perform all material provisions, covenants and other
promises required to be observed by it under the Receivables, (iii) do nothing
to materially impair the rights, title and interest of the Owners in and to the
Collateral and (iv) pay when due (or contest in good faith) any taxes, including
without limitation any sales tax, excise tax or other similar tax or charge,
payable by the Servicer, the Seller or any Originator in connection with the
Receivables and their creation and satisfaction.
(bb)Total Systems Failure. The Servicer shall promptly notify the Administrative
Agent and each Managing Agent of any total failure of any systems necessary for
the performance of its servicing obligations under the Transaction Documents (a
“total systems failure”) and shall advise the Administrative Agent and each
Managing Agent of the estimated time required to remedy such total systems
failure and of the estimated date on which a Monthly Report can be delivered.
Until a total systems failure is remedied, the Servicer shall (i) furnish to the
Administrative Agent and each Managing Agent such periodic status reports and
other information relating to such total systems failure as the Administrative
Agent and any Managing Agent may reasonably request and (ii) promptly notify the
Administrative Agent and each Managing Agent if the Servicer believes that such
total systems failure cannot be remedied by the estimated date, which notice
shall include a description of the circumstances which gave rise to such delay,
the action proposed to be taken in response thereto, and a revised estimate of
the date on which the Monthly Report can be delivered. The Servicer shall
promptly notify the Administrative Agent and each Managing Agent when a total
systems failure has been remedied.
(cc)Insurance. The Servicer shall, or shall cause USCC to, for itself and the
Seller, keep insured by financially sound and reputable insurers all property of
a character usually insured by companies engaged in the same or similar business
similarly situated against loss or damage of the kinds and in the amounts
customarily insured against by such companies, and carry such other insurance as
is usually carried by such companies.
(dd)Modification of Systems. The Servicer agrees, promptly after the replacement
or any material modification of any computer system, automation system or other
operating system (in respect of hardware or software) used to perform the
Servicer’s material services as servicer or to make any calculations or reports
hereunder or under the Transaction Documents, to give notice of any such
replacement or modification to the Administrative Agent and each Managing Agent.
(ee)Monthly Report. In addition to the information required to be included in
each Monthly Report pursuant to Section 5.3 of the Indenture Supplement, the
Servicer shall include in each Monthly Report relating to the Series 2017-VFN
Notes, such other information or calculations relating to the Receivables owned
by the Issuer on an aggregate basis as the Administrative Agent may reasonably
request.
37

--------------------------------------------------------------------------------



(ff)Keeping of Records and Books of Account. The Servicer will, or will cause
each of the Seller and the Originators to, as applicable, maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Transferred Assets in the event of the
destruction of the originals thereof), and keep safely for the benefit of the
Owners all records, and keep and maintain, or obtain, as and when required, all
documents, books, records and other information reasonably necessary or
advisable for the identification and collection of all Transferred Assets
(including, without limitation, records adequate to permit the identification of
all Collections in respect of and adjustments to each existing Transferred
Asset).
(gg)Customer List. The Servicer will, or will cause each of the Seller and the
Originators to, as applicable, at all times maintain a current list (which may
be stored on magnetic tapes or disks) of all Obligors under Contracts related to
Transferred Assets, including the name, address, telephone number and contract
identification number of each such Obligor.
(hh)Compliance Certificate. Together with the annual report required under
Section 4.9(b)(i), the Servicer shall furnish to the Administrative Agent and
each Managing Agent a compliance certificate in substantially the form of
Exhibit C hereto signed by the chief accounting officer or treasurer of the
Servicer stating that no Default, Event of Default, Amortization Event,
Potential Amortization Event, Servicer Default or Potential Servicer Default
exists, or if any such event exists, stating the nature and status thereof.
(ii)Servicer Statements and Reports. The Servicer shall deliver to the
Administrative Agent and each Managing Agent each certificate and other report
of the Servicer prepared pursuant to Section 3.04 and Section 3.05 of the
Transfer and Servicing Agreement. In the event that the Servicer or one of its
Affiliates is no longer acting as Servicer, the Servicer agrees to cause any
Successor Servicer to deliver or make available to the Administrative Agent and
each Managing Agent each certificate and report to be provided thereafter
pursuant to Section 3.04 and Section 3.05 of the Transfer and Servicing
Agreement or otherwise under this Agreement.
(jj)Compliance with Requirements of Law. The Servicer shall, and shall cause the
Seller and each Originator to, duly satisfy all obligations on its part to be
fulfilled under or in connection with each Receivable and the related Contract,
if any, and will maintain in effect all qualifications and licenses required
under Requirements of Law in order to service properly each Receivable and the
related Contract, if any, and will comply in all material respects with all
other Requirements of Law in connection with servicing the Receivables, except
to the extent the failure to so comply would not have a Material Adverse Effect.
(kk)Access to Certain Documentation and Information Regarding the Receivables.
In addition to any rights the Series 2017-VFN Noteholders may have pursuant to
Section 6.08 of the Transfer and Servicing Agreement, the Servicer shall provide
to the Administrative Agent access to the documentation regarding the
Receivables in such cases where the Administrative Agent is required in
connection with the enforcement of the rights of Owners or by applicable
statutes or regulations to review such documentation, such access being afforded
without charge but only (a) upon reasonable request, (b) during normal business
hours, (c) subject to the Servicer’s normal security and confidentiality
procedures, (d) at reasonably accessible offices in the continental United
States designated by the Servicer, and (e) once per calendar year. Nothing in
this Section 4.7(kk) shall derogate from the obligation of the Transferor, the
Administrative Agent and the Servicer to observe any applicable law prohibiting
disclosure of information regarding the Obligors and the failure of the Servicer
to provide access as provided in this Section 4.7(kk) as a result of such
obligation shall not constitute a breach of this Section 4.7(kk).
(ll)Examination of Records. The Servicer shall cause the Originators and the
Seller to indicate in their computer files or other records that the Transferred
Assets have been conveyed from the applicable Originator to the Seller pursuant
to the Receivables Sale Agreement, and from the Seller to the Transferor
pursuant to the Receivables Purchase Agreement. The Servicer shall cause the
Originators and the Seller to, prior to the sale or transfer to a third party of
any receivable held in its custody, examine its computer records and other
records to determine that such receivable is not, and does not include, a
Transferred Asset sold to the Transferor and transferred to the Issuer (for the
benefit of the Owners).
SECTION 4.8[Reserved].
SECTION 4.9Additional Covenants of the Transferor and the Servicer. Each of the
Transferor and the Servicer severally covenants and agrees, in each case as to
itself individually or in such respective capacities, each with respect to
itself only, unless otherwise consented to or waived in accordance with the
provisions of Section 7.1, that:
(a)Ratings of Commercial Paper Notes. To the extent that any rating provided
with respect to a Conduit Purchaser’s Commercial Paper Notes by any rating
agency is conditional upon the furnishing of documents or the taking of any
other action by the Transferor or the Servicer, then such party, as applicable,
shall take all reasonable actions to furnish such documents and take any such
other action.
(b)Information from the Seller, the Originators, the Transferor and the
Servicer. So long as any Series 2017-VFN Notes remain outstanding, each of the
Transferor and the Servicer will, and will cause the Performance Guarantor to,
furnish to the Administrative Agent and each Managing Agent:
38

--------------------------------------------------------------------------------



(i)a copy of each certificate, opinion, report, statement, notice or other
communication (other than investment instructions) furnished by or on behalf of
such party to the Indenture Trustee or any Rating Agency under the Indenture or
the Series 2017-VFN Supplement or any other Transaction Document, concurrently
therewith, and promptly after receipt thereof, a copy of each notice, demand or
other communication received by or on behalf of such party under the Indenture
or the Series 2017-VFN Supplement; and
(ii)such other information (including non-financial information), documents,
records or reports reasonably related to the Transaction Documents or the
transactions contemplated thereby and respecting the Issuer, the Receivables,
the Transferor, the Seller, the Originators, the Performance Guarantor and the
Servicer, as the Administrative Agent, any Conduit Purchaser or any Managing
Agent may from time to time reasonably request.
(iii)promptly following the sending or filing thereof, copies of all
registration statements which the Transferor, USCC, the Seller, the Performance
Guarantor or the Servicer files with the Commission or any national securities
exchange in connection with the Issuer, the Indenture, the Series 2017-VFN
Supplement or any Series 2017-VFN Notes.
(c)Amendments. None of any Originator, the Seller, the Transferor or the
Servicer will make, or permit any Person to make, any amendment, modification or
change to, or provide any waiver under the Transaction Documents except in
accordance with Section 7.1(c).
(d)Prohibition on Indebtedness. Except as permitted by the Transaction
Documents, the Transferor agrees that during the term of this Agreement, it
shall not incur any indebtedness, or assume or guarantee indebtedness of any
other entity, without the consent of Managing Agents representing Ownership
Groups holding 100% of the aggregate outstanding Note Principal Balance on such
date.
(e)Revision of Eligibility Criteria. The Transferor and the Servicer, for itself
and on behalf of the Seller and the Originators, each agree that it will not
modify, amend or delete any portion of the definition of Eligible Institution,
Eligible Investments, Eligible Receivable or Eligible Servicer, except in
accordance with the provisions of Section 7.1(c).
(f)Mutual Obligations. On and after the 2020 Amendment Closing Date, each party
hereto will do, execute and perform all such other acts, deeds and documents as
the other party may from time to time reasonably require in order to carry out
the intent of this Agreement.
(g)Notice of Liens; Documentation of Transfer. The Transferor and the Servicer
each agree that it will notify the Administrative Agent and each Managing Agent
within ten (10) Business Days of any event that would cause any Originator, the
Seller, the Transferor, the Servicer or the Indenture Trustee to be required to
file financing statements, continuation statements or amendments thereto under
the UCC pursuant to the Receivables Sale Agreement, the Receivables Purchase
Agreement or the Transfer and Servicing Agreement (including, but not limited
to, Section 9.02 of the Transfer and Servicing Agreement) or otherwise as would
be necessary to perfect and maintain the security interest (and its priority) in
and to the Eligible Receivables contemplated by the Transaction Documents.
(h)Delegation of Duties. Except as permitted under the Transaction Documents,
the Servicer agrees that it will not delegate any of its duties under the
Transfer and Servicing Agreement pursuant to Section 6.09 thereof without the
prior written consent of the Administrative Agent and each Managing Agent.
(i)Anti-Corruption Laws and Sanctions.
(i)The Servicer will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Servicer and the Transferor, and each of
their respective Subsidiaries and their respective directors, officers,
employees and agents, with Anti-Corruption Laws and applicable Sanctions.
(ii)The Issuer will not request any Note Principal Balance Increase, and neither
of the Servicer nor the Transferor shall procure for its Subsidiaries, and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Note Principal Balance Increase (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any other manner that would result in liability to any party
hereto under any applicable Sanctions or the violation of any Sanctions
applicable to any party hereto.
(j)Third Party Payments. So long as any Series 2017-VFN Notes remain
outstanding, neither the Transferor nor the Servicer will enter into any
agreement with a third party that provides for the payment of all or a portion
of the remaining Receivables Balance relating to any Contract held by or to be
transferred to the Issuer, without the consent of the Series 2017-VFN
Controlling Holders.
39

--------------------------------------------------------------------------------



SECTION 4.10Merger or Consolidation of, or Assumption, of the Obligations of the
Transferor or the Seller.
(a)The Transferor shall not consolidate or merge with any other Person.
(b)The Performance Guarantor shall not permit the sale, consolidation or merger
to an entity or entities unaffiliated with the Performance Guarantor, of one or
more Originators which are Affiliates of the Performance Guarantor, and that are
responsible for the origination and sale to the Seller (pursuant to the
Receivables Sale Agreement) of a material portion of the Receivables intended to
be sold and transferred to the Issuer pursuant to the Transaction Documents or
if any such action would be reasonably likely to have a Material Adverse Effect.
(c)Any Person (i) into which the Transferor or the Seller may be merged or
consolidated, (ii) resulting from any merger or consolidation to which the
Transferor or the Seller, as applicable, shall be a party, (iii) that acquires
by conveyance, transfer or lease substantially all of the assets of the
Transferor or the Seller, as applicable, or (iv) succeeding to the business of
the Performance Guarantor, USCC, the Transferor or the Seller, as applicable,
which Person shall execute an agreement of assumption to perform every
obligation of the Transferor or the Seller, as applicable, under this Agreement,
shall be the successor to the Transferor or the Seller, as applicable, under
this Agreement without the execution or filing of any paper or any further act
on the part of any of the parties to this Agreement. The Transferor or the
Seller, as applicable, shall provide notice of any merger, consolidation,
succession, conveyance or transfer pursuant to this Section 4.10(b) to each
Managing Agent.
(d)Notwithstanding the foregoing, none of the Transferor or the Seller shall
consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, unless:
(i)the Person formed by such consolidation or into which the Transferor or the
Seller, as applicable, is merged or the Person which acquires by conveyance or
transfer the properties and assets of the Transferor or the Seller, as
applicable, substantially as an entirety shall be a Person organized and
existing under the laws of the United States of America or any State or the
District of Columbia and, if the Transferor or the Seller, as applicable, is not
the surviving Person, such Person shall assume, without the execution or filing
of any paper or any further act on the part of any of the parties hereto, the
performance of every covenant and obligation of the Transferor or the Seller, as
applicable, hereunder;
(ii)immediately after giving effect to such transaction, no representation or
warranty made pursuant to Article III hereof shall have been breached (for
purposes hereof, such representations and warranties shall speak as of the date
of the consummation of such transaction) and no Default, Event of Default,
Amortization Event, Potential Amortization Event, Servicer Default or Potential
Servicer Default shall have occurred; and
(iii)the Transferor or the Seller, as applicable, has delivered to the
Administrative Agent and each Managing Agent an Officer’s Certificate stating
that such consolidation, merger, conveyance or transfer complies with this
Section 4.10 and that all conditions precedent herein provided for relating to
such transaction have been complied with, and an Opinion of Counsel to the
effect that the agreement referred to in Section 4.10(b)(iv) above is the legal,
valid and binding obligation of such successor Person enforceable against such
successor Person in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally from time to time in
effect and except as such enforceability may be limited by general principles of
equity (whether considered in a suit at law or in equity).
40

--------------------------------------------------------------------------------



ARTICLE V
THE AGENTS
SECTION 5.1Appointment.
(a)Each Owner hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Owner under this Agreement, and each such Owner
irrevocably authorizes the Administrative Agent, as the agent for such Owner, to
take such action on its behalf under the provisions of the Transaction Documents
and to exercise such powers and perform such duties thereunder as are expressly
delegated to the Administrative Agent by the terms of the Transaction Documents,
together with such other powers as are reasonably incidental thereto. Each Owner
in each Ownership Group hereby irrevocably designates and appoints the Managing
Agent for such Ownership Group as the agent of such Owner under this Agreement,
and each such Owner irrevocably authorizes such Managing Agent, as the agent for
such Owner, to take such action on its behalf under the provisions of the
Transaction Documents and to exercise such powers and perform such duties
thereunder as are expressly delegated to such Managing Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. In the event of a conflict between a determination or
calculation made by the Administrative Agent and a determination or calculation
made by the Owners, the determination or calculation of the Owners shall control
absent manifest error. Notwithstanding any provision to the contrary elsewhere
in this Agreement, neither the Administrative Agent nor any Managing Agent (the
Administrative Agent and each Managing Agent being referred to in this Article
as an “Agent”) shall have any duties or responsibilities, except those expressly
set forth herein, or any fiduciary relationship with any Owner, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against any Agent.
(b)Each Owner hereby accepts the appointment of the related Managing Agent
specified on Schedule I hereto as its Managing Agent hereunder, and authorizes
such Managing Agent to take such action on its behalf under the provisions of
this Agreement and to exercise such powers and perform such duties as are
expressly delegated to such Managing Agent by the terms of this Agreement, if
any, together with such other powers as are reasonably incidental thereto.
(c)Except for actions which any Agent is expressly required to take pursuant to
this Agreement or any Conduit Support Document, no Agent shall be required to
take any action which exposes the Administrative Agent or such Agent to personal
liability or which is contrary to applicable law unless such Agent shall receive
further assurances to its satisfaction from the Owners of the indemnification
obligations under Section 5.7 hereof against any and all liability and expense
which may be incurred in taking or continuing to take such action. The
Administrative Agent agrees to give to each Managing Agent and each Owner prompt
notice of each notice and determination given to it by the Transferor, the
Servicer or the Performance Guarantor, pursuant to the terms of this Agreement.
Each Managing Agent agrees to give the Administrative Agent and such Managing
Agent’s respective Conduit Purchaser, Committed Purchaser and Conduit Support
Provider(s) prompt notice of each notice and determination given to it by the
Transferor, the Servicer or the Performance Guarantor, pursuant to the terms of
this Agreement. Subject to Section 5.9 hereof, the appointment and authority of
the Administrative Agent and each Managing Agent hereunder shall terminate at
the later to occur of (i) the payment to (A) each Owner and each Managing Agent
of all amounts owing to such Owner and Managing Agent hereunder and (B) the
Administrative Agent of all amounts due hereunder and (ii) the termination of
this Agreement.
SECTION 5.2Delegation of Duties. Each Agent may execute any of its duties under
any of the Transaction Documents by or through agents or attorneys in fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. No Agent shall be responsible for the negligence or misconduct of any
agents or attorneys in fact selected by it with reasonable care.
SECTION 5.3Exculpatory Provisions.
(a)Neither any Agent nor any of its officers, directors, employees, agents,
attorneys in fact or Affiliates shall be (a) liable to any of the Owners for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with any of the Transaction Documents (except for its or such
Person’s own gross negligence or willful misconduct) or (b) responsible in any
manner to any of the Owners for any recitals, statements, representations or
warranties made by the Servicer, the Issuer, the Performance Guarantor or the
Indenture Trustee or any officer thereof contained in any of the Transaction
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by an Agent under or in connection with, any of
the Transaction Documents or for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any of
the Transaction Documents or for any failure of the Servicer, the Issuer, the
Performance Guarantor or the Indenture Trustee to perform its obligations
thereunder. No Agent shall be under any obligation to any Owner to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, any of the Transaction Documents, or to inspect
the properties, books or records of the Servicer, the Issuer, the Performance
Guarantor or the Indenture Trustee.
41

--------------------------------------------------------------------------------



(b)Unless otherwise advised in writing by an Agent or by any Owner on whose
behalf such Agent is purportedly acting, each party to this Agreement may assume
that (i) such Agent is acting for the benefit of the Conduit Purchaser,
Committed Purchaser and/or the Conduit Support Provider(s) included in the Owner
on behalf of which it is acting, as well as for the benefit of each assignee or
other transferee from such Conduit Purchaser, Committed Purchaser or Conduit
Support Provider(s), and (ii) such action taken by such Agent has been duly
authorized and approved by all necessary action on the part of the Owner on
whose behalf it is purportedly acting. Each Owner shall have the right to
designate a new Agent (which may be itself) to act on its behalf and on behalf
of its assignees and transferees for purposes of this Agreement by giving to the
Administrative Agent written notice thereof signed by such Owner(s) and the
newly designated Agent; provided, however, if such new Agent is not an Affiliate
of an Agent that is party hereto, any such designation of a new Agent shall
require the consent of the Transferor, which consent shall not be unreasonably
withheld or delayed. Such notice shall be effective when receipt thereof is
acknowledged by the Administrative Agent, which acknowledgement the
Administrative Agent shall not unreasonably delay giving, and thereafter the
party named as such therein shall be the Agent for such Owner under this
Agreement. Each Agent and its related Owner shall agree among themselves as to
the circumstances and procedures for removal and resignation of such Agent.
SECTION 5.4Reliance by Agents. Each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, facsimile, electronic mail, written statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Agent),
independent accountants and other experts selected by such Agent. Each Agent
shall be fully justified in failing or refusing to take any action under any of
the Transaction Documents unless it shall first receive such advice or
concurrence of (x) the Series 2017-VFN Controlling Holders, in the case of the
Administrative Agent, or (y) the Committed Purchasers in its Ownership Group, in
the case of a Managing Agent, as it deems appropriate or it shall first be
indemnified to its satisfaction by (i) in the case of the Administrative Agent,
the Committed Purchasers or (ii) in the case of a Managing Agent, Committed
Purchasers in its Ownership Group having Commitments aggregating greater than
50% of the aggregate Commitments of all Committed Purchasers in such Ownership
Group, against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under any of the Transaction Documents in accordance with a request of the
Series 2017-VFN Controlling Holders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all present and future
Ownership Group. Each Managing Agent shall determine with its related Ownership
Group the manner in which such Owner (and the Conduit Purchaser, Committed
Purchaser and/or Conduit Support Provider(s) included therein) shall request or
direct such Managing Agent to take action, or refrain from taking action, under
this Agreement and the other Transaction Documents on behalf of such Owner. Such
Managing Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement in accordance with such determination, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon such Managing Agent’s related Owner.
SECTION 5.5Notices. No Agent shall be deemed to have knowledge or notice of the
occurrence of any breach of this Agreement or the occurrence of any Default,
Event of Default, Amortization Event, Potential Amortization Event, Servicer
Default or Potential Servicer Default unless such Agent has received notice from
the Issuer, the Servicer, USCC, the Indenture Trustee or any Owner, referring to
this Agreement and describing such event. In the event that the Administrative
Agent receives such a notice, it shall promptly give notice thereof to each
Managing Agent, and in the event any Managing Agent receives such a notice, it
shall promptly give notice thereof to the Owners in its Ownership Group. The
Administrative Agent shall take such action with respect to such event as shall
be reasonably directed by the Series 2017-VFN Controlling Holders, and each
Managing Agent shall take such action with respect to such event as shall be
reasonably directed by Owners in its Ownership Group in the manner determined
among such Managing Agent and such Owners for taking any such action; provided,
that unless and until such Managing Agent shall have received such directions,
such Managing Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such event as it shall deem
advisable in the best interests of the Owners or of the Owners in its Ownership
Group, as applicable.
SECTION 5.6Non Reliance on Agents and Other Owners. Each Owner expressly
acknowledges that no Agent nor any of its officers, directors, employees,
agents, attorneys in fact or Affiliates has made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Servicer, the Issuer, the Performance Guarantor or
the Indenture Trustee shall be deemed to constitute any representation or
warranty by any Agent to any Owner. Each Owner represents to each Agent that it
has, independently and without reliance upon any Agent or any other Owner, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Servicer, the Issuer,
the Performance Guarantor, the Receivables and the Indenture Trustee and made
its own decision to purchase its interest in the Series 2017-VFN Notes hereunder
and enter into this Agreement. Each Owner also represents that it will,
independently and without reliance upon any Agent or any other Owner, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis, appraisals and decisions in taking or not
taking action under any of the Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Originators, the Seller, the Transferor, the Servicer, the Issuer, the
Performance Guarantor, the Receivables and the Indenture Trustee. Except, in the
case of an Agent, for notices, reports and other documents received by such
Agent under Article V hereof, no Agent shall have any duty or responsibility to
provide any Owner with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Originators, the Seller, the Transferor, the Servicer,
the Issuer, the Performance Guarantor, the Receivables or the Indenture Trustee
which may come into the possession of such Agent or any of its officers,
directors, employees, agents, attorneys in fact or Affiliates.
42

--------------------------------------------------------------------------------



SECTION 5.7Indemnification. (i) The Committed Purchasers agree to indemnify the
Administrative Agent in its capacity as such (without limiting the obligation,
if any, of the Issuer and the Servicer to reimburse the Administrative Agent for
any such amounts), ratably according to their respective Commitments (or, if the
Commitments have terminated, Percentage Interests), and (ii) the Committed
Purchasers in each Ownership Group agree to indemnify the Managing Agent for
such Ownership Group in its capacity as such (without limiting the obligation,
if any, of the Issuer and the Servicer to reimburse such Managing Agent for any
such amounts), ratably according to their respective Commitments (or, if the
Commitments have terminated, Percentage Interests), in each case from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including at any time following the payment of
the obligations under this Agreement, including the Note Principal Balance) be
imposed on, incurred by or asserted against such Agent in any way relating to or
arising out of this Agreement, or any documents contemplated by or referred to
herein or the transactions contemplated hereby or any action taken or omitted by
the Agent under or in connection with any of the foregoing; provided, that (i)
no Owner shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of an Agent resulting from its own gross negligence or
willful misconduct and (ii) no Ownership Group shall be liable for any amount in
respect of any compromise or settlement or any of the foregoing unless such
compromise or settlement is approved by the Series 2017-VFN Controlling Holders.
Without limitation of the generality of the foregoing, each Owner, other than a
Conduit Purchaser, agrees to reimburse the Administrative Agent, promptly upon
demand, for any reasonable out-of-pocket expenses (including reasonable counsel
fees) incurred by the Administrative Agent in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Transaction
Document; provided, that none of the Owners shall be responsible for the costs
and expenses of the Administrative Agent in defending itself against any claim
alleging the gross negligence or willful misconduct of the Administrative Agent
to the extent such gross negligence or willful misconduct is determined by a
court of competent jurisdiction in a final and non-appealable decision. The
agreements in this Section shall survive the payment of the obligations under
this Agreement, including the Note Principal Balance.
SECTION 5.8Agents in their Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with USCC, the Originators, the Seller, the Issuer, the Performance
Guarantor or the Servicer as though such Agent were not an agent hereunder. In
addition, the Owners acknowledge that one or more Persons which are Agents may
act (i) as administrator, sponsor or agent for one or more Conduit Purchasers
and in such capacity act and may continue to act on behalf of each such Conduit
Purchaser in connection with its business, and (ii) as the agent for certain
financial institutions under the liquidity and credit enhancement agreements
relating to this Agreement to which any one or more Conduit Purchasers is party
and in various other capacities relating to the business of any such Conduit
Purchaser under various agreements. Any such Person, in its capacity as Agent,
shall not, by virtue of its acting in any such other capacities, be deemed to
have duties or responsibilities hereunder or be held to a standard of care in
connection with the performance of its duties as an Agent other than as
expressly provided in this Agreement. Any Person which is an Agent may act as an
Agent without regard to and without additional duties or liabilities arising
from its role as such administrator or agent or arising from its acting in any
such other capacity.
SECTION 5.9Successor Agents.
(a)The Administrative Agent may resign as Administrative Agent upon sixty (60)
days’ notice to the Owners, each Managing Agent, the Indenture Trustee, the
Issuer, the Performance Guarantor and the Servicer with such resignation
becoming effective upon a successor administrative agent succeeding to the
rights, powers and duties of the Administrative Agent pursuant to this
Section 5.9. If the Administrative Agent shall resign as Administrative Agent
under this Agreement, then the Series 2017-VFN Controlling Holders shall appoint
from among the Committed Purchasers a successor administrative agent. Any
Managing Agent may resign as Managing Agent upon ten (10) days’ notice to the
Owners in its Ownership Group, the Administrative Agent, the Indenture Trustee,
the Issuer and the Servicer with such resignation becoming effective upon a
successor agent succeeding to the rights, powers and duties of the Managing
Agent pursuant to this Section 5.9. If a Managing Agent shall resign as Managing
Agent under this Agreement, then (i) Owners in its Ownership Group having
Percentage Interests aggregating greater than 50% of the aggregate Percentage
Interests of all Owners in such Ownership Group, and (ii) Committed Purchasers
in its Ownership Group having Commitments aggregating greater than 50% of the
aggregate Commitments of all Committed Purchasers in such Ownership Group shall
appoint from among the Committed Purchasers in such Ownership Group a successor
agent for such Ownership Group.
(b)The Issuer may replace the Administrative Agent by giving at least one
hundred twenty (120) days’ prior written notice to the Administrative Agent, the
Owners, the Managing Agents, the Transferor, the Servicer, the Performance
Guarantor and the Indenture Trustee. Any such replacement Administrative Agent
shall be subject to the prior written approval of 100% of the Managing Agents as
of such date (other than the Person then acting as the Administrative Agent, in
such capacity, but including such Person, if applicable, in its capacity as an
Owner), which approval shall not be unreasonably withheld or delayed. If 100% of
the Managing Agents do not approve a replacement Administrative Agent, the
Administrative Agent shall continue to serve in such capacity until it resigns
in accordance with Section 5.9(a) or is replaced in accordance with this
Section 5.9(b).
(c)Any successor administrative agent or agent shall succeed to the rights,
powers and duties of the resigning Agent, and the term “Administrative Agent” or
“Managing Agent,” as applicable, shall mean such successor administrative agent
or managing agent effective upon its appointment, and the former Managing
Agent’s rights, powers and duties as Managing Agent shall be terminated, without
any other or further act or deed on the part of such former Managing Agent or
any of the parties to this Agreement. After the retiring Managing Agent’s
resignation as Managing Agent, the provisions of this Article V shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Managing Agent under this Agreement.
43

--------------------------------------------------------------------------------



SECTION 5.10Funding Decision. Each Owner acknowledges that it has, independently
and without reliance upon the Administrative Agent, and based on such documents
and information as it has deemed appropriate, made its own evaluation and
decision to enter into this Agreement and to fund an interest in the Invested
Amount. Each Owner also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any of their respective Affiliates,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement or any related agreement, instrument or other document.
ARTICLE VI
TRANSFERS OF SERIES 2017-VFN NOTES


SECTION 6.1Transfers of Series 2017-VFN Notes.
(a)Each Owner agrees that the interest in the Series 2017-VFN Notes purchased by
it will be acquired for investment only and not with a view to any public
distribution thereof, and that such Owner will not offer to sell or otherwise
dispose of any Series 2017-VFN Note acquired by it (or any interest therein) in
violation of any of the requirements of the Securities Act or any applicable
state or other securities laws. Each Owner acknowledges that it has no right to
require the Issuer to register, under the Securities Act, or any other
securities law, the Series 2017-VFN Notes (or any interest therein) acquired by
it pursuant to this Agreement or any Transfer Supplement. Each Owner hereby
confirms and agrees that in connection with any transfer or syndication by it of
an interest in the Series 2017-VFN Notes, such Owner has not engaged and will
not engage in a general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.
(b)Each initial owner of a Series 2017-VFN Note or any interest therein and any
Assignee thereof or Participant therein shall certify, as of the date it
acquired an interest or Participation in the Series 2017-VFN Notes, to the
Issuer, the Servicer, the Indenture Trustee, the Administrative Agent and the
Managing Agent for its Ownership Group that it is either (i) a citizen or
resident of the United States, (ii) a corporation or other entity organized in
or under the laws of the United States or any political subdivision thereof or
(iii) a person not described in (i) or (ii) who is entitled to receive payments
under this Agreement and with respect to the Series 2017-VFN Notes without
deduction or withholding of any United States federal income taxes and who will
furnish to the Issuer, the Servicer, the Indenture Trustee, the Administrative
Agent, the Managing Agent for its Ownership Group, and to the Owner making the
Transfer the forms described in Section 2.5(c).
(c)Any sale, transfer, assignment, participation, pledge, hypothecation or other
disposition (a “Transfer”) of a Series 2017-VFN Note or any interest therein may
be made only in accordance with this Section 6.1 and any applicable provisions
of the Indenture, and must be in an amount not less than $5,000,000 except in
the event of a transfer to another Owner or Conduit Support Provider within the
same Ownership Group. No Series 2017-VFN Note or any interest therein may be
transferred by Assignment or Participation to any Person (each, a “Transferee”)
unless the Transferee is a Permitted Transferee. In connection with any
Transfer, each such Transferee will execute and deliver an Investment Letter as
required in Section 6.1(e); provided, no Investment Letter will be required in
connection with any Participation to a Permitted Transferee that is an Affiliate
of the related Owner, as provided in Section 6.1(d).
Each of the Issuer and the Servicer authorizes each Owner to disclose to any
Transferee and Support Party and to any prospective Transferee or Support Party
which is a Permitted Transferee any and all Confidential Information in the
Owner’s possession concerning this Agreement or the Transaction Documents or
concerning USCC, the Originators, the Seller, the Servicer, the Transferor, the
Issuer, the Receivables, the Trust Assets or such party which has been delivered
to any Managing Agent or such Owner pursuant to this Agreement or the
Transaction Documents (including information obtained pursuant to rights of
inspection granted hereunder) or which has been delivered to such Owner by or on
behalf of the Issuer or the Servicer in connection with such Owner’s credit
evaluation of the Receivables, the Trust Assets, the Issuer or the Servicer
prior to becoming a party to, or purchasing an interest in this Agreement or the
Series 2017-VFN Notes.
44

--------------------------------------------------------------------------------



(d)Each Owner may, in accordance with applicable law, at any time grant
participations in all or part of its Commitment or its interest in the
Series 2017-VFN Notes, including the payments due to it under this Agreement and
the Transaction Documents (each, a “Participation”), to any Person who is a
Permitted Transferee (each such Person, a “Participant”); provided, however,
that no Participation shall be granted to any Person unless and until the
Managing Agent for such Owner’s Ownership Group shall have consented thereto
(such consent not to be unreasonably withheld); provided further, that the
parties hereto agree that any Owner may grant a Participation to a Permitted
Transferee that is an Affiliate of such Owner in connection with such Owner’s
respective obligations under this Agreement without consent of any other party
and without any further documentation. In connection with any such
Participation, each Managing Agent for an Ownership Group shall maintain a
register of each Participant of members of its Ownership Group and the amount of
each related Participation. Each Owner hereby acknowledges and agrees that (A)
any such Participation will not alter or affect such Owner’s direct obligations
hereunder, and (B) neither the Indenture Trustee, the Issuer nor the Servicer
shall have any obligation to have any communication or relationship with any
Participant. Each Owner and each Participant shall comply with the provisions of
Section 2.5(c) of this Agreement. No Participant shall be entitled to transfer
all or any portion of its Participation, without the prior written consent of
the Managing Agent for its Ownership Group (such consent not to be unreasonably
withheld). Each Participant shall be entitled to receive additional amounts and
indemnification pursuant to Sections 2.4, 2.5 and 2.6 hereof as if such
Participant were an Owner and such Sections applied to its Participation;
provided, in the case of Section 2.5, that such Participant has complied with
the provisions of Section 2.5(c) hereof as if it were an Owner. Each Owner shall
give the Managing Agent for its Ownership Group notice of the consummation of
any sale by it of a Participation. It shall be a further condition to the grant
of any Participation (except in the case of Participants that are Affiliates of
the applicable Owner granting such Participation) that the Participant shall
have certified, represented and warranted that (i) it is entitled to (A) receive
payments with respect to its participation without deduction or withholding of
any United States federal income taxes, and (B) an exemption from United States
backup withholding tax, and (ii) to the extent such Participant has not
otherwise directly provided such forms to the Servicer and the Indenture
Trustee, (A) prior to the date on which the first interest payment is due to
such Participant, such Participant will provide to the Servicer, the
Administrative Agent and Indenture Trustee, the forms described in
Section 2.5(c) (as applicable and as set forth therein) as though the
Participant were an Owner, and (B) such Participant similarly will provide
subsequent forms as described in Section 2.5(c) with respect to such Participant
as though it were an Owner.
(e)Each Owner may, with the consent of the Managing Agent for its Ownership
Group (such consent not to be unreasonably withheld) and in accordance with
applicable law, sell, assign or grant a security interest in or pledge (each, an
“Assignment”), to any Permitted Transferee (each, an “Assignee”) all or any part
of its Commitment (if any) or its interest in the Series 2017-VFN Notes and its
rights and obligations under this Agreement and the Transaction Documents
pursuant to an agreement substantially in the form attached hereto as Exhibit A
hereto (a “Transfer Supplement”), executed by such Assignee and the Owner and
delivered to the Managing Agent for its Ownership Group for its acceptance and
consent (such consent not to be unreasonably withheld); provided, however, that
(i) except for (A) an assignment by a Conduit Purchaser of its interest in the
Series 2017-VFN Notes and its rights and obligations under this Agreement and
the Transaction Documents to any one or more of the Committed Purchasers or
Conduit Support Providers in its Ownership Group, or to such Conduit Purchaser’s
Collateral Agent or a Conduit Trustee for its commercial paper program, or
(B) an assignment by a Conduit Purchaser of the type described in the second
sentence of Section 7.5, no such assignment or sale shall be effective unless
and until the conditions to Transfer specified in this Agreement, including in
Section 6.1 hereof, shall have been satisfied, (ii) no assignment or sale which
results in the addition of a new Ownership Group shall be effective without the
consent of the Administrative Agent, except in the event that an Amortization
Event or Event of Default has occurred and is continuing, and (iii) in no event
shall the consent of a Managing Agent be required in the case of an assignment
by a Conduit Purchaser of its interest in the Series 2017-VFN Notes and its
rights and obligations under this Agreement and the Transaction Documents to any
one or more of the Committed Purchasers or Conduit Support Providers in its
Ownership Group, or to the Collateral Agent or a Conduit Trustee for the related
Conduit Purchaser’s commercial paper program. From and after the effective date
determined pursuant to such Transfer Supplement, (x) the Assignee thereunder
shall be a party hereto and, to the extent provided in such Transfer Supplement,
have the rights and obligations of an Owner hereunder as set forth therein and
(y) the transferor Owner shall, to the extent provided in such Transfer
Supplement, be released from its Commitment and other obligations under this
Agreement; provided, however, that after giving effect to each such Assignment,
the obligations released by any such Owner shall have been assumed by an
Assignee or Assignees. No pledge and/or collateral assignment by any Conduit
Purchaser to a Support Party under a Support Facility of an interest in the
rights of such Conduit Purchaser in any Note Principal Balance Increase made by
such Conduit Purchaser and the obligations under this Agreement shall constitute
an assignment and/or assumption of such Conduit Purchaser’s obligations under
this Agreement, such obligations in all cases remaining with such Conduit
Purchaser. Moreover, any such pledge and/or collateral assignment of the rights
of such Conduit Purchaser shall be permitted hereunder without further action or
consent and any such pledgee may foreclose on any such pledge and perfect an
assignment of such interest and enforce such Conduit Purchaser’s right hereunder
notwithstanding anything to the contrary in this Agreement. Such Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Assignee and the resulting
adjustment of Percentage Interests or Committed Percentages arising from the
Assignment. Upon its receipt and acceptance of a duly executed Transfer
Supplement, the Managing Agent for the applicable Ownership Group (or, in the
case of an Assignment by which a new Ownership Group is added to this Agreement,
the Administrative Agent) shall on the effective date determined pursuant
thereto give notice of such acceptance to the Issuer, the Servicer and the
Indenture Trustee.
45

--------------------------------------------------------------------------------



Upon instruction to register a transfer of an Owner’s interest in the
Series 2017-VFN Notes (or portion thereof) and surrender for registration of
transfer of such Owner’s Series 2017-VFN Note(s) (if applicable) and delivery to
the Issuer and the Registrar of an Investment Letter, executed by the registered
owner (and the beneficial owner if it is a Person other than the registered
owner), and receipt by the Registrar of a copy of the duly executed related
Transfer Supplement and such other documents as may be required under this
Agreement, such interest in the Series 2017-VFN Notes (or portion thereof) shall
be transferred in the records of the Registrar and the applicable Managing Agent
and, if requested by the Assignee, new Series 2017-VFN Notes shall be issued to
the Assignee and, if applicable, the transferor Owner in amounts reflecting such
Transfer as provided in the Indenture. To the extent of any conflict between the
provisions of this Section 6.1 and any provisions of Section 2.17 of the
Indenture applicable to Transfers of Series 2017-VFN Notes (or interests
therein), the provisions of Section 2.17 of the Indenture shall control.
Successive registrations of Transfers as aforesaid may be made from time to time
as desired, and each such registration of a transfer to a new registered owner
shall be noted on the Note Register.
(f)Each Owner may pledge its interest in the Series 2017-VFN Notes to any
Federal Reserve Bank as collateral in accordance with applicable law without
further action or consent.
(g)Any Owner shall have the option to change its Investing Office, provided,
that such Owner shall have prior to such change in office complied with the
provisions of Section 2.5 hereof and provided further, that such Owner shall not
be entitled to any amounts otherwise payable under Section 2.4 or Section 2.5
hereof resulting solely from such change in office unless such change in office
was mandated by applicable law or by such Owner’s compliance with the provisions
of this Agreement.
(h)Each Support Party shall be entitled to receive additional payments and
indemnification pursuant to Section 2.4, Section 2.5 or Section 2.6 hereof as
though it were an Owner and such Section applied to its interest in or
commitment to acquire an interest in the Series 2017-VFN Notes; provided, that
such Support Party shall not be entitled to additional payments pursuant to (i)
Section 2.4 by reason of Regulatory Changes which occurred prior to the date it
became a Support Party except as otherwise provided in such Section or (ii)
Section 2.5 attributable to its failure to satisfy the requirements of
Section 2.5 as if it were an Owner, and provided further, that unless such
Support Party is a Permitted Transferee or has been consented to by the Issuer,
such Support Party shall be entitled to receive additional amounts pursuant to
Section 2.4 or Section 2.5 only to the extent that its related Conduit Purchaser
would have been entitled to receive such amounts in the absence of the
Commitment and Support Advances from such Support Party. The provisions of
Section 2.4 shall apply to each Managing Agent and to such of its Affiliates as
may from time to time administer, make referrals to or otherwise provide
services or support to the Conduit Purchaser in the corresponding Ownership
Group (in each case as though such Managing Agent or Affiliate were an Owner and
such Section applied to its administration of or other provisions of services or
support to such Conduit Purchaser in connection with the transactions
contemplated by this Agreement), whether as an administrator, administrative
agent, referral agent, managing agent or otherwise.
(i)Each Support Party claiming increased amounts described in Section 2.4 or
Section 2.5 hereof shall furnish, through its related Conduit Purchaser, to the
Issuer, the Administrative Agent, the Servicer, the Indenture Trustee and the
Managing Agent for the applicable Ownership Group a certificate setting forth
the basis and amount of each request by such Support Party for any such amounts
referred to in Section 2.4 or Section 2.5, such certificate to be conclusive
with respect to the factual information set forth therein absent manifest error.
46

--------------------------------------------------------------------------------



ARTICLE VII
MISCELLANEOUS


SECTION 7.1Amendments and Waivers.
(a)This Agreement may not be amended, supplemented or modified nor may any
provision hereof be waived except in accordance with the provisions of this
Section 7.1. With the written consent of the Administrative Agent and the
Managing Agents of Ownership Groups holding 100% of the Outstanding Amount of
the Series 2017-VFN Notes, the parties hereto may, from time to time, enter into
written amendments, supplements, waivers or modifications hereto for the purpose
of adding any provisions to this Agreement or changing in any manner the rights
of any party hereto or waiving, on such terms and conditions as may be specified
in such instrument, any of the requirements of this Agreement; provided,
however, that no such amendment, supplement, waiver or modification shall
(i) reduce the amount or extend the maturity of any Series 2017-VFN Note or
reduce the rate or extend the time of payment of interest thereon, or reduce or
alter the timing of any other amount payable to any Owner hereunder or under the
Indenture, in each case without the consent of the Owner affected thereby, or
(ii)(x) increase or otherwise modify the Commitment of any Ownership Group;
(y) amend, modify or waive any provision of this Section 7.1 or (z) amend,
modify or waive any provision of Article V of this Agreement, without the
written consent of each Managing Agent affected by such amendment, modification
or waiver; and provided further, that no provision of this Agreement that
pertains specifically to any Conduit Purchaser, Committed Purchaser, a Support
Party or an Note Principal Balance Increase made by such Conduit Purchaser or
Committed Purchaser, may be amended or waived without the written consent of
such Conduit Purchaser or Committed Purchaser. Any waiver of any provision of
this Agreement shall be limited to the provisions specifically set forth therein
for the period of time set forth therein and shall not be construed to be a
waiver of any other provision of this Agreement. Any amendment under this
Section 7.1(a) is subject only to the requirements that the Issuer delivers to
each Owner and Managing Agent and the Indenture Trustee an Officer’s Certificate
of the Issuer to the effect that the proposed amendment meets the requirements
set forth in this Section 7.1(a).
(b)Without derogating from the absolute nature of the assignment granted to
Indenture Trustee pursuant to the Indenture or the rights of Indenture Trustee
under the Indenture, the Issuer agrees that it will not, without the prior
written consent of the Indenture Trustee (acting at the written direction of
Noteholders representing the Series 2017-VFN Controlling Holders), amend,
modify, waive, supplement, terminate or surrender, or agree to any amendment,
modification, supplement, termination, waiver or surrender of, the terms of any
Receivable or the Related Rights (except to the extent otherwise provided or
permitted in the Transfer and Servicing Agreement or any other Transaction
Document, other than those amendments affecting solely other Series) or the
Transaction Documents (except to the extent otherwise provided or permitted in
the Transaction Documents, other than those amendments affecting solely other
Series), or waive timely performance or observance by the Servicer or the
Transferor of their respective obligations under the Transfer and Servicing
Agreement; provided, however, that any such amendment shall not (A) reduce the
amount or extend the maturity of any Series 2017-VFN Note or reduce the rate or
extend the time of payment of interest thereon, or reduce or alter the timing of
any other amount payable to any Owner hereunder or under the Indenture, in each
case without the consent of the Owner affected thereby, or (B) reduce the
aforesaid percentage of the Series 2017-VFN Notes that is required to consent to
any such amendment, without the consent of the Holders of all the Outstanding
Series 2017-VFN Notes. If any such amendment, modification, supplement or waiver
shall be so consented to by Indenture Trustee (at the written direction of such
Noteholders), the Issuer agrees, to execute and deliver, in its own name and at
its own expense, such agreements, instruments, consents and other documents as
are necessary or appropriate in the circumstances. The Indenture Trustee shall
have no obligation to consent or agree to any amendment or modification that
would affect the Indenture Trustee’s duties, obligations, rights,
responsibilities, indemnities or immunities under any Transaction Document.
Promptly upon execution of any amendment to this Agreement, the Issuer shall
deliver a copy of such amendment to the Indenture Trustee.
47

--------------------------------------------------------------------------------



(c)Except with respect to provisions of the Transaction Documents permitting
amendments without consent of Noteholders, and subject to the requirements of
such provisions, none of the Transferor, the Issuer, the Servicer or the
Performance Guarantor shall permit or consent to any amendment, waiver,
supplement or other modification of any of the Transaction Documents without the
prior written consent of the Administrative Agent and Managing Agents of
Ownership Groups holding 66-2/3% of the Outstanding Amount of the
Series 2017-VFN Notes; provided, however, that no such amendment, waiver,
supplement, modification, consent or change to any Transaction Document may
(i) reduce the amount or extend the maturity of any Series 2017-VFN Note or
reduce the rate or extend the time of payment of interest thereon, or reduce or
alter the timing of any other amount payable to any Owner under any Transaction
Document, (ii) modify in any respect the definitions of “Advance Amount,”
“Advance Rate,” “Aggregate Advance Amount,” “Amortization Period,” “Asset Base,”
“Asset Base Deficiency,” “Change of Control,” “Defaulted Receivable,”
“Delinquent Receivable,” “Determination Date,” “Excess Concentrations,” “Hedging
Requirements,” “Note Rate,” “Required Hedge Rate,” “Requisite Global Majority,”
“Series 2017-VFN Controlling Holders,” “Series 2017-VFN Majority Holders,”
“Series 2017-VFN Default Ratio,” “Series 2017-VFN Delinquency Ratio,”
“Series 2017-VFN Dilution Ratio,” “Series Discount Percentage,” “Supplemental
Principal Payment Amount,” “Target Deposit Amount,” or any other definition
included on Annex A to the Series 2017-VFN Indenture Supplement, or any
component thereof (or any definitions comprising such definitions if such change
would alter the calculation of such amount) under the Series 2017-VFN
Supplement, (iii) modify in any respect the Events of Default, Amortization
Events or Servicer Defaults applicable to Series 2017-VFN, (iv) modify, amend or
delete any portion of the definition of Eligible Institution, Eligible
Investments, Eligible Receivable or Eligible Servicer, (v) release or otherwise
waive the Performance Guarantor’s performance of its obligations pursuant to the
Performance Guaranty, (vi) make any change that could reasonably be expected to
impair the creation or perfection of the security interest in favor of the
Indenture Trustee for the benefit of the Series 2017-VFN Noteholders,
(vii) change or waive any of the provisions of Sections 2.06, 4.02, 4.04 or 6.07
of the Transfer and Servicing Agreement, Sections 4.1 or 4.2 of the
Series2017-VFN Supplement, or Sections 2.2, 3.2, 4.6(n), 4.6(p), 4.7(o),
4.7(t), 4.7(u), 4.9(c), 4.10, or 7.1 of this Agreement, or (viii) amend, modify
or waive any provision of this Section 7.1(c), without the written consent of
the Administrative Agent and each Managing Agent affected thereby; provided,
further, that no consent of the Administrative Agent or any Managing Agent shall
be required for any amendment, modification or change to, or provide any waiver
under any Fee Letter to which the Administrative Agent or such Managing Agent is
not a party; provided, further, that no consent of the Administrative Agent or
any Managing Agent shall be required for any amendment, modification or change
to any Transaction Document:
(i)to cure any ambiguity;
(ii)to correct or supplement any provision in any Transaction Document that may
be defective or inconsistent with any other provision in this Agreement or any
other Transaction Document;
(iii)to add or supplement any Enhancement Agreement for the benefit of any
Ownership Group (provided that if any such addition shall affect any Ownership
Group differently than any other Ownership Group, then such addition shall not,
as evidenced by an Opinion of Counsel, materially and adversely affect in any
material respect the interests of any Ownership Group);
(iv)to add to the covenants, restrictions or obligations of the Transferor, the
Servicer, the Owner Trustee or the Indenture Trustee for the benefit of the
Owners;
(v)to add, change or eliminate any other provision of this Agreement or any
other Transaction Document in any manner that shall not, as evidenced by an
Opinion of Counsel, materially and adversely affect the interests of the Owners;
or
(vi)to enter into indentures supplemental to the Indenture pursuant to Article X
thereof for purposes of issuing a new Series of Notes or to amend, modify or
supplement any such series supplement.
SECTION 7.2Notices.
(a)All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telecopies or electronic
communication) and shall be delivered or mailed by first class United States
mail, postage prepaid, hand delivery, prepaid courier service or facsimile
transmission (during business hours on a Business Day), as to each party hereto,
at its address identified on Schedule I, Schedule II or Schedule III hereto, as
applicable, or at such other address as shall be designated by such party in a
written notice to the other party hereto. All such notices and communications
shall be deemed delivered and shall be effective (i) if given by registered or
certified first class United States mail, three Business Days after such
communication is deposited in the mails in such fashion, (ii) if given by
facsimile transmission, upon transmission to the facsimile number specified
hereunder (as evidenced by electronic confirmation of such transmission), or
(iii) if given by any other means (including prepaid courier), when delivered to
the address of the recipient for notices hereunder.
48

--------------------------------------------------------------------------------



(b)All payments to be made to the Administrative Agent or any Managing Agent or
Owner hereunder shall be made in U.S. dollars and in immediately available funds
not later than 2:00 p.m., New York City time, on the date payment is due, and,
unless otherwise specifically provided herein, shall be made to the applicable
Managing Agent, for the account of one or more of the Owners or for its own
account, as the case may be. Unless otherwise directed by the Administrative
Agent, all payments to it hereunder shall be made by federal wire to the
Administrative Agent at such account as the Administrative Agent may designate
in writing to the Issuer. Unless otherwise directed by a Managing Agent or
Owner, all payments to it shall be made by federal wire to the account specified
on Schedule I hereto or in the Transfer Supplement by which it became a party
hereto (provided, in the case of an account specified in a Transfer Supplement,
that the Managing Agent, the Administrative Agent, the Issuer, the Servicer or
the Indenture Trustee, as the case may be, shall have received notice thereof).
SECTION 7.3Confidentiality.
(a)Each of USCC, the Transferor, the Issuer, the Servicer and the Performance
Guarantor, severally and with respect to itself only (or, with respect to USCC,
for itself and on behalf of the Seller and the Originators), covenants and
agrees to hold in confidence, and not disclose to any Person, the terms of this
Agreement (including any fees payable in connection with this Agreement or the
other Transaction Documents or the identity of any Owner under this Agreement),
except as the Administrative Agent or such Managing Agent or Owner may have
consented to in writing prior to any proposed disclosure and except that it may
disclose such information (i) to its officers, directors, employees, agents,
counsel, accountants, auditors, advisors or representatives, (ii) to the extent
such information has become available to the public other than as a result of a
disclosure by or through the Issuer or the Servicer or (iii) to the extent it
should be (A) required by law, rule or regulation, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided, that in the case of clause (iii)(A), USCC,
the Issuer, the Transferor, the Servicer and the Performance Guarantor, as
applicable, will use all reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by law) notify the affected Administrative Agent,
Managing Agent or Owners of its intention to make any such disclosure prior to
making such disclosure.
(b)Each of the Administrative Agent, each Managing Agent and each Owner,
severally and with respect to itself only, agrees that it will use the
Confidential Information solely for the purpose of the Transaction (as defined
below) and agrees to reveal the Confidential Information only to its affiliates,
subsidiaries, directors, officers, employees and agents (collectively, the
“Affiliates”) with a need to know the Confidential Information for the purposes
of the transaction evidenced by this Agreement and the other Transaction
Documents (the “Transaction”). Each of the Administrative Agent, each Managing
Agent and each Owner agrees not to disclose to any third party any such
Confidential Information now or hereafter received or obtained by it without the
Servicer’s and the Issuer’s prior written consent; provided, however, that it
may disclose any such Confidential Information to its respective accountants,
attorneys and other confidential advisors (collectively “Advisors”) who need to
know such information for the purpose of assisting it in connection with the
Transaction. Each of the Administrative Agent and each Managing Agent and Owner
agrees to be responsible for any breach of this Agreement by its Affiliates and
Advisors and agrees that its Affiliates and Advisors will be advised by it of
the confidential nature of such information and shall agree to be bound by this
Agreement.
(c)None of the Administrative Agent, any Managing Agent or any Owner nor any of
their Affiliates or Advisors, without the prior written consent of the Servicer
and the Issuer, will disclose to any person the fact that Confidential
Information has been provided to it or them, that discussions or negotiations
have taken place with respect to the Transaction, or the existence, terms,
conditions, or other facts of the Transaction, including the status thereof.
Notwithstanding the foregoing, the Confidential Information and the fact that
discussions or negotiations are taking place with respect to a Transaction or
the existence, terms, conditions, or other facts of such Transaction, including
the status thereof may be disclosed on a confidential basis (i) to the
Administrative Agent, the Managing Agents, the Owners, the Conduit Support
Providers or any program administrator for a Conduit Purchaser by each other,
(ii) by the Administrative Agent, the Managing Agents or the Owners to any
prospective or actual assignee or participant of any of them, (iii) by the
Administrative Agent, any Managing Agent, any Owner or any program administrator
for any Conduit Purchaser to any nationally recognized statistical rating
organization in compliance with Rule 17g-5 under the Exchange Act (or to any
other rating agency in compliance with any similar rule or regulation in any
relevant jurisdiction), commercial paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to a Conduit Purchaser or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which such Managing Agent or Committed Purchaser acts as the
administrative agent and (iv) pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).
(d)Notwithstanding anything herein to the contrary, if the Administrative Agent,
any Managing Agent or Owner or any of their Affiliates or Advisors are legally
compelled (whether by deposition, interrogatory, request for documents,
subpoena, civil investigation, demand or similar process) to disclose any of the
Confidential Information (including the fact that discussions or negotiations
are taking place with respect to the Transaction) it may disclose such
Confidential Information; provided, that it promptly notify the Servicer and the
Issuer of such requirement so that the Servicer and/or the Issuer may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions hereof. Each of the Administrative Agent and each Managing Agent and
Owner agrees to use commercially reasonable efforts to assist the Servicer and
the Issuer in obtaining any such protective order. Failing the entry of a
protective order or the receipt of a waiver hereunder, it may disclose, without
liability hereunder, that portion (and only that portion) of the Confidential
Information that it has been advised by counsel that it is legally compelled to
disclose; provided that it agrees to use commercially reasonable efforts to
obtain assurance that confidential treatment will be accorded such Confidential
Information by the person or persons to whom it was disclosed.
49

--------------------------------------------------------------------------------



(e)Notwithstanding anything herein to the contrary, it is understood that the
Administrative Agent, the Managing Agents and the Owners or their affiliates may
disclose the Confidential Information or portions thereof at the request of a
bank examiner or other regulatory authority or in connection with an examination
of any of the Administrative Agent, the Managing Agents or the Owners and their
respective Affiliates by a bank examiner or other regulatory authority without
any notice to the Issuer or the Servicer.
(f)Notwithstanding anything herein to the contrary, the obligations of
confidentiality contained herein shall not apply to the federal tax structure or
federal tax treatment of the Transaction, and each party and Owner (and any
employee, representative or agent of any party or Owner) may disclose to any and
all persons, without limitation of any kind, all materials of any kind
(including opinions or other tax analyses) that are provided relating to such
federal tax structure and federal tax treatment of the Transaction. This
authorization of tax disclosure is retroactively effective to the commencement
of the first discussions among the parties regarding the transactions
contemplated by this Agreement and the other Transaction Documents. For these
purposes, “tax structure” is limited to facts relevant to the U.S. federal
income tax treatment of the transactions entered into under this Agreement and
the other Transaction Documents.
(g)Notwithstanding anything herein to the contrary, the Transferor acknowledges
and agrees that the Conduit Purchasers, the Committed Purchasers and the
Managing Agents are permitted to provide to the Conduit Support Providers,
respective Collateral Agent or Conduit Trustee for its commercial paper program
(if applicable), permitted assignees and participants, the placement agents for
their respective Commercial Paper Notes, the rating agencies with respect to
such notes and other liquidity and credit providers under their respective
Commercial Paper Notes or commercial paper programs, opinions, certificates,
documents and other information relating to the Transferor and the Receivables
delivered to the Administrative Agent, the Committed Purchasers, the Conduit
Purchasers or the Managing Agents pursuant to this Agreement.
SECTION 7.4No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any party hereto, any right, remedy, power or
privilege under any of the Transaction Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege under any of the Transaction Documents preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided in the Transaction
Documents are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
SECTION 7.5Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of USCC, the Issuer, the Servicer, the Performance
Guarantor, the Administrative Agent, the Managing Agents, the Owners, any
Transferee and their respective successors and permitted assigns, and, to the
extent provided herein, to each Indemnified Party, Participant and Support Party
and their respective successors and assigns; provided, that, except as provided
in Section 4.10, none of USCC, the Issuer, the Transferor, the Servicer or the
Performance Guarantor may assign or transfer any of their respective rights or
obligations under this Agreement without the prior written consent of all of the
Managing Agents; provided further, that (i) in connection with any such
assignment the assignee shall expressly agree in writing to assume all the
obligations of USCC, the Issuer, the Transferor, the Servicer or the Performance
Guarantor, as applicable, hereunder and (ii) no such assignment made without the
prior written consent of all of the Managing Agents shall relieve USCC, the
Issuer, the Transferor, the Servicer or the Performance Guarantor, as
applicable, of any of its obligations hereunder; and provided further that no
assignment permitted hereunder shall relieve USCC, the Issuer, the Transferor,
the Servicer or the Performance Guarantor, as applicable, from any obligations
arising hereunder prior to such assignment (including obligations with respect
to breaches of representations and warranties made herein). Each of the Issuer
and the Transferor acknowledges (i) that Thunder Bay may at any time assign,
pledge or grant a security interest in this Agreement or all or any portion of
the rights such Conduit Purchaser may have hereunder to a collateral trustee in
order to comply with Rule 3a-7 of the Investment Company Act, and (ii) that each
Conduit Purchaser may assign a security interest in or pledge this Agreement and
any rights such Conduit Purchaser may have hereunder to the Collateral Agent or
a Conduit Trustee for its commercial paper program to secure obligations of such
Conduit Purchaser, in each case without notice to or consent of the Transferor
or the Issuer; provided, that no such assignment by any Conduit Purchaser
specified in clauses (i) or (ii) above shall relieve such Conduit Purchaser of
any of its obligations hereunder.
SECTION 7.6Successors to Servicer. In the event that a transfer of servicing
occurs under the Transfer and Servicing Agreement pursuant to the terms thereof,
(i) from and after the effective date of such transfer, the Successor Servicer
shall be the successor in all respects to the Servicer and shall be responsible
for the performance of all functions to be performed by the Servicer from and
after such date, except as provided in the Transfer and Servicing Agreement, and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed on the Servicer by the terms and provisions hereof, and all
references in this Agreement to the Servicer shall be deemed to refer to the
Successor Servicer, and (ii) as of the date of such transfer, the Successor
Servicer shall be deemed to have made with respect to itself the representations
and warranties made in Section 4.2 hereof with appropriate factual changes;
provided, however, that the references to the Servicer contained in
Section 2.6(b) of this Agreement shall be deemed to refer to the Servicer with
respect to responsibilities, duties and liabilities arising out of an act or
acts, or omission, or an event or events giving rise to such responsibilities,
duties and liabilities and occurring during such time that the Servicer was
Servicer under this Agreement and shall be deemed to refer to the Successor
Servicer with respect to responsibilities, duties and liabilities arising out of
an act or acts, or omission, or an event or events giving rise to such
responsibilities, duties and liabilities and occurring during such time that the
Successor Servicer acts as Servicer under the Transfer and Servicing Agreement;
provided, however, to the extent that an obligation to indemnify Indemnified
Parties under Section 2.6 hereof arises as a result of any act or failure to act
of any Successor Servicer in the performance of servicing obligations under the
Transfer and Servicing Agreement, such indemnification obligation shall be of
the Successor Servicer and not its predecessor.
50

--------------------------------------------------------------------------------



SECTION 7.7Counterparts. This Agreement may be executed in counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same instrument. The words
“execution,” signed,” “signature,” and words of like import in this Agreement or
in any other certificate, agreement or document related to this Agreement or the
other Transaction Documents shall include images of manually executed signatures
transmitted by facsimile or other electronic format (including, without
limitation, “pdf”, “tif” or “jpg”) and other electronic signatures (including,
without limitation, DocuSign and AdobeSign). The use of electronic signatures
and electronic records (including, without limitation, any contract or other
record created, generated, sent, communicated, received, or stored by electronic
means) shall be of the same legal effect, validity and enforceability as a
manually executed signature or use of a paper-based record-keeping system to the
fullest extent permitted by applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act and any other applicable law, including, without
limitation, any state law based on the Uniform Electronic Transactions Act or
the Uniform Commercial Code.
SECTION 7.8Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.
SECTION 7.9Integration. This Agreement represent the agreement of the Issuer,
the Transferor, the Servicer, the Administrative Agent, the Managing Agents and
the Owners with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any party hereto relative to
subject matter hereof not expressly set forth or referred to herein or therein
or in the Transaction Documents.
SECTION 7.10Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PROVISIONS.
SECTION 7.11WAIVER OF JURY TRIAL. EACH OF THE ISSUER, THE TRANSFEROR, THE
SERVICER, THE PERFORMANCE GUARANTOR, THE ADMINISTRATIVE AGENT, THE MANAGING
AGENTS AND THE OWNERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, THE
SERIES 2017-VFN NOTES OR ANY OTHER DOCUMENTS AND INSTRUMENTS EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE ISSUER, THE TRANSFEROR, THE
SERVICER, THE PERFORMANCE GUARANTOR, THE ADMINISTRATIVE AGENT, THE MANAGING
AGENTS AND THE OWNERS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THIS AGREEMENT AND FOR OWNERS PURCHASING AN INTEREST IN THE
SERIES 2017-VFN NOTES DESCRIBED HEREIN AND THE ADMINISTRATIVE AGENT AND EACH
MANAGING AGENT AGREEING TO ACT AS SUCH HEREUNDER.
SECTION 7.12Jurisdiction; Consent to Service of Process. Each of the parties
hereto hereby irrevocably and unconditionally (i) submits, for itself and its
property, to the nonexclusive jurisdiction of any New York state court in New
York County or federal court of the United States of America for the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment arising out of or relating to this Agreement;
(ii) agrees that all claims in respect of any such action or proceeding may be
heard and determined in such New York state court or, to the extent permitted by
law, federal court; (iii) agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law; (iv) consents that
any such action or proceeding may be brought in such courts and waives any
objection it may now or hereafter have to the laying of venue of any such action
or proceeding in any such court and any objection it may now or hereafter have
that such action or proceeding was brought in an inconvenient court, and agrees
not to plead or claim the same; (v) consents to service of process in the manner
provided for notices in Section 7.2 of this Agreement (provided that, nothing in
this Agreement shall affect the right of any such party to serve process in any
other manner permitted by law); and (vi) waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any such action
or proceeding any special, exemplary, punitive or consequential damages.
SECTION 7.13Termination. This Agreement shall remain in full force and effect
until the Termination Date; provided, that the provisions of Sections 2.3, 2.4,
2.5, 2.6, 2.7, 5.1, 5.2, 5.7, 7.10, 7.12, 7.13, 7.14, and 7.16 shall survive
termination of this Agreement and any amounts payable to the Administrative
Agent, the Managing Agents, the Owners or any Support Party thereunder shall
remain payable thereto.
SECTION 7.14Limited Recourse; No Proceedings.
(a)The obligations of the Issuer under this Agreement, the Transaction Documents
or any other agreement, instrument, document or certificate executed and
delivered or issued by the Issuer in connection herewith are solely the
obligations of the Issuer to pay any amounts hereunder or under the Transaction
Documents shall be limited solely to the application of amounts available
pursuant to the Indenture. No recourse shall be had for the payment of any fee
or any other obligations or claim arising out of or based upon this Agreement,
the Transaction Documents or any other agreement, instrument, document or
certificate executed and delivered or issued by the Issuer in connection
herewith against any employee, officer, director, incorporator, agent or trustee
of the Issuer or any Affiliate of the Issuer.
51

--------------------------------------------------------------------------------



(b)The Performance Guarantor, the Administrative Agent, each Managing Agent, and
each Owner covenants and agrees that it shall not institute against, or join any
other Person in instituting against the Transferor or the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
(c)Each of the parties hereto (each a “Restricted Person”) hereby agrees that it
will not institute against any Conduit Purchaser or the Issuer, or join any
other Person in instituting against any Conduit Purchaser or any Committed
Purchaser that is a multi-seller asset-backed commercial paper conduit, any
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, present a petition for the winding up or liquidation of a Conduit
Purchaser, a Committed Purchaser that is a multi-seller asset-backed commercial
paper conduit, or the Issuer, or seek the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for a Conduit Purchaser or a Committed Purchaser that is a
multi-seller asset-backed commercial paper conduit, or for all or substantially
all of any such Person’s assets prior to the date that is one year and a day
(or, if longer, the applicable preference period then in effect) after the last
day on which any senior indebtedness issued by a Conduit Purchaser shall have
been outstanding. Nothing in the foregoing clause shall limit the right of any
Restricted Person to file any claim in or otherwise take any action with respect
to any proceeding of the type described herein that was instituted against a
Conduit Purchaser or a Committed Purchaser that is a multi-seller asset-backed
commercial paper conduit by any Person other than such Restricted Person.
SECTION 7.15Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the purchase of the Series 2017-VFN Notes
hereunder, any transfer of Series 2017-VFN Notes, and the termination of this
Agreement.
SECTION 7.16No Recourse.
(a)No Conduit Purchaser shall, or shall be obligated to, fund or pay any amount
pursuant to any obligation under this Agreement unless such Conduit Purchaser
has received funds which may be used to make such funding or other payment and
which funds are not required to repay Commercial Paper Notes issued by, or
finance activities of, such Conduit Purchaser when due, and after giving effect
to such payment, either (i) such Conduit Purchaser could issue Commercial Paper
Notes to refinance all of its outstanding Commercial Paper Notes (assuming such
outstanding Commercial Paper Notes matured at such time) in accordance with the
program documents governing its commercial paper program or (ii) all of the
Commercial Paper Notes are paid in full. The obligations of each Conduit
Purchaser under this Agreement shall be solely the corporate obligations of such
Conduit Purchaser. Any amount which such Conduit Purchaser does not advance
pursuant to the operation of this paragraph shall not constitute a claim (as
defined in Section 101 of the Bankruptcy Code) against or obligation of such
Conduit Purchaser for any such insufficiency.
(b)No recourse under any obligation, covenant or agreement of a Conduit
Purchaser contained in this Agreement shall be had against any incorporator,
stockholder, officer, director, member, manager, employee or agent of such
Conduit Purchaser, any Managing Agent, any Support Party, the Administrative
Agent or any of their Affiliates (solely by virtue of such capacity) by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that this
Agreement is solely a corporate obligation of such Conduit Purchaser, and that
no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of such Conduit Purchaser, any Managing Agent, any Support Party, the
Administrative Agent or any of their Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of such Conduit Purchaser contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by such Conduit
Purchaser of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement; provided, that the foregoing shall not relieve any such Person
from any liability it might otherwise have as a result of fraudulent actions
taken or fraudulent omissions made by them.
SECTION 7.17RBC Roles. RBC acts as Administrative Agent and a Managing Agent and
Support Party for certain Conduit Purchasers, and may provide other services or
facilities from time to time (the “RBC Roles”). Without limiting the generality
hereof, each of the parties hereto hereby acknowledges and consents to any and
all RBC Roles, waives any objections it may have to any actual or potential
conflicts of interest caused by RBC acting as the Administrative Agent, a
Managing Agent, or as a Support Party with respect to any Conduit Purchaser or
RBC maintaining any of the RBC Roles, and agrees that in connection with any RBC
Role may take, or refrain from taking, any action that it in its discretion
deems appropriate.
SECTION 7.18USA PATRIOT Act. Each Owner that is subject to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107 56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Issuer that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies the Issuer, which information includes the name and address of the
Issuer and other information that will allow such Owner to identify the Issuer
in accordance with the Act.
52

--------------------------------------------------------------------------------



SECTION 7.19Tax Characterization. Each party to this Agreement (a) acknowledges
and agrees that it is the intent of the parties to this Agreement that, for
federal, state and local tax purposes only, the Series 2017-VFN Notes will be
treated as evidence of indebtedness secured by the Receivables, the Collateral
and proceeds thereof and the Issuer will not be characterized as an association
(or publicly traded partnership) taxable as a corporation, (b) agrees to treat
the Series 2017-VFN Notes as indebtedness for federal, state and local tax
purposes and (c) agrees that the provisions of this Agreement and all related
Transaction Documents shall be construed to further these intentions of the
parties.
SECTION 7.20Accounting Treatment by Owners. Each party to this Agreement
acknowledges and agrees that it is the intent of the Owners to treat the
variable funding loan evidenced by its Series 2017-VFN Note as a lending for its
purposes under GAAP, including but not limited to the purposes of Financial
Accounting Standard No. 115 of the Financial Accounting Standards Board.
SECTION 7.21Collections.
(a)Each of USCC (on behalf of the Seller) and the Transferor represents and
warrants as to itself that each remittance of Collections by the Seller to the
Transferor under the Receivables Purchase Agreement will have been (i) in
payment of a debt or other obligation incurred by the Seller, in the ordinary
course of business or financial affairs of the Seller and the Transferor and
(ii) made in the ordinary course of business or financial affairs of the Seller
and the Transferor.
(b)Each of the Transferor and the Issuer represents and warrants as to itself
that each remittance of Collections by the Transferor to the Servicer, on behalf
of the Issuer, under the Transfer and Servicing Agreement will have been (i) in
payment of a debt or other obligation incurred by the Transferor in the ordinary
course of business or financial affairs of the Transferor and the Issuer and
(ii) made in the ordinary course of business or financial affairs of the
Transferor and the Issuer.
(c)Each of the Issuer and the Managing Agents party hereto, on behalf of their
respective Ownership Group, represent that the payment of interest on and
principal of the Series 2017-VFN Notes will have been (i) in payment of a debt
incurred by the Issuer in the ordinary course of business or financial affairs
on the part of the Issuer and the Series 2017-VFN Noteholders and (ii) made in
the ordinary course of business or financial affairs of the Issuer and the
Series 2017-VFN Noteholders.
SECTION 7.22Limitation of Liability of Owner Trustee.
(i)  It is expressly understood and agreed by the parties hereto that (a) this
document is executed and delivered by Wilmington Trust, National Association,
not individually or personally but solely as owner trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust, National Association but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust, National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) Wilmington Trust, National Association has made no
investigation as to the accuracy or completeness of any representations or
warranties made by the Issuer in this Agreement, and (e) under no circumstances
shall Wilmington Trust, National Association be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement.
(ii)  The Transferor, as Equity Certificateholder, hereby:
(A)     consents to, and authorizes, empowers and directs the Owner Trustee, in
the name and on behalf of the Issuer, to execute and deliver (a) this Agreement,
(b) the Supplemental Indenture No. 2, dated of even date herewith, by and among
the Issuer, the Servicer and the Indenture Trustee (the “Supplemental Indenture
No. 2”), (c) the Amended and Restated Series 2017-VFN Indenture Supplement,
dated of even date herewith, by and among the Issuer, the Servicer and the
Indenture Trustee (the “A&R Series Supplement”), and (d) each other document,
instrument or writing (including, without limitation, any Issuer Order and any
Note) as may be referenced in, attached to, contemplated by, or necessary or
convenient in connection with the transactions contemplated hereby or thereby;
(B)     instructs the Owner Trustee, in connection with the transactions
contemplated by the A&R Series Supplement and the Supplemental Indenture No. 2
only, to waive the right to receive an Opinion of Counsel in connection with the
execution thereof set forth in Section 2.12(c) of the Indenture; and
(C)    waives any notice in connection with the foregoing and certifies and
confirms that (x) it is the sole Equity Certificateholder, (y) the foregoing
direction and actions are necessary, suitable, or convenient in connection with
the matters described in Section 2.03 of the Trust Agreement, and do not violate
or conflict with, are not contrary to, are contemplated and authorized by, and
are consistent and in accordance and compliance with the Trust Agreement, this
Agreement and the Transaction Documents and the obligations of the Issuer and
the Owner Trustee under the Trust Agreement, the this Agreement and the
Transaction Documents, and (z) the foregoing directions are made by the Equity
Certificateholder pursuant to Section 6.01 of the Trust Agreement, and the
execution and delivery of such documents and the waiver of the right to receive
an Opinion of Counsel are actions taken pursuant to such direction and therefore
covered by the indemnifications provided under the Trust Agreement.
[signatures on following page]
53


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Series 2017-VFN Note Purchase Agreement to be duly executed by their respective
officers as of the day and year first above written.



USCC RECEIVABLES FUNDING LLC,
as TransferorBy:/s/ Douglas W. ChambersName:Douglas W. ChambersTitle:Vice
President and TreasurerUSCC MASTER NOTE TRUST,
as IssuerBy:Wilmington Trust, National Association, not in its individual
capacity, but solely as Owner TrusteeBy:/s/ Rachel SimpsonName:Rachel
SimpsonTitle:Vice PresidentUSCC SERVICES, LLC,
as ServicerBy:/s/ John M. ToomeyName:John M. ToomeyTitle:Authorized PersonUNITED
STATES CELLULAR CORPORATION,
as Performance GuarantorBy:/s/ John M. ToomeyName:John M. ToomeyTitle:Authorized
Person

[Signature Page to Amended and Restated Series 2017-VFN Note Purchase Agreement]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA
as Administrative AgentBy:/s/ Kevin P. WilsonName:Kevin P.
WilsonTitle:Authorized SignatoryBy:/s/ Chisolm L. ColemanName:Chisolm L.
ColemanTitle:Authorized SignatoryTHUNDER BAY FUNDING, LLC,
as Conduit PurchaserBy:Royal Bank of Canada, as attorney-in-fact for Thunder Bay
Funding, LLCBy:/s/ Kevin P. WilsonName:Kevin P. WilsonTitle:Authorized
SignatoryROYAL BANK OF CANADA,
as a Committed PurchaserBy:/s/ Kevin P. WilsonName:Kevin P.
WilsonTitle:Authorized SignatoryBy:/s/ Chisolm L. ColemanName:Chisolm L.
ColemanTitle:Authorized SignatoryROYAL BANK OF CANADA,
as Managing AgentBy:/s/ Kevin P. WilsonName:Kevin P. WilsonTitle:Authorized
SignatoryBy:/s/ Chisolm L. ColemanName:Chisolm L. ColemanTitle:Authorized
Signatory

[Signature Page to Amended and Restated Series 2017-VFN Note Purchase Agreement]

--------------------------------------------------------------------------------




THE TORONTO-DOMINION BANK,
as Committed PurchaserBy:/s/ Jamie GilesName:Jamie GilesTitle:Managing
DirectorTHE TORONTO-DOMINION BANK,
as Managing AgentBy:/s/ Jamie GilesName:Jamie GilesTitle:Managing Director



[Signature Page to Amended and Restated Series 2017-VFN Note Purchase Agreement]


--------------------------------------------------------------------------------



EXHIBIT A
FORM OF TRANSFER SUPPLEMENT
TRANSFER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto (this “Supplement”), among the Transferor Owner set forth in Item 2 of
Schedule I hereto (the “Transferor Owner”), the Purchasing Owner set forth in
Item 3 of Schedule I hereto (the “Purchasing Owner”), and the Managing Agent set
forth in Item 4 of Schedule I hereto (in such capacity, the “Agent”) for the
Ownership Group set forth in Item 5 of Schedule I hereto.
W I T N E S S E T H:
WHEREAS, this Supplement is being executed and delivered in accordance with
Section 6.1(e) of the Amended and Restated Series 2017-VFN Note Purchase
Agreement, dated as of October 23, 2020, among USCC Receivables Funding LLC, as
Transferor, USCC Services, LLC, as Servicer, USCC Master Note Trust, as Issuer,
United States Cellular Corporation, as Performance Guarantor, the Owners and the
Managing Agents parties thereto and Royal Bank of Canada, as Administrative
Agent (as from time to time amended, supplemented or otherwise modified in
accordance with the terms thereof, the “Note Purchase Agreement”; unless
otherwise defined herein, terms defined in the Note Purchase Agreement are used
herein as therein defined);
WHEREAS, the Purchasing Owner (if it is not already an Owner party to the Note
Purchase Agreement) wishes to become an Owner party to the Note Purchase
Agreement and the Purchasing Owner wishes to acquire and assume from the
Transferor Owner, certain of the rights, obligations and commitments under the
Note Purchase Agreement; and
WHEREAS, the Transferor Owner wishes to sell and assign to the Purchasing Owner,
certain of its rights, obligations and commitments under the Note Purchase
Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
(a)Upon receipt by the Managing Agent of five counterparts of this Supplement,
to each of which is attached a fully completed Schedule I and Schedule II, each
of which has been executed by the Transferor Owner, the Purchasing Owner and the
Managing Agent, the Managing Agent will transmit to the Servicer, the Issuer,
the Indenture Trustee, the Transferor Owner and the Purchasing Owner a Transfer
Effective Notice, substantially in the form of Schedule III to this Supplement
(a “Transfer Effective Notice”). Such Transfer Effective Notice shall be
executed by the Managing Agent and shall set forth, inter alia, the date on
which the transfer effected by this Supplement shall become effective (the
“Transfer Effective Date”). From and after the Transfer Effective Date the
Purchasing Owner shall be an Owner party to the Note Purchase Agreement for all
purposes thereof as a Conduit Purchaser or a Committed Purchaser, as specified
on Schedule II to this Supplement.
(b)At or before 12:00 p.m., local time of the Transferor Owner, on the Transfer
Effective Date, the Purchasing Owner shall pay to the Transferor Owner, in
immediately available funds, an amount equal to the purchase price, as agreed
between the Transferor Owner and such Purchasing Owner (the “Purchase Price”),
of the portion set forth on Schedule II hereto being purchased by such
Purchasing Owner of the outstanding Note Principal Balance under the
Series 2017-VFN Note owned by the Transferor Owner (such Purchasing Owner’s
“Owner Percentage”) and other amounts owing to the Transferor Owner under the
Note Purchase Agreement or otherwise in respect of the Series 2017-VFN Notes.
Effective upon receipt by the Transferor Owner of the Purchase Price from the
Purchasing Owner, the Transferor Owner hereby irrevocably sells, assigns and
transfers to the Purchasing Owner, without recourse, representation or warranty,
and the Purchasing Owner hereby irrevocably purchases, takes and assumes from
the Transferor Owner, the Transferor Owner’s Owner Percentage of (i) the
presently outstanding Note Principal Balance under the Series 2017-VFN Notes
owned by the Transferor Owner and other amounts owing to the Transferor Owner in
respect of the Series 2017-VFN Notes, together with all instruments, documents
and collateral pertaining thereto, and (ii) the Transferor Owner’s Owner
Percentage of (A) if the Transferor Owner is a Conduit Purchaser, the Owner
Percentage of the Transferor Owner and the other rights and duties of the
Transferor Owner under the Note Purchase Agreement, or (B) if the Transferor
Owner is a Committed Purchaser, the Committed Percentage and the Commitment of
the Transferor Owner and other rights, duties and obligations of the Transferor
Owner under the Note Purchase Agreement. This Supplement is intended by the
parties hereto to effect a purchase by the Purchasing Owner and sale by the
Transferor Owner of interests in the Series 2017-VFN Notes, and it is not to be
construed as a loan or a commitment to make a loan by the Purchasing Owner to
the Transferor Owner. The Transferor Owner hereby confirms that the amount of
the Note Principal Balance is $_________ and its Percentage Interest thereof is
___%, which equals $ as of _________, 200_. Upon and after the Transfer
Effective Date (until further modified in accordance with the Note Purchase
Agreement), the Owner Percentage or Committed Percentage, as applicable of the
Transferor Owner and the Purchasing Owner and the Commitment and the Committed
Percentage, if applicable, if any, of the Transferor Owner and the Purchasing
Owner shall be as set forth in Schedule II to this Supplement.
(c)The Transferor Owner has made arrangements with the Purchasing Owner with
respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by the Transferor Owner to the Purchasing Owner of any fees heretofore
received by the Transferor Owner pursuant to the Note Purchase Agreement prior
to the Transfer Effective Date and (ii) the portion, if any, to be paid, and the
date or dates for payment, by the Purchasing Owner to the Transferor Owner of
fees or interest received by the Purchasing Owner pursuant to the Note Purchase
Agreement or otherwise in respect of the Series 2017-VFN Notes from and after
the Transfer Effective Date.
A-1

--------------------------------------------------------------------------------



(d)(i) All principal payments that would otherwise be payable from and after the
Transfer Effective Date to or for the account of the Transferor Owner in respect
of the Series 2017-VFN Notes shall, instead, be payable to or for the account of
the Transferor Owner and/or the Purchasing Owner, as the case may be, in
accordance with their respective interests as reflected in this Supplement.
    (ii) All interest, fees and other amounts that would otherwise accrue for
the account of the Transferor Owner from and after the Transfer Effective Date
pursuant to the Note Purchase Agreement or in respect of the Series 2017-VFN
Notes shall, instead, accrue for the account of, and be payable to or for the
account of, the Transferor Owner and/or the Purchasing Owner, as the case may
be, in accordance with their respective interests as reflected in this
Supplement. In the event that any amount of interest, fees or other amounts
accruing prior to the Transfer Effective Date was included in the Purchase Price
paid by the Purchasing Owner, the Transferor Owner and the Purchasing Owner will
make appropriate arrangements for payment by the Transferor Owner to the
Purchasing Owner of such amount upon receipt thereof from the Managing Agent.
(e)Concurrently with the execution and delivery hereof, the Purchasing Owner and
its related Managing Agent will deliver to the Administrative Agent and the
Issuer an executed Investment Letter in the form of Exhibit D to the Note
Purchase Agreement.
(f)Each of the parties to this Supplement agrees and acknowledges that (i) at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Supplement, and (ii) the Managing Agent shall apply each
payment made to it under the Note Purchase Agreement, whether in its individual
capacity or as Managing Agent, in accordance with the provisions of the Note
Purchase Agreement, as appropriate.
(g)By executing and delivering this Supplement, the Transferor Owner and the
Purchasing Owner confirm to and agree with each other, the Managing Agent and
the Owners as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor Owner makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Note Purchase
Agreement or the Transaction Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Note Purchase Agreement
or any other instrument or document furnished pursuant thereto; (ii) the
Transferor Owner makes no representation or warranty and assumes no
responsibility with respect to the Issuer, the financial condition of the
Receivables, the Transferor, the Servicer, the Seller, the Originators, the
Performance Guarantor, USCC or the Indenture Trustee, or the performance or
observance by the Issuer, the Transferor, the Servicer, the Seller, the
Originators, the Performance Guarantor, USCC or the Indenture Trustee of any of
their respective obligations under the Note Purchase Agreement or any
Transaction Document or any other instrument or document furnished pursuant
hereto; (iii) each Purchasing Owner confirms that it has received a copy of such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Supplement; (iv) each Purchasing Owner
will, independently and without reliance upon the Administrative Agent, any
Managing Agent (as defined in the Note Purchase Agreement) the Transferor Owner
or any other Owner and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Note Purchase Agreement or the Transaction
Documents; (v) the Purchasing Owner appoints and authorizes the Managing Agent
and the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Note Purchase Agreement and the Transaction
Documents as are delegated to the Managing Agent or the Administrative Agent, as
the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article VII of the Note
Purchase Agreement; and (vi) each Purchasing Owner agrees (for the benefit of
the Transferor Owner, the Administrative Agent, the Managing Agents (as defined
in the Note Purchase Agreement), the Owners, the Indenture Trustee, the Servicer
and the Issuer) that it will perform in accordance with their terms all of the
obligations which by the terms of the Note Purchase Agreement are required to be
performed by it as an Owner.
(h)Schedule II hereto sets forth the revised Owner Percentage or the revised
Committed Percentage, if applicable, and Commitment of the Transferor Owner, as
applicable, the Owner Percentage or the Committed Percentage, if applicable,
Commitment and Scheduled Commitment Termination Date of the Purchasing Owner, as
applicable, and the initial Investing Office of the Purchasing Owner, as well as
administrative information with respect to the Purchasing Owner.
(i)THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.
A-2


--------------------------------------------------------------------------------



SCHEDULE I TO
TRANSFER SUPPLEMENT


COMPLETION OF INFORMATION AND
SIGNATURES FOR TRANSFER SUPPLEMENT


Re:     Amended and Restated Series 2017-VFN Note Purchase Agreement, dated as
of October 23, 2020, among USCC Receivables Funding LLC, as Transferor, USCC
Master Note Trust, as Issuer, USCC Services, LLC, as Servicer, United States
Cellular Corporation, as Performance Guarantor, the Owners and the Managing
Agents parties thereto and Royal Bank of Canada, as Administrative Agent
Item 1: Date of Transfer Supplement:
Item 2: Transferor Owner:
Item 3: Purchasing Owner:
Item 4: Name of Agent:
Item 5: Name of Ownership Group:
Item 6: Signatures of Parties to Agreement:

as Transferor OwnerBy:Name:Title:By:Name:Title:as Purchasing
OwnerBy:Name:Title:By:Name:Title:

Schedule I-1

--------------------------------------------------------------------------------




CONSENTED TO AND ACCEPTED BY:
[NAME OF MANAGING AGENT], as Managing AgentBy:Name:Title:By:Name:Title:[If
applicable:]ROYAL BANK OF CANADA, as Administrative AgentBy:Name:Title:

Schedule I-2


--------------------------------------------------------------------------------



SCHEDULE II TO
TRANSFER SUPPLEMENT


LIST OF INVESTING OFFICES, ADDRESSES
FOR NOTICES, ASSIGNED INTERESTS AND
PURCHASE AND COMMITTED PERCENTAGES


[Transferor Owner]

A.Type of Owner: [Conduit Purchaser/Committed]B.Owner Percentage:Transferor
Owner PercentagePrior to Sale:_____%Owner Percentage Sold:_____%Owner Percentage
Retained:_____%C.Commitment (if applicable)Transferor Owner Commitment Prior to
Sale:$________Commitment Sold:$________Commitment Retained:$________Related
Conduit Purchaser (applicable to Committed Purchaser):_________D.
Related Committed Purchasers (applicable to Conduit Purchaser)
Committed Purchasers, Commitments and Committed Percentages prior to Sale:




_________________________$________________%_________________________$________________%_________________________$_________________%



E. Note Principal Balance:
Transferor OwnerNote Principal Balance Prior to Sale:$________Note Principal
Balance Sold:$________Note Principal Balance Retained:$________



[Purchasing Owner]

A.Type of Owner: [Conduit Purchaser/Committed]B.
Owner Percentage:
Purchasing Owner Percentage
After Sale:____%C.Commitment (if applicable)Purchasing Owner CommitmentAfter
Sale:$________
Related Conduit Purchaser (applicable to Committed Purchaser):
___________________
D.
Related Committed Purchasers (applicable to Conduit Purchaser)
Committed Purchasers, Commitments and Committed Percentages prior to Sale:




_________________________$________________%_________________________$________________%_________________________$_________________%

Schedule II-1

--------------------------------------------------------------------------------





E. Note Principal Balance:
Purchasing OwnerNote Principal Balance After Sale:$________



Scheduled Commitment Termination Date:
Address for Notices:


Investing Office:
Schedule II-2


--------------------------------------------------------------------------------



SCHEDULE III TO
TRANSFER SUPPLEMENT
Form of
Transfer Effective Notice





To:[Name and address of Issuer,Servicer, Indenture Trustee, AdministrativeAgent,
Transferor Owner andPurchasing Owner]





The undersigned, as Administrative Agent under the Amended and Restated
Series 2017-VFN Note Purchase Agreement, dated as of October 23, 2020, among
USCC Receivables Funding LLC, as Transferor, USCC Master Note Trust, as Issuer,
USCC Services, LLC, as Servicer, United States Cellular Corporation, as
Performance Guarantor, the Owners and the Managing Agents parties thereto and
Royal Bank of Canada, as Administrative Agent, acknowledges receipt of five
executed counterparts of a completed Transfer Supplement. [Note: attach copies
of Schedules I and II from such Agreement.] Terms defined in such Supplement are
used herein as therein defined.
Pursuant to such Supplement, you are advised that the Transfer Effective Date
will be _____________, ____.

Very truly yours,ROYAL BANK OF CANADA,as Administrative AgentBy:Name:Title:

Schedule III-1


--------------------------------------------------------------------------------



EXHIBIT B
FORM OF FUNDING NOTICE
[Date]
U.S. Bank National Association
190 South LaSalle Street
Chicago, IL 60603
MK-IL-SL7C
Telephone: (312) 332-7456
Facsimile: (312) 332-7992
Attention: USCC Master Note Trust
Electronic Mail: Edwin.Janis@usbank.com
USCC Services, LLC,
as Servicer
30 N. LaSalle, Suite 4000
Chicago, IL 60602
Attention: John M. Toomey
Telephone: 312-592-5308
Facsimile: 608-830-5530
Electronic Mail: John.Toomey@tdsinc.com


USCC Services, LLC,
as Servicer
8410 West Bryn Mawr Avenue
Chicago, Illinois 60631
Attention: Doug Chambers
Telephone: (773)-399-8930
Electronic Mail: doug.chambers@uscellular.com


Royal Bank of Canada,
as Administrative Agent
200 Vesey Street
New York, New York 10281-8098
Attn: Securitization Finance
Telephone: (212)-428-6537
Email: conduit.management@rbccm.com

RE:USCC Master Note TrustSeries 2017-VFN Notes



Ladies and Gentlemen:
Pursuant to Section 3.2 of the Amended and Restated Series 2017-VFN Note
Purchase Agreement, dated as of October 23, 2020 (the “Note Purchase Agreement”)
among USCC Receivables Funding LLC, as Transferor, USCC Master Note Trust, as
Issuer, USCC Services, LLC, as Servicer, United States Cellular Corporation, as
Performance Guarantor, the Owners and the Managing Agents parties thereto and
Royal Bank of Canada, as Administrative Agent, the Issuer hereby irrevocably
requests the Owners fund a Note Principal Balance Increase as follows. Terms
used herein are used as defined in or for purposes of the Note Purchase
Agreement.
1.The requested amount of such Note Principal Balance Increase is
$______________.
2.The date of such Note Principal Balance Increase is to occur is
_____________________ (the “Increase Date”).
3.All conditions precedent to such Note Principal Balance Increase set forth in
Section 3.2 of the Note Purchase Agreement have been satisfied.
4.The proceeds of such Note Principal Balance Increase shall be remitted on the
Increase Date in immediately available funds to [specify payment instructions].
B-1

--------------------------------------------------------------------------------




Very truly yours,USCC MASTER NOTE TRUST, as IssuerBy:USCC Services, LLC, as
AdministratorBy:Name:Title:

-2-


--------------------------------------------------------------------------------



EXHIBIT C




FORM OF COMPLIANCE CERTIFICATE
Certificate of
Treasurer/Chief Operating Officer
The undersigned do hereby certify pursuant to Section 4.7(c)(iii) of the Amended
and Restated Series 2017-VFN Note Purchase Agreement, dated as of October 23,
2020 (the “Note Purchase Agreement”) among USCC Receivables Funding LLC, as
Transferor, USCC Master Note Trust, as Issuer, USCC Services, LLC, as Servicer,
United States Cellular Corporation, as Performance Guarantor the Owners and
Managing Agents party thereto, and Royal Bank of Canada, as Administrative
Agent, that on, and as of the date hereof, [to his or her knowledge after due
inquiry, no Default, Event of Default, Amortization Event, Potential
Amortization Event, Servicer Default or Potential Servicer Default has occurred
and is continuing] [the nature and status of the existing (Default / Event of
Default / Amortization Event / Potential Amortization Event / Servicer Default /
Potential Servicer Default) is             ______].
Capitalized terms not otherwise defined herein have the meanings assigned to
them in the Note Purchase Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Certificate this
                                        day of             , 201    .

USCC RECEIVABLES FUNDING LLCBy:Name:Title:

C-1


--------------------------------------------------------------------------------



EXHIBIT D




FORM OF INVESTMENT LETTER
[Date]
USCC Master Note Trust
30 N. LaSalle, Suite 4000
Chicago, IL 60602
Attention: John M. Toomey
Telephone: 312-592-5308
Facsimile: 608-830-5530
Electronic Mail: John.Toomey@tdsinc.com


USCC Master Note Trust
8410 West Bryn Mawr Avenue
Chicago, Illinois 60631
Attention: Doug Chambers
Telephone: 773-399-8930
Electronic Mail: doug.chambers@uscellular.com


U.S. Bank National Association,
as Indenture Trustee
111 Fillmore Ave
St. Paul, MN 55107
Attention: USCC Master Note Trust/Bondholder Services

Re:USCC Master Note TrustSeries 2017-VFN Notes (the "Notes")



Ladies and Gentlemen:
Reference is hereby made to the Master Indenture, dated as of December 20, 2017
(as amended or supplemented from time to time, the “Master Indenture”), among
USCC Master Note Trust (the “Issuer”), USCC Services, LLC, as servicer (the
“Servicer”), and U.S. Bank National Association, as indenture trustee (in such
capacity, the “Indenture Trustee”), as supplemented by the Amended and Restated
Series 2017-VFN Indenture Supplement, dated as of October 23, 2020, among the
Issuer, the Servicer and the Indenture Trustee (as amended or supplemented from
time to time, the “Series 2017-VFN Indenture Supplement” and, together with the
Master Indenture, collectively, the “Indenture”). Capitalized terms used but not
defined in this Investment Letter shall have the meanings assigned to such terms
in Annex A to the Indenture, or the Note Purchase Agreement (as defined below),
and if not defined in the Indenture or the Note Purchase Agreement, then such
terms shall have the meanings assigned to them in Regulation D (“Regulation D”)
or Rule 144A (“Rule 144A”) under the Securities Act of 1933, as amended (the
“Securities Act”).
This Investment Letter relates to the [transfer][initial funding] of the
above-referenced Notes in an aggregate [initial] principal amount of U.S.$
[__________] [to] [by] the undersigned [, as a Managing Agent, Conduit Purchaser
or Committed Purchaser, as applicable, and with respect to itself only] [(the
“Transferee”)] [(the “Initial Purchaser”)] and is being delivered pursuant to
[Section 6.1] [Section 4.5(b)] of the Amended and Restated Series 2017-VFN Note
Purchase Agreement, dated as of October 23, 2020, by and among USCC Receivables
Funding LLC, as transferor (the “Transferor”), the Issuer, the Servicer, United
States Cellular Corporation, as Performance Guarantor, Royal Bank of Canada, as
Administrative Agent, and the Owners and Managing Agents party thereto from time
to time (as amended or supplemented from time to time, the “Note Purchase
Agreement”). In connection with [such transfer, the Transferee hereby, certifies
that such transfer has been effected in accordance with the transfer
restrictions set forth in the Indenture with respect to the Transferee and] [the
initial funding, the Initial Purchaser] hereby represents, warrants and agrees
for the benefit of the Issuer and the Registrar as follows:
a.No Note or any interest therein may be sold or transferred (including by
pledge or hypothecation) to any other Person (other than a Person that is an
Owner immediately prior to such transfer) unless such sale or transfer is to a
Qualified Institutional Buyer. Any purported transfer of the Notes to a
transferee that does not comply with the requirements of this letter shall be
null and void ab initio.
b.The [Transferee] [Initial Purchaser] hereby represents and agrees with the
Issuer as follows:
D-1

--------------------------------------------------------------------------------



(i) The [Transferee] [Initial Purchaser] is (a) a Qualified Institutional Buyer,
(b) aware that the sale of the Notes to it is being made in reliance on the
exemption from registration provided by Rule 144A, and (c) acquiring the Notes
for its own account or for one or more accounts, each of which is a Qualified
Institutional Buyer, and as to each of which the owner exercises sole investment
discretion, and in a principal balance of not less than the minimum denomination
of such Note for the purchaser and for each such account. Any purported transfer
of the Notes to a purchaser that does not comply with the requirements of this
paragraph shall be null and void ab initio. The Issuer may sell any Notes
acquired in violation of the foregoing at the cost and risk of purported owner.
(ii) The Notes may not at any time be held by or on behalf of any Person that is
not a Qualified Institutional Buyer.
(iii) The [Transferee] [Initial Purchaser] understands that the Notes are being
offered only in a transaction not involving any public offering in the United
States within the meaning of the Securities Act, none of the Notes have been or
will be registered under the Securities Act, and, if in the future the
[Transferee] [Initial Purchaser] decides to offer, resell, pledge or otherwise
transfer the Notes, such Notes may only be offered, resold, pledged or otherwise
transferred in accordance with the Series 2017-VFN Indenture Supplement and the
applicable legends set forth on the Notes delivered to us. The [Transferee]
[Initial Purchaser] acknowledges that no representation is made by the
Transferor or the Issuer, as the case may be, as to the availability of any
exemption under the Securities Act or any applicable state securities laws for
resale of the Notes.
(iv) [Transferee] [Initial Purchaser] understands that an investment in the
Notes involves certain risks, including the risk of loss of all or a substantial
part of its investment under certain circumstances. The [Transferee] [Initial
Purchaser] has had access to such financial and other information concerning the
Issuer, the Receivables, the Servicer and the Notes as it deemed necessary or
appropriate in order to make an informed investment decision with respect to its
purchase of the Notes, including an opportunity to ask questions of and request
information from the Servicer and the Issuer. The [Transferee] [Initial
Purchaser] has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of its investment in the
Notes, and the [Transferee] [Initial Purchaser] and any accounts for which it is
acting is able to bear the economic risk of the [Transferee’s] [Initial
Purchaser’s] or of its investment.
(v) In connection with the transfer of the Notes (a) none of the Issuer, the
Servicer, the Transferor or the Indenture Trustee is acting as a fiduciary or
financial or investment adviser for the [Transferee] [Initial Purchaser], (b)
the [Transferee] [Initial Purchaser] is not relying (for purposes of making any
investment decision or otherwise) upon any advice, counsel or representations
(whether written or oral) of the Issuer, the Servicer, the Transferor, the
Performance Guarantor, USCC or the Indenture Trustee other than in the most
current offering memorandum for such Notes and any representations expressly set
forth in a written agreement with such party, (c) none of the Issuer, the
Servicer, the Transferor nor the Indenture Trustee has given to the [Transferee]
[Initial Purchaser] (directly or indirectly through any other person) any
assurance, guarantee, or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of its purchase or the documentation for the Notes,
(d) the [Transferee] [Initial Purchaser] has consulted with its own legal,
regulatory, tax, business, investment, financial, and accounting advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Series 2017-VFN Indenture Supplement) based upon its own judgment and upon
any advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Servicer, the Transferor, the Performance
Guarantor, USCC or the Indenture Trustee, (e) the [Transferee] [Initial
Purchaser] has determined that the rates, prices or amounts and other terms of
the purchase and sale of the Notes reflect those in the relevant market for
similar transactions, (f) the [Transferee] [Initial Purchaser] is purchasing the
Notes with a full understanding of all of the terms, conditions and risks
thereof (economic and otherwise), and is capable of assuming and willing to
assume (financially and otherwise) these risks, and (g) the [Transferee]
[Initial Purchaser] is a sophisticated investor familiar with transactions
similar to its investment in the Notes.
(vi) Either (1) the [Transferee] [Initial Purchaser] is not and is not acting on
behalf of (a) an “employee benefit plan” as defined in Section 3(3) of ERISA,
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code that is subject to Section 4975, (c) an entity whose underlying assets
include “plan assets” by reason of such employee benefit plan’s or plan’s
investment in the entity or (d) any governmental, church, non-U.S. or other plan
subject to any federal, state, local or non-U.S. law that is substantially
similar to Title I of ERISA or Section 4975 of the Code or (2) the
[Transferee’s] [Initial Purchaser’s] purchase, holding and disposition of such
Note (or interest therein) will not result in a nonexempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code or a violation of any
substantially similar applicable law.
(vii) The [Transferee] [Initial Purchaser] will not, at any time, offer to buy
or offer to sell the Notes by any form of general solicitation or advertising,
including, but not limited to, any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio or at a seminar or meeting whose attendees
have been invited by general solicitations or advertising.
D-2

--------------------------------------------------------------------------------



(viii) The [Transferee] [Initial Purchaser] is not acquiring the Notes with a
view to the resale, distribution or other disposition thereof in violation of
the Securities Act.
(ix) The [Transferee] [Initial Purchaser] will provide notice to each Person to
whom it proposes to transfer any interest in the Notes of the transfer
restrictions and representations set forth in the Series 2017-VFN Indenture
Supplement, including the exhibits thereto.
(x) The [Transferee] [Initial Purchaser] acknowledges that the Notes do not
represent deposits with or other liabilities of the Indenture Trustee, the
Servicer, the Transferor or any entity related to any of them or any other
purchaser of Notes. Unless otherwise expressly provided herein, each of the
Indenture Trustee, the Servicer, the Transferor, any entity related to any of
them and any other purchaser of Notes will not, in any way, be responsible for
or stand behind the capital value or the performance of the Notes or the assets
held by the Issuer. The [Transferee] [Initial Purchaser] acknowledges that
acquisition of Notes involves investment risks including prepayment and interest
rate risks, possible delay in repayment and loss of income and principal
invested.
[Signature Page Follows]
D-3

--------------------------------------------------------------------------------




Very truly yours,[_____________],as [Transferee] [Managing Agent] [Conduit
Purchaser] [Committed
Purchaser]By:____________________________________Name:Title:

D-4


--------------------------------------------------------------------------------



EXHIBIT E
[RESERVED]
E-1


--------------------------------------------------------------------------------


EXHIBIT F
FORM OF INTEREST RATE CAP AGREEMENT
[Attached]
F-1


--------------------------------------------------------------------------------



EXHIBIT G
HEDGING REQUIREMENTS
Terms used in this Exhibit G shall have the meaning specified in (i) the Amended
and Restated Series 2017-VFN Note Purchase Agreement, dated as of October 23,
2020 (the “Note Purchase Agreement”), among USCC Receivables Funding LLC, as
Transferor (the “Transferor”), USCC Master Note Trust, as Issuer (the “Issuer”),
USCC Services, LLC, individually and as Servicer (the “Servicer”), United States
Cellular Corporation, as performance guarantor, the Owners party thereto, the
Managing Agents party thereto and Royal Bank of Canada, as administrative agent,
or if not defined therein, in the Series 2017-VFN Supplement (as defined in the
Note Purchase Agreement).
(a)Until the Note Principal Balance have been reduced to zero and all amounts
under the Indenture Supplement, the Note Purchase Agreement, the Fee Letter, the
Administrative Agent Fee Letter, and all other applicable Transaction Documents
have been repaid in full with respect to the Series 2017-VFN Notes, the Issuer
shall maintain one or more Eligible Interest Rate Caps with an Eligible Cap
Counterparty, in each case in accordance with the following requirements:
(i)such Eligible Interest Rate Caps shall, in aggregate, be in a notional
amount, equal to (A) for any Payment Date prior to the Scheduled Commitment
Termination Date, at least the Facility Limit, and (B) for any Payment Date
after the Scheduled Commitment Termination Date, the notional amount as of the
last Payment Date prior to the Scheduled Commitment Termination Date reduced by
one thirtieth of such notional amount per month;
(ii)such Eligible Interest Rate Caps shall provide that the applicable Cap
Counterparty’s payment obligations be calculated by reference to the notional
amount hedged thereunder and a per annum rate specified in the long-form
confirmation, a form of which is provided in Exhibit F to the Note Purchase
Agreement) (the “Confirmation”), determined for and taking effect as of the
relevant dates set forth in the Confirmation;
(iii)such Eligible Interest Rate Caps shall provide for payments to be paid on
the Business Day immediately prior to each Payment Date by the Cap Counterparty
by transfer directly into the Collection Account for the benefit of the Owners;
(iv)such Eligible Interest Rate Caps shall provide for the Servicer to make the
full up-front payment of any premium due upon entry by the Issuer into each
Eligible Interest Rate Cap;
(v)such Eligible Interest Rate Caps have been pledged to secure the due and
punctual payment of all amounts owing to the Managing Agents and their
respective related Owners in connection with the Tranche Invested Amount of each
such Owner; and
(vi)the Transferor (on behalf of the Issuer), the Servicer and the
Administrative Agent shall have agreed on the strike rate for such Eligible
Interest Rate Cap.
(b)In the event that, due to withdrawal or downgrade, a Cap Counterparty no
longer meets the requirements of an Eligible Cap Counterparty, the Transferor
(on behalf of the Issuer) shall, (A) as soon as reasonably possible, (i) arrange
for the Cap Counterparty to post collateral as required in the long-form
confirmation, a form of which is provided in Exhibit F to the Note Purchase
Agreement, which will be deposited into a hedge collateral account (to be
established at the time of such collateral posting) for the benefit of the
Owners, (ii) obtain a guaranty of, or a contingent agreement of another Eligible
Cap Counterparty to honor, the Cap Counterparty’s obligations under the related
Eligible Interest Rate Cap, or (iii) arrange for the adversely affected Cap
Counterparty’s obligations and rights under the related Eligible Interest Rate
Cap to be assumed by and assigned to a replacement Eligible Cap Counterparty,
and (B) within thirty (30) days of such occurrence, if the Cap Counterparty
fails to comply with the requirements of (A) above, terminate the existing
Eligible Interest Rate Cap and/or arrange for a new Eligible Interest Rate Cap
with an Eligible Cap Counterparty.
(c)Upon execution of any Eligible Interest Rate Cap with an Eligible Cap
Counterparty, the Issuer shall deliver the executed long-form confirmation
related to such Eligible Interest Rate Cap to the Administrative Agent within
three (3) Business Days.
G-1


--------------------------------------------------------------------------------



ANNEX I


Agreed-Upon Procedures
Scope of Services:


•Review whether a selected sample of Receivables consists of Eligible
Receivables at the time of conveyance.
•Review whether such selected sample of Receivables sold by the Transferor is
stated as being assigned to the special-purpose vehicle in the Transferor’s
books and records.
•Review whether the Credit and Collections Policies are being complied with in
accordance with the terms of the Transaction Documents.
◦Determine if accounts are being properly aged in accordance with the terms and
methodology (note any receivables that may be aged in a non-conforming manner).
◦Obtain a breakdown, by type, of dilutions and write-offs issued in a Collection
Period and whether they are being applied in accordance with the Credit and
Collection Policies.
•Review application of Collections under the Transaction Documents to determine
if such Collections are being applied and remaining balances are being reflected
in accordance with the Transaction Documents.
•Select a sample of Monthly Reports and re-perform certain calculations
contained therein in accordance with the Transaction Documents.
◦Review whether Excess Concentration limits are being applied in accordance to
the Transaction Documents, as applicable.
◦Review calculation of financial covenants, as applicable, to determine if such
covenants are being calculated in accordance with the Transaction Documents.
◦Review calculation of Dilution Ratio, Default Ratio and Delinquency Ratio, as
applicable, to determine if such ratios are being calculated in accordance with
the Transaction Documents.
•Review whether the Asset Base Deficiency test calculation is being properly
completed in connection with the Transaction Documents.
Procedures:
•Sample selection: The adherence to the criteria set forth in the definition of
“Eligible Receivable” shall be verified by means of a generally accepted
procedure, with an appropriate sample size of Transferred Assets using random
number generator as a generally accepted non-statistical sampling method to
select the sample of Receivables. Sample selection will also be used to verify
the above procedures and calculations.
Annex I-1


--------------------------------------------------------------------------------



SCHEDULE I


CONDUIT PURCHASER, COMMITTED PURCHASER, MANAGING AGENTS AND RELATED INFORMATION



Name of Conduit PurchaserName of Committed Purchaser(s)Name of Managing
AgentOwnership GroupAddress/Telecopy for NoticesAccount for Funds
TransferOwnership Group CommitmentOwnership Group PercentageTranche Invested
Amount (as of the 2020 Amendment Closing Date)Thunder Bay Funding, LLCRoyal Bank
of CanadaRoyal Bank of Canada
Thunder Bay Funding, LLC
Royal Bank of Canada, as Committed Purchaser, Managing Agent and Conduit Support
Provider
Delayed Funding Ownership Group
 (Y/N): Yes
Thunder Bay Funding, LLC
c/o Global Securitization Services, LLC
68 South Service Road
Suite 120
Melville, New York 11747
Attn: Kevin Burns
Tel: (631)-587-4700
Email: conduitadmin@gssnyc.com
With a copy to:
Royal Bank of Canada
Two Little Falls Center
2751 Centerville Road
Suite 212
Wilmington, Delaware 19808
Tel: (302) 892-5903
Email:
conduit.management@rbccm.com
With copies of Funding Notices to:
conduit.funding@rbccm.com
Bank:
Deutsche Bank Trust Company Americas
ABA #:
021-001-033
N/O:
Thunder Bay
Funding LLC
Account #:
00-363-610
Acct. Ref:
USCC Master Note Trust
$150,000,00050%
$62,500,000



II-1

--------------------------------------------------------------------------------



[none]The Toronto-Dominion BankThe Toronto-Dominion Bank
The Toronto-Dominion Bank, as Committed Purchaser
The Toronto-Dominion Bank, as Managing Agent
Delayed Funding Ownership Group
 (Y/N): Yes
The Toronto-Dominion Bank
Attn: Imran Qadri
77 King Street West
TD North Tower, 25th Floor
Toronto, Ontario, M5K 1A2
Tel: (416) 944-5097
Fax: (416) 983-1761 Imran.Qadri@tdsecurities.com
With a copy to:
The Toronto-Dominion Bank
Attn: Asset Securitization
77 King Street West
TD North Tower, 25th Floor
Toronto, Ontario, M5K 1A2
Tel: (416) 944-5097
Fax: (416) 983-1761
ASGOperations@tdsecurities.com
Intermediary Bank:
Bank of America, New York, NY USA
FED ABA #: 026009593
Beneficiary Bank:
TD Canada Trust, 55 King Street West, Toronto
Swift Code:
TDOMCATTTOR
Transit #:
1068
Beneficiary Account #:
1068-7302571
Beneficiary Name:
Banner Trust


$150,000,00050%
$62,500,000



2


--------------------------------------------------------------------------------





SCHEDULE II


NOTICE INFORMATION

Issuer:
USCC Master Note Trust
30 N. LaSalle, Suite 4000
Chicago, IL 60602
Attention: John M. Toomey
Telephone: 312-592-5308
Facsimile: 608-830-5530
Electronic Mail: John.Toomey@tdsinc.com


With a copy to (which shall not constitute notice):


USCC Master Note Trust
8410 West Bryn Mawr Avenue
Chicago, Illinois 60631
Attention: Doug Chambers
Telephone: (773) 399-8930
Electronic Mail: doug.chambers@uscellular.com


and


Sidley Austin LLP
One S. Dearborn Street
Chicago, Illinois 60603
Attention: Stephen P. Fitzell, General Counsel
Telephone: (312) 853-7379
Facsimile: (312) 853-7036
Electronic Mail: sfitzell@sidley.com


Transferor:
USCC Receivables Funding LLC
30 N. LaSalle, Suite 4000
Chicago, IL 60602
Attention: John M. Toomey
Telephone: 312-592-5308
Facsimile: 608-830-5530
Electronic Mail: John.Toomey@tdsinc.com


With a copy to (which shall not constitute notice):


USCC Receivables Funding LLC
8410 West Bryn Mawr Avenue
Chicago, Illinois 60631
Attention: Doug Chambers
Telephone: 773-399-8930
Electronic Mail: doug.chambers@uscellular.com


and
Sidley Austin LLP
One S. Dearborn Street
Chicago, Illinois 60603
Attention: Stephen P. Fitzell, General Counsel
Telephone: (312) 853-7379
Facsimile: (312) 853-7036
Electronic Mail: sfitzell@sidley.com






--------------------------------------------------------------------------------



Servicer:
USCC Services, LLC
30 N. LaSalle, Suite 4000
Chicago, IL 60602
Attention: John M. Toomey
Telephone: 312-592-5308
Facsimile: 608-830-5530
Electronic Mail: John.Toomey@tdsinc.com


With a copy to (which shall not constitute notice):


USCC Services, LLC
8410 West Bryn Mawr Avenue
Chicago, Illinois 60631
Attention: Doug Chambers
Telephone: 773-399-8930
Electronic Mail: doug.chambers@uscellular.com


and


Sidley Austin LLP
One S. Dearborn Street
Chicago, Illinois 60603
Attention: Stephen P. Fitzell, General Counsel
Telephone: (312) 853-7379
Facsimile: (312) 853-7036
Electronic Mail: sfitzell@sidley.com


Performance Guarantor:
United States Cellular Corporation
30 N. LaSalle, Suite 4000
Chicago, IL 60602
Attention: John M. Toomey
Telephone: 312-592-5308
Facsimile: 608-830-5530
Electronic Mail: John.Toomey@tdsinc.com


With a copy to (which shall not constitute notice):


United States Cellular Corporation
8410 West Bryn Mawr Avenue
Chicago, Illinois 60631
Attention: Doug Chambers
Telephone: 773-399-8930
Electronic Mail: doug.chambers@uscellular.com


and
Sidley Austin LLP
One S. Dearborn Street
Chicago, Illinois 60603
Attention: Stephen P. Fitzell, General Counsel
Telephone: (312) 853-7379
Facsimile: (312) 853-7036
Electronic Mail: sfitzell@sidley.com


Administrative Agent:
Royal Bank of Canada
200 Vesey Street
New York, New York 10281-8098
Attn: Securitization Finance
Telephone: (212)-428-6537
Email: conduit.management@rbccm.com



2


--------------------------------------------------------------------------------



SCHEDULE III


ORGANIZATIONAL INFORMATION
United States Cellular Corporation:
Chief Executive Office;    8410 West Bryn Mawr Avenue
Principal Place of Business:    Chicago, IL 60631


Locations of Records:    8410 West Bryn Mawr Avenue
    Chicago, IL 60631
Delaware Organizational    
Identification Number:    2024126
Federal Employer
Identification Number:    62-1147325
Prior Name(s) in the Last 5 Years:    None


USCC Receivables Funding LLC:


Chief Executive Office;    8410 West Bryn Mawr Avenue
Principal Place of Business:    Chicago, IL 60631
Locations of Records:    8410 West Bryn Mawr Avenue
    Chicago, IL 60631
Delaware Organizational    
Identification Number:    6574612
Federal Employer
Identification Number:    38-4050222
Prior Name(s) in the Last 5 Years:    None


USCC Services, LLC:


Chief Executive Office;    8410 West Bryn Mawr Avenue
Principal Place of Business:    Chicago, IL 60631
Locations of Records:    8410 West Bryn Mawr Avenue
    Chicago, IL 60631
Delaware Organizational    
Identification Number:    2555848
Federal Employer
Identification Number:    36-4046814
Prior Name(s) in the Last 5 Years:    USCC Services LLC (Del. LLC) converted
from USCC Payroll Corporation (Delaware corporation) effective 3/1/13


USCC Master Note Trust:


Chief Executive Office;    8410 West Bryn Mawr Avenue
Principal Place of Business:    Chicago, IL 60631
III-1

--------------------------------------------------------------------------------


Locations of Records:    8410 West Bryn Mawr Avenue
    Chicago, IL 60631
Delaware Organizational    
Identification Number:    6590928
Federal Employer
Identification Number:    32-6490609
Prior Name(s) in the Last 5 Years:    None
2